Exhibit 10.1

Execution Version

Deal CUSIP: 87611YAC7

Revolver CUSIP: 87611YAD5

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of October 3, 2012

among

TARGA RESOURCES PARTNERS LP,

as the Borrower,

BANK OF AMERICA, N.A.,

as the Administrative Agent, Collateral Agent, Swing Line Lender

and

L/C Issuer,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

and

THE ROYAL BANK OF SCOTLAND plc,

as the Co-Syndication Agents,

DEUTSCHE BANK SECURITIES INC.

and

BARCLAYS BANK PLC

as the Co-Documentation Agents,

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO SECURITIES, LLC

and

RBS SECURITIES INC.

as

Joint Lead Arrangers and Co-Book Managers

$1,200,000,000 Five-Year Revolving Credit Facility

 

 

 

[SECOND AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

   

Section

        Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1     

1.01

   Defined Terms      1     

1.02

   Other Interpretive Provisions      32     

1.03

   Accounting Terms      33     

1.04

   Rounding      34     

1.05

   Times of Day      34     

1.06

   Letter of Credit Amounts      34   

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

     34     

2.01

   The Loans      34     

2.02

   Borrowings, Conversions and Continuations of Loans      35     

2.03

   Letters of Credit      36     

2.04

   Swing Line Loans      46     

2.05

   Prepayments      49     

2.06

   Termination or Reduction of Revolving Credit Commitments      51     

2.07

   Repayment of Loans      51     

2.08

   Interest      52     

2.09

   Fees      52     

2.10

   Computation of Interest and Fees      53     

2.11

   Evidence of Debt      53     

2.12

   Payments Generally; Administrative Agent’s Clawback      54     

2.13

   Sharing of Payments by Lenders      56     

2.14

   Increase in Revolving Credit Commitments or Term Loans      57     

2.15

   Cash Collateral      59     

2.16

   Defaulting Lenders      60   

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     61     

3.01

   Taxes      61     

3.02

   Illegality      65     

3.03

   Inability to Determine Rates      66     

3.04

   Increased Costs; Reserves on Eurodollar Rate Loans      67     

3.05

   Compensation for Losses      68     

3.06

   Mitigation Obligations; Replacement of Lenders      69     

3.07

   Survival      69   

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     69     

4.01

   Conditions to the Closing Date      69     

4.02

   Conditions to all Credit Extensions      72   

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     73     

5.01

   Existence, Qualification and Power; Compliance with Laws      73     

5.02

   Authorization; No Contravention      73     

5.03

   Governmental Authorization; Other Consents      73     

5.04

   Binding Effect      74     

5.05

   Financial Statements; No Material Adverse Effect      74     

5.06

   Litigation      74     

5.07

   No Default      74     

5.08

   Ownership of Property; Liens      75   

 

i



--------------------------------------------------------------------------------

 

5.09

   Environmental Compliance      75     

5.10

   Insurance      75     

5.11

   Taxes      75     

5.12

   ERISA Compliance      76     

5.13

   Subsidiaries; Equity Interests; Taxpayer Identification Number      77     

5.14

   Margin Regulations; Investment Company Act      77     

5.15

   Disclosure      77     

5.16

   Compliance with Laws      78     

5.17

   Intellectual Property; Licenses, Etc      78     

5.18

   Labor Disputes and Acts of God      78     

5.19

   Solvency      78     

5.20

   Credit Arrangements      78     

5.21

   Real Property      78     

5.22

   Labor Matters      79     

5.23

   Security Documents      79     

5.24

   Foreign Assets Control Regulations      79   

ARTICLE VI. AFFIRMATIVE COVENANTS

     79     

6.01

   Financial Statements      79     

6.02

   Certificates; Other Information      80     

6.03

   Notices      83     

6.04

   Payment of Obligations      84     

6.05

   Preservation of Existence, Etc      84     

6.06

   Maintenance of Properties      84     

6.07

   Maintenance of Insurance      84     

6.08

   Compliance with Laws      84     

6.09

   Books and Records      85     

6.10

   Inspection Rights      85     

6.11

   Use of Proceeds      85     

6.12

   Additional Subsidiaries and Guarantors      85     

6.13

   Agreement to Deliver Security Documents      86     

6.14

   Perfection and Protection of Security Interests and Liens      86     

6.15

   Performance on the Borrower’s Behalf      87     

6.16

   Environmental Matters; Environmental Reviews      87     

6.17

   Compliance with Agreements      87     

6.18

   Designation and Conversion of Restricted and Unrestricted Subsidiaries     
87     

6.19

   Maintenance of Corporate Separateness      88     

6.20

   Post-Closing Requirements      88   

ARTICLE VII. NEGATIVE COVENANTS

     89     

7.01

   Liens      89     

7.02

   Investments      91     

7.03

   Indebtedness      93     

7.04

   Subordinated Indebtedness      95     

7.05

   Fundamental Changes      95     

7.06

   Dispositions      96     

7.07

   Restricted Payments      97     

7.08

   Change in Nature of Business      98     

7.09

   Transactions with Affiliates      98     

7.10

   Burdensome Agreements      98     

7.11

   Prohibited Contracts      99     

7.12

   Limitation on Credit Extensions      99   

 

ii



--------------------------------------------------------------------------------

 

7.13

   Use of Proceeds      99     

7.14

   Interest Coverage Ratio      99     

7.15

   Leverage Ratios      99     

7.16

   Negative Pledge      100   

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     100     

8.01

   Events of Default      100     

8.02

   Remedies Upon Event of Default      103     

8.03

   Application of Funds      103   

ARTICLE IX. ADMINISTRATIVE AGENT

     104     

9.01

   Appointment and Authority      104     

9.02

   Rights as a Lender      105     

9.03

   Exculpatory Provisions      105     

9.04

   Reliance by Agent      106     

9.05

   Delegation of Duties      106     

9.06

   Resignation of Agent      107     

9.07

   Non-Reliance on Agent and Other Lenders      108     

9.08

   No Other Duties, Etc      108     

9.09

   Administrative Agent May File Proofs of Claim      108     

9.10

   Collateral and Guaranty Matters      109     

9.11

   Indemnification of Agents      110     

9.12

   Intercreditor Agreement      110   

ARTICLE X. MISCELLANEOUS

     110     

10.01

   Amendments, Etc      110     

10.02

   Notices; Effectiveness; Electronic Communication      113     

10.03

   No Waiver; Cumulative Remedies      115     

10.04

   Expenses; Indemnity; Damage Waiver      116     

10.05

   Payments Set Aside      118     

10.06

   Successors and Assigns      118     

10.07

   Treatment of Certain Information; Confidentiality      123     

10.08

   Deposit Accounts; Right of Setoff      124     

10.09

   Interest Rate Limitation      125     

10.10

   Counterparts; Integration; Effectiveness      125     

10.11

   Survival of Representations and Warranties      125     

10.12

   Severability      125     

10.13

   Replacement of Lenders      126     

10.14

   Governing Law; Jurisdiction; Etc.      126     

10.15

   Waiver of Jury Trial and Special Damages      128     

10.16

   No Advisory or Fiduciary Responsibility      129     

10.17

   Electronic Execution of Assignments and Certain Other Documents      129     

10.18

   USA PATRIOT Act Notice      129     

10.19

   No General Partner’s Liability      130     

10.20

   Time of the Essence      130     

10.21

   ENTIRE AGREEMENT      130     

10.22

   Special Provisions      130     

SIGNATURES

     S-1   

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

1.01    Certain Permitted Hedging Parties 2.01    Commitments and Applicable
Percentages 4.01    Security Documents 5.13    Subsidiaries; Equity Interests;
Taxpayer Identification Number 5.21(a)    Material Fee Properties 5.21(b)   
Material Pipelines 7.09    Affiliate Transactions 10.02    Administrative
Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

   Form of A    Committed Loan Notice B    Swing Line Loan Notice C-1    Term
Note C-2    Revolving Credit Note D    Compliance Certificate E    Assignment
and Assumption F    Opinion Matters

 

iv



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of October 3, 2012, among Targa Resources Partners LP, a Delaware
limited partnership (the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and Bank of America,
N.A., as Administrative Agent, Collateral Agent, Swing Line Lender and L/C
Issuer.

RECITALS

1. The Borrower, Administrative Agent and certain lenders are party to that
certain Amended and Restated Credit Agreement dated as of July 19, 2010, among
the Borrower, Administrative Agent and a syndicate of lenders, as amended by the
First Amendment thereto dated as of September 24, 2010 (as amended, the
“Existing Credit Agreement”).

2. The Borrower has requested that the Lenders amend the Existing Credit
Agreement to, among other things, (a) increase the Revolving Credit Commitments
to $1,200,000,000 (and retain the option to increase the Revolving Credit
Commitments by up to $300,000,000 in accordance with Section 2.14 of this
Agreement), (b) extend the Maturity Date for the Revolving Credit Facility,
(c) permit the Borrower and its Subsidiaries to enter into a Permitted
Receivables Financing and (d) modify the Applicable Rate for the Revolving
Credit Facility, and for the sake of clarity only, the Borrower and the Lenders
have decided to amend and restate the Existing Credit Agreement in its entirety
as set forth herein.

3. The Lenders are willing to enter into such amendment and restatement of the
Existing Credit Agreement on the terms and conditions set forth herein.

4. It is the intent of the parties hereto that this Agreement not constitute a
novation of the obligations and liabilities of the parties under the Existing
Credit Agreement and that this Agreement amend and restate in its entirety the
Existing Credit Agreement and re-evidence the “Obligations” under, and as
defined in, the Existing Credit Agreement as contemplated hereby. All
Obligations hereunder, and all Cash Management Obligations and Secured Swap
Obligations (each as defined hereunder) are and shall continue to be secured by
all Collateral on which a Lien is granted to the Collateral Agent pursuant to
any Security Document.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby (a) agree that the Existing Credit Agreement is amended
and restated in its entirety by this Agreement and (b) further covenant and
agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquired Entity or Business” means any Person, property, business or asset
acquired by the Borrower, any Restricted Subsidiary or any Included Unrestricted
Subsidiary (but not any related Person, property, business or assets to the
extent not so acquired), to the extent not subsequently sold, transferred or
otherwise disposed by the Borrower or such Restricted Subsidiary.

 

1



--------------------------------------------------------------------------------

“Additional Debt” means Indebtedness for borrowed money other than Indebtedness
described in Section 7.03.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on

Schedule 10.02, or such other address or account as the Administrative Agent may
from time to time notify to the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided, however, that no
Person will be an Affiliate of the Borrower solely as a result of being
Controlled by Warburg Pincus LLC.

“Agent-Related Persons” means, with respect to any Agent, such Agent, together
with its Affiliates, and the officers, directors, employees, agents, advisors
and attorneys-in-fact of such Agent and its Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Co-Syndication Agents.

“Aggregate Credit Facility Amount” means the sum of the Revolving Credit
Facility plus the Term Facility.

“Agreement” means this Credit Agreement.

“Amendment and Restatement Agreement” means that certain Amendment and
Restatement Agreement, dated as of the date hereof, by and among the Borrower,
the other Loan Parties, the Administrative Agent, the Collateral Agent, and
certain other financial institutions party thereto.

“Applicable Percentage” means (a) in respect of the Term Facility (of a
specified tranche, if applicable), with respect to any Term Lender (of a
specified tranche, if applicable) at any time, the percentage (carried out to
the ninth decimal place) of the Term Facility (of a specified tranche, if
applicable) represented by the principal amount of such Term Lender’s Term Loans
at such time and (b) in respect of the Revolving Credit Facility, with respect
to any Revolving Credit Lender at any time, the percentage (carried out to the
ninth decimal place) of the Revolving Credit Facility represented by such
Revolving Credit Lender’s Revolving Credit Commitment at such time. If the
Revolving Credit Commitment of each Revolving Credit Lender to make Revolving
Credit Loans and the obligation of the L/C Issuer to make L/C Credit

 

2



--------------------------------------------------------------------------------

Extensions have been terminated pursuant to Section 8.02, or if the Revolving
Credit Commitments have expired, then the Applicable Percentage of each Lender
in respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Revolving
Credit Lender in respect of the Revolving Credit Facility is set forth opposite
the name of such Revolving Credit Lender on Schedule 2.01 or in the Assignment
and Assumption or the Incremental Supplement pursuant to which such Lender
becomes a party hereto, as applicable, and the initial Applicable Percentage of
each Term Lender in respect of the Term Facility is set forth opposite the name
of such Term Lender in the Incremental Supplement establishing such Term Loan.

“Applicable Rate” means (a) in respect of the Term Facility, the rates per annum
set forth in the Incremental Supplement establishing the terms of such Term
Loans and (b) in respect of the Revolving Credit Facility from time to time, the
following percentages per annum, based upon, as of any date of determination,
the ratio of (i) Consolidated Funded Indebtedness as of such date to
(ii) Consolidated Adjusted EBITDA for the period of four consecutive fiscal
quarters most recently ended for which the Compliance Certificate has been
received by Administrative Agent pursuant to Section 6.02(a):

 

Pricing Level

  

Consolidated

Funded

Indebtedness

to Consolidated

Adjusted EBITDA

   Commitment
Fee   Revolver
Eurodollar
Rate   Revolver
Base
Rate

1

   Greater than or equal to 4.75 to 1.0    0.50%   2.75%   1.75%

2

   Less than 4.75 to 1.00 but greater than or equal to 4.25 to 1.0    0.50%  
2.50%   1.50%

3

   Less than 4.25 to 1.00 but greater than or equal to 3.75 to 1.0    0.375%  
2.25%   1.25%

4

   Less than 3.75 to 1.00 but greater than or equal to 3.25 to 1.0    0.375%  
2.00%   1.00%

5

   Less than 3.25 to 1.00    0.30%   1.75%   0.75%

Any increase or decrease in the Applicable Rate resulting from a change in the
ratio of Consolidated Funded Indebtedness to Consolidated Adjusted EBITDA shall
become effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(a); provided,
however, that at the option of the Administrative Agent or the Required Lenders,
the highest Pricing Level (i.e., the Pricing Level that produces the highest
Applicable Rate) shall apply as of the first Business Day after the date on
which a Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so

 

3



--------------------------------------------------------------------------------

apply to and including the date on which such Compliance Certificate is so
delivered (and thereafter the Pricing Level otherwise determined in accordance
with this definition shall apply). The Applicable Rate in respect of the
Revolving Credit Facility in effect from the Closing Date until, but not
including, the date following the Closing Date on which a Compliance Certificate
with respect to the quarterly financial statements for the fiscal quarter ending
September 30, 2012 is required to be delivered pursuant to
Section 6.02(a) shall be based on Pricing Level 5.

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to the Term Facility,
a Lender that holds a Term Loan at such time, (b) with respect to the Revolving
Credit Facility, a Lender that has a Revolving Credit Commitment or holds a
Revolving Credit Loan at such time and (c) with respect to the Swing Line
Sublimit, the Swing Line Lender.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means each of Merrill Lynch, Pierce, Fenner & Smith Incorporated, RBS
Securities, Inc. and Wells Fargo Securities, LLC, in its capacity as a joint
lead arranger.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2011,
and the related Consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means, in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date for the Revolving Credit Facility, (ii) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

 

4



--------------------------------------------------------------------------------

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% and, (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate,” and (c) the Eurodollar Rate (as set forth in clause (b) of
the definition thereof) plus 1.00%; provided that, notwithstanding the
foregoing, the Base Rate shall at no time be less than 0% per annum. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower’s Partnership Agreement” means the Amended and Restated Agreement of
Limited Partnership of the Borrower dated February 14, 2007, as the same may be
amended, restated, supplemented, or otherwise modified from time to time.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, or a
Term Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capital Lease” means any lease that has been or should be, in accordance with
GAAP recorded as a capital lease. Any lease that was treated as an operating
lease under GAAP at the time it was entered into that later becomes a capital
lease as a result of a change in GAAP during the life of such lease, including
any renewals, shall be treated as an operating lease for all purposes under this
Agreement.

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person as of the date of any determination thereof.

 

5



--------------------------------------------------------------------------------

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefiting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to (a) the Administrative Agent and (b) the L/C Issuer
or the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Lender or any Affiliate of a Lender in respect of
any overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers of funds.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or Unites States or foreign regulatory agencies,
in each case, pursuant to Basel III, shall in each case be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means the earlier to occur of:

(a) Targa shall cease to Control General Partner, or any Person, other than
Targa or a Person Controlled by Targa, shall Control General Partner, in each
case other than as a result of the acquisition, directly or indirectly, by the
Borrower of 100% of the Equity Interests of the General Partner;

(b) At any time after the acquisition, directly or indirectly, by the Borrower
of 100% of the Equity Interests of the General Partner (i) any Person (other
than the Borrower or any Loan Party) has beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of any of the Equity Interests in
the General Partner or (ii) any Person, entity or group (other than any Targa
Parent or a Person who is an Affiliate of Targa Parent on the date of this
Agreement) has beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of 35% or more of the equity interests in the Borrower;

(c) General Partner shall cease for any reason to be the sole General Partner of
the Borrower; or

(d) Any change of control or similar event occurs under the terms of any
indenture, note agreement or other agreement governing any outstanding Unsecured
Note Indebtedness that result in such Unsecured Note Indebtedness becoming due
and payable before its maturity or being subject to a repurchase, retirement or
redemption right or option; or

 

6



--------------------------------------------------------------------------------

(e) Less than 50% of Targa’s Consolidated assets, after deducting therefrom the
value (net of any applicable reserves) of all goodwill, trade names, trademarks,
patents and other like intangible assets, are in the Present Line of Business.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01 and the conditions
precedent in Section 4 of the Amendment and Restatement Agreement are satisfied.

“Co-Documentation Agents” means Deutsche Bank Securities Inc. and Barclays Bank
PLC, in their respective capacities as co-documentation agents under any of the
Loan Documents, or any successor documentation agents.

“Co-Syndication Agents” means The Royal Bank of Scotland, plc and Wells Fargo
Bank, National Association, in their respective capacities as co-syndication
agents under any of the Loan Documents, or any successor syndication agents.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all property of any kind which is subject to a Lien in favor
of Secured Parties (or in favor of the Administrative Agent or the Collateral
Agent for the benefit of Secured Parties) or which, under the terms of any
Security Document, is purported to be subject to such a Lien, in each case
granted or created to secure all or part of the Obligations, the Cash Management
Obligations and the Secured Swap Obligations.

“Collateral Agent” means Bank of America, acting through one or more of its
branches or Affiliates, in its capacity as collateral agent under any of the
Loan Documents, or any successor collateral agent.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Compliance Event” means any of the following, without duplication, (i) the
consummation of a Material Acquisition or Disposition, (ii) the designation of
any Subsidiary as an Unrestricted Subsidiary (including at the time of formation
or acquisition of such Subsidiary) or the designation of any Unrestricted
Subsidiary as a Restricted Subsidiary, (iii) to the extent exceeding (whether in
one transaction or in a series of transactions ) $30,000,000, the making of any
Investment permitted under Section 7.02(d), (i), (j) or (k), (iv) the incurrence
of any Indebtedness permitted under to Section 7.03(f), (h), (o) or (q), (v) the
prepayment of Subordinated Indebtedness under Section 7.04 or (vi) a merger or
consolidation under Section 7.05(e).

 

7



--------------------------------------------------------------------------------

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly Consolidated Subsidiaries. References herein to a
Person’s Consolidated financial statements, financial position, financial
condition, liabilities, etc. refer to the Consolidated financial statements,
financial position, financial condition, liabilities, etc. of such Person and
its properly Consolidated Subsidiaries. For avoidance of doubt, no Unrestricted
Subsidiary shall be considered a Consolidated Subsidiary of the Borrower.

“Consolidated Adjusted EBITDA” means, for any period, Consolidated EBITDA;
provided that, (a) if, since the beginning of the four fiscal quarter period for
which Consolidated Adjusted EBITDA is determined, the Borrower, any Consolidated
Restricted Subsidiary or any Included Unrestricted Subsidiary shall have made
any Material Acquisition or Disposition or a Subsidiary shall be redesignated as
either an Unrestricted Subsidiary or a Restricted Subsidiary, Consolidated
Adjusted EBITDA shall be calculated giving pro forma effect thereto as if the
Material Acquisition or Disposition or redesignation had occurred on the first
day of such period. Such pro forma effect shall be determined (i) in good faith
by a Responsible Officer of General Partner, and (ii) without giving effect to
any anticipated or proposed change in operations, revenues, expenses or other
items included in the computation of Consolidated Adjusted EBITDA, except with
the consent of the Administrative Agent in its reasonable discretion and
(b) Consolidated Adjusted EBITDA may include, at the Borrower’s option, any
Material Project EBITDA Adjustments as provided below. As used herein, “Material
Project EBITDA Adjustments” means, with respect to the construction or expansion
of any capital project of the Borrower, any of its Consolidated Restricted
Subsidiaries, or any Included Unrestricted Subsidiary, the aggregate capital
cost of which (inclusive of capital costs expended prior to the acquisition
thereof) is reasonably expected by the Borrower to exceed, or exceeds, with
respect to the Borrower or any of its Consolidated Restricted Subsidiaries,
$10,000,000, or, with respect to any of the Included Unrestricted Subsidiaries,
$25,000,000 (a “Material Project”):

(A) prior to the date on which a Material Project has achieved commercial
operation (the “Commercial Operation Date”) (but including the fiscal quarter in
which such Commercial Operation Date occurs), a percentage (based on the
then-current completion percentage of such Material Project as of the date of
determination) of an amount to be approved by Administrative Agent as the
projected Consolidated EBITDA attributable to such Material Project for the
first 12-month period following the scheduled Commercial Operation Date of such
Material Project (such amount to be determined based upon projected revenues
from customer contracts, projected revenues that are determined by the
Administrative Agent, in its discretion, to otherwise be highly probable, the
creditworthiness and applicable projected production of the prospective
customers, capital and other costs, operating and administrative expenses,
scheduled Commercial Operation Date, commodity price assumptions and other
factors deemed appropriate by Administrative Agent), which may, at the
Borrower’s option, be added to actual Consolidated EBITDA for the fiscal quarter
in which construction or expansion of such Material Project commences and for
each fiscal quarter thereafter until the Commercial Operation Date of such
Material Project (including the fiscal quarter in which such Commercial
Operation Date occurs, but net of any actual Consolidated EBITDA attributable to
such Material Project following such Commercial Operation

 

8



--------------------------------------------------------------------------------

Date); provided that if the actual Commercial Operation Date does not occur by
the scheduled Commercial Operation Date, then the foregoing amount shall be
reduced, for quarters ending after the scheduled Commercial Operation Date to
(but excluding) the first full quarter after its Commercial Operation Date, by
the following percentage amounts depending on the period of delay (based on the
period of actual delay or then-estimated delay, whichever is longer): (i) 90
days or less, 0%, (ii) longer than 90 days, but not more than 180 days, 25%,
(iii) longer than 180 days but not more than 270 days, 50%, (iv) longer than 270
days but not more than 365 days, 75%, and (v) longer than 365 days, 100%; and

(B) beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount equal to the projected Consolidated EBITDA
attributable to such Material Project for the balance of the four full fiscal
quarter period following such Commercial Operation Date, which may, at the
Borrower’s option, be added to actual Consolidated EBITDA for such fiscal
quarters.

Notwithstanding the foregoing:

(i) no such Material Project EBITDA Adjustment shall be allowed with respect to
any Material Project unless:

(a) at least 30 days (or such lesser period as is reasonably acceptable to the
Administrative Agent) prior to the last day of the fiscal quarter for which the
Borrower desires to commence inclusion of such Material Project EBITDA
Adjustment in Consolidated EBITDA with respect to a Material Project (the
“Initial Quarter”), the Borrower shall have delivered to Administrative Agent
written pro forma projections of Consolidated EBITDA attributable to such
Material Project, and

(b) prior to the last day of the Initial Quarter, Administrative Agent shall
have approved (such approval not to be unreasonably withheld) such projections
and shall have received such other information and documentation as
Administrative Agent may reasonably request, all in form and substance
satisfactory to Administrative Agent, and

(ii) the aggregate amount of all Material Project EBITDA Adjustments during any
period shall be limited to 20% of the total actual Consolidated EBITDA for such
period (which total actual Consolidated EBITDA shall be determined without
including any Material Project EBITDA Adjustments).

“Consolidated EBITDA” means, for any period, the sum of the net income of the
Borrower, its Consolidated Restricted Subsidiaries and its Included Unrestricted
Subsidiaries for such period, determined on a Consolidated basis in accordance
with GAAP consistently applied during such period, plus (a) the following to the
extent deducted in calculating such Consolidated net income: (i) all
Consolidated Interest Expense for such period, (ii) all Federal, state, local
and foreign income taxes (including any franchise taxes to the extent based upon
net income) for

 

9



--------------------------------------------------------------------------------

such period, (iii) all depreciation, amortization (including amortization of
good will, debt issue costs and amortization) and other non-cash charges
(including any provision for the reduction in the carrying value of assets
recorded in accordance with GAAP, any extraordinary gains (or losses), any
non-cash gains (or losses) resulting from mark to market activity, but excluding
any non-cash charges that constitute an accrual of or reserve for future cash
charges, and not treating write downs or write offs of receivables as non-cash
charges) for such period and (iv) costs and expenses incurred in connection with
the transactions contemplated hereby minus (b) the following to the extent
included in calculating such Consolidated net income, (i) all Federal, state,
local and foreign income tax credits for such period and (ii) all non-cash items
of income (other than account receivables and similar items arising from the
normal course of business and reflected as income under accrual methods of
accounting consistent with past practices) for such period; provided, however,
notwithstanding the foregoing, (A) net income attributable to Unrestricted
Subsidiaries (other than Included Unrestricted Subsidiaries for such period)
shall not be considered in calculating Consolidated EBITDA, but actual cash
distributions to the Borrower or any of its Consolidated Restricted Subsidiaries
by such Unrestricted Subsidiaries shall be included in calculating Consolidated
EBITDA and (B) actual cash distributions to the Borrower and its Consolidated
Restricted Subsidiaries by any Persons that are not Subsidiaries shall be
included in calculating Consolidated EBITDA. Notwithstanding the foregoing, the
contribution to Consolidated EBITDA of the Borrower and its Consolidated
Restricted Subsidiaries by Unrestricted Subsidiaries (other than Included
Unrestricted Subsidiaries) or Persons that are not Subsidiaries (in respect of
actual cash distributions paid by such Subsidiaries or Persons) during any
period shall be limited in the aggregate to 15% of the total actual Consolidated
EBITDA for such period (which total actual Consolidated EBITDA shall be
determined without including any such distributions).

“Consolidated Funded Indebtedness” means, as of any date, the sum of the
following (without duplication): (i) Indebtedness of the Borrower or any of its
Consolidated Restricted Subsidiaries for borrowed money or evidenced by bonds,
debentures, notes, loan agreements or other similar instruments,
(ii) Attributable Indebtedness of the Borrower or any of its Consolidated
Restricted Subsidiaries in respect of Capital Lease Obligations and Synthetic
Lease Obligations or (iii) Indebtedness of the Borrower or any of its
Consolidated Restricted Subsidiaries in respect of Guarantees of Indebtedness of
another Person (other than the Borrower or a Restricted Subsidiary); provided
that, notwithstanding the foregoing, (x) principal or similar amounts
outstanding under any Permitted Receivables Financing (whether or not on the
balance sheet of the Borrower or any of its Consolidated Restricted
Subsidiaries) shall be included in Consolidated Funded Indebtedness for purposes
of determining the Consolidated Senior Leverage Ratio, and (y) principal or
similar amounts outstanding in excess of $150,000,000 under any Permitted
Receivables Financing (whether or not on the balance sheet of the Borrower or
any of its Consolidated Restricted Subsidiaries) shall be included in
Consolidated Funded Indebtedness for purposes of the Consolidated Leverage
Ratio.

“Consolidated Interest Expense” means, with respect to any period, the sum
(without duplication) of all amounts of the Borrower or any of its Restricted
Subsidiaries properly treated as interest expense in accordance with GAAP
(eliminating all offsetting debits and credits between the Borrower and its
Restricted Subsidiaries and all other items required to be eliminated in the
course of the preparation of Consolidated financial statements of the Borrower
and its Restricted Subsidiaries in accordance with GAAP); provided, however,
that if, in

 

10



--------------------------------------------------------------------------------

connection with any Material Acquisition or Disposition, the designation of a
Subsidiary as an Unrestricted Subsidiary or the designation of an Unrestricted
Subsidiary as a Restricted Subsidiary or any Material Project for which a
Material Project EBITDA Adjustment has been made, any Indebtedness of Borrower
or its Restricted Subsidiaries is incurred, assumed or repaid or any
Indebtedness becomes or ceases to be Indebtedness of Borrower or its Restricted
Subsidiaries, in any case subsequent to the beginning of the four fiscal quarter
period for which Consolidated Interest Expense is determined, Consolidated
Interest Expense shall be calculated giving pro forma effect thereto as if such
incurrence, assumption or repayment, or such Indebtedness becoming or ceasing to
be Indebtedness of Borrower or its Restricted Subsidiaries, as the case may be,
had occurred on the first day of such four fiscal quarter period. Such pro forma
effect shall be determined (i) in good faith by a Responsible Officer of General
Partner, (ii) assuming for the portion of such four fiscal quarter period prior
to the date Indebtedness was incurred that the interest rate in effect on the
date of determination is the rate that had been in effect and (iii) without
giving effect to any anticipated or proposed change in interest rate, premium
payments, debt discount, fees, charges and related expenses (including other
amounts properly treated as interest expense in accordance with GAAP) in respect
of Indebtedness, except with the consent of the Administrative Agent in its
reasonable discretion.

“Consolidated Leverage Ratio” means, for any date of determination
(i) Consolidated Funded Indebtedness on such date of determination to
(ii) Consolidated Adjusted EBITDA for the applicable period of four consecutive
fiscal quarters.

“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of Consolidated assets of the Borrower and its Consolidated
Restricted Subsidiaries after deducting therefrom: (a) all current liabilities
(excluding (i) any current liabilities that by their terms are extendable or
renewable at the option of the obligor thereon to a time more than 12 months
after the time as of which the amount thereof is being computed, and
(ii) current maturities of long-term debt); and (b) the value (net of any
applicable reserves) of all goodwill, trade names, trademarks, patents and other
like intangible assets, all as set forth, or on a pro forma basis would be set
forth, on the Consolidated balance sheet of the Borrower and its Consolidated
Restricted Subsidiaries for the most recently completed fiscal quarter, prepared
in accordance with GAAP.

“Consolidated Senior Leverage Ratio” means, for any date of determination
(i) Consolidated Funded Indebtedness on such date of determination (excluding
the Unsecured Note Indebtedness) to (ii) Consolidated Adjusted EBITDA for the
applicable period of four consecutive fiscal quarters.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

11



--------------------------------------------------------------------------------

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder (except with
respect to a particular obligation that is subject to a bone fide dispute),
(b) has notified the Borrower, the Administrative Agent or any Lender that it
does not intend to comply with its funding obligations (except with respect to a
particular obligation that is subject to a bone fide dispute) or has made a
public statement to that effect with respect to its funding obligations
hereunder or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations (except with respect to a
particular obligation that is subject to a bone fide dispute), or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of
(x) the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority or (y) in
the case of a solvent Person, the precautionary appointment of an administrator,
guardian, custodian or other similar official by a Governmental Authority under
or based on the law of the country where such Person is subject to home
jurisdiction supervision if applicable law requires that such appointment not be
publicly disclosed, in any such case, where such action does not result in or
provide such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person.

 

12



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person (or the granting of any option or other
right to do any of the foregoing), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith; provided, that “Disposition” or
“Dispose” shall not be deemed to include any issuance by the Borrower of any of
its Equity Interest to another Person.

“DOL” means the Department of Labor, or any Governmental Authority succeeding to
any of its principal functions.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Eligible Equity Interests” means, with respect to any First-Tier Foreign
Subsidiary, all shares of capital stock or other Equity Interests of whatever
class of such First-Tier Foreign Subsidiary, in each case together with any
certificates evidencing the same, excluding, however, all shares of capital
stock or other Equity Interests of such First-Tier Foreign Subsidiary which
represent in excess of 66% of the combined voting power of all classes of
capital stock or other Equity Interests of such First-Tier Foreign Subsidiary;
provided, however, that if following a change in the relevant sections of the
Code or the regulations, rules, rulings, notices or other official
pronouncements issued or promulgated thereunder which would change the maximum
percentage of the total combined voting power of all classes of capital stock or
other Equity Interests of any such First-Tier Foreign Subsidiary entitled to
vote that may be pledged without causing (a) the undistributed earnings of such
First-Tier Foreign Subsidiary as determined for United States federal income tax
purposes to be treated as a deemed dividend to, or investment in United States
property of, the owner of such capital stock or other Equity Interests or
(b) other material adverse consequences to the Borrower, any Guarantor, or any
of their Restricted Subsidiaries, then the 66% limitation set forth above shall
be changed to 1% less than such maximum percentage.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, authorizations, agreements
or governmental restrictions relating to pollution and the protection of the
environment or the release of any Hazardous Materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries (whether imposed by Law

 

13



--------------------------------------------------------------------------------

or imposed or assumed by any contract, agreement or other consensual arrangement
or otherwise), and directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, or (d) the release or threatened
release of any Hazardous Materials into the environment.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, or the
treatment of a Pension Plan amendment as a termination, under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan or
Multiemployer Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day

 

14



--------------------------------------------------------------------------------

of such Interest Period) with a term equivalent to such Interest Period or,
(ii) if such rate is not available at such time for any reason, the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination;

provided that, notwithstanding the foregoing, the Eurodollar Rate shall at no
time be less than 0% per annum.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Sale Proceeds” means Net Proceeds of a Disposition by the Borrower or
any of its Restricted Subsidiaries pursuant to Section 7.06(m) that have not
been applied within two hundred seventy (270) days after the date of receipt of
such Net Proceeds to the purchase of capital assets used in the Present Line of
Business.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 3.01(e)(ii), (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 10.13), any United States

 

15



--------------------------------------------------------------------------------

withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(ii) and (e) any United States federal
withholding taxes imposed under FATCA.

“Existing Credit Agreement” has the meaning specified in the recitals hereto.

“Existing Letters of Credit” means any Letter of Credit issued pursuant to the
Existing Credit Agreement.

“Existing Notes” shall have the meaning set forth in Section 7.10.

“Exiting Lenders” shall have the meaning set forth in Section 4.01(d).

“Extraordinary Receipts” means gross proceeds received by any Loan Party
relating to (a) insurance in respect of casualty to property that the Borrower
has determined (which determination must be made with reasonable promptness
following such casualty) will not be applied to the repair or replacement
thereof within two hundred seventy (270) days following such casualty,
(b) payments pursuant to any indemnity agreement that the Borrower has
determined (which determination must be made with reasonable promptness
following receipt of such payment) will not be applied to remedy the
circumstances or improve, repair or replace the property of such Loan Party
pursuant to which such indemnity payment arose within two hundred seventy
(270) days following such payment, or (c) pension reversions; provided that in
no event shall such Extraordinary Receipts include Net Proceeds.

“Facility” means either the Term Facility or Revolving Credit Facility, as
applicable.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

16



--------------------------------------------------------------------------------

“Fee Letters” means (i) that certain letter agreement, dated September 21, 2012,
among the Borrower, the Administrative Agent, the Co-Documentation Agents, the
Co-Syndication Agents and the Arrangers and (ii) that certain letter agreement,
dated September 21, 2012, between the Borrower, Bank of America and Merrill
Lynch, Pierce, Fenner & Smith Incorporated.

“First-Tier Foreign Subsidiary” means a Foreign Subsidiary that is a direct
Subsidiary of the Borrower, any Guarantor or a Domestic Subsidiary.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person which is not a Domestic Subsidiary. Any unqualified reference to any
Foreign Subsidiary shall be deemed a reference to a Foreign Subsidiary of the
Borrower, unless the context clearly indicates otherwise.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Revolving Credit
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Applicable
Revolving Credit Percentage of Swing Line Loans other than Swing Line Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions, pronouncements, statements of the Accounting Principles
Board, the American Institute of Certified Public Accountants and the Financial
Accounting Standards Board, or any successor thereof or such other principles as
may be approved by a significant segment of the accounting profession in the
United States, that are applicable to the circumstances as of the date of
determination, consistently applied.

“General Partner” means Targa Resources GP LLC, a Delaware limited liability
company, which, as of the Closing Date, is a Wholly Owned Subsidiary of Targa,
and which, as of the Closing Date, owns a two percent (2%) general partner
interest in, and is the sole general partner of, the Borrower.

 

17



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, each Restricted Subsidiary of the Borrower
that is not an Immaterial Subsidiary and has become party to the Guaranty on the
Closing Date or at any time thereafter, including pursuant to the requirements
of Section 6.12.

“Guaranty” means that certain Amended and Restated Guaranty, dated as of
July 19, 2010, made by the Guarantors in favor of the Collateral Agent, as
reaffirmed pursuant to the Amendment and Restatement Agreement, and as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, including, without limitation, by any supplement
thereto executed and delivered prior to or after the date of this Agreement
pursuant to Section 6.12 in order to effect the joinder of any additional
Subsidiary.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

18



--------------------------------------------------------------------------------

“Hedging Party” means, in each case in its capacity as a party to a Swap
Contract, (i) any Person that is a Lender or an Affiliate of a Lender, (ii) any
Person listed on Schedule 1.01 hereto and any of such Person’s Affiliates and
(iii) any other Person with the consent of the Administrative Agent, such
consent not be unreasonably withheld or delayed.

“Immaterial Subsidiary” means any one or more Domestic Restricted Subsidiary of
the Borrower or any of its Restricted Subsidiaries that, together with all other
Domestic Restricted Subsidiaries that have not executed and delivered a
Guaranty, contribute less than 0.5% to Consolidated Net Tangible Assets and
contribute less than 5% to Consolidated EBITDA.

“Included Unrestricted Subsidiary” means each Unrestricted Subsidiary with
respect to which each of the following conditions exist: (i) such Subsidiary is
not a Wholly Owned Subsidiary (except as provided in clause (viii) of this
definition), (ii) the portion of the Equity Interest of such Unrestricted
Subsidiary that is not owned directly by the Borrower, a Restricted Subsidiary,
an Included Unrestricted Subsidiary or a Targa Parent is held by a Person that
is not an Affiliate of the Borrower, (iii) the Borrower or a Restricted
Subsidiary is the operator of such Unrestricted Subsidiary’s assets, (iv) such
Unrestricted Subsidiary has no outstanding Indebtedness other than Indebtedness
in respect of obligations arising under surety bonds, letters of credit and
Attributable Indebtedness in respect of Capital Leases required in the ordinary
course and operation of such Unrestricted Subsidiary’s business, (v) such
Unrestricted Subsidiary is not engaged in any material line of business other
than the Present Line of Business, (vi) no event or condition exists which would
have constituted an Event of Default in respect of any of Sections 5.08(a),
5.22, Sections 6.04 through 6.10, inclusive with the exclusion of the provisos
in Section 6.07(a), (b) and (c), Section 6.16, Section 6.17 or any of Sections
8.01(f), 8.01(g) and 8.01(h) had such Unrestricted Subsidiary been a Restricted
Subsidiary, (vii) the Equity Interests of such Unrestricted Subsidiary that are
not held by the Borrower or a Restricted Subsidiary have no preferential rights
to Restricted Payments over the Equity Interests held by the Borrower or a
Restricted Subsidiary other than customary adjustments in distributions in the
ordinary course under joint venture arrangements which do not result in any
material difference between (A) the Borrower’s or such Restricted Subsidiary’s
rights to Restricted Payments from such Unrestricted Subsidiary and (B) its
percentage of ownership interest in such Unrestricted Subsidiary and (viii) the
Equity Interests of which either (A) are owned directly by the Borrower or a
Restricted Subsidiary and are subject to Liens under Security Documents if such
Liens are not prohibited by the Organizational Documents and would not require
the consent of a counterparty under the Organizational Documents of such
Unrestricted Subsidiary or (B) if such Liens are prohibited by the
Organizational Documents or would require the consent of a counterparty under
the Organizational Documents of such Unrestricted Subsidiary, are owned by an
Included Unrestricted Subsidiary (for purposes of which clause (i) shall not
apply) that is a Wholly Owned Subsidiary directly owned by the Borrower or a
Restricted Subsidiary the Equity Interest of which are subject to Liens under
Security Documents.

“Incremental Supplement” has the meaning set forth in Section 2.14(e).

 

19



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business that are (A) not unpaid for more than 90 days after the date
on which such trade account payable was created or (B) being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the applicable Loan Party and
(ii) obligations in respect of earn-outs and purchase price adjustments);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bonds, industrial development bonds and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness in respect of Capital Lease Obligations and
Synthetic Lease Obligations of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person
(other than as permitted pursuant to Section 7.06) or any other Person, valued,
in the case of a redeemable preferred interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless and to the extent that such
Indebtedness is expressly made non-recourse to such Person. The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of Indebtedness of
any Person for purposes of clause (e) shall be deemed to be equal to the lesser
of (i) the aggregate unpaid amount of such Indebtedness and (ii) if and to the
extent such Indebtedness is limited in recourse to the property encumbered, the
fair market value of the property encumbered thereby, as determined by such
Person in good faith.

 

20



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Financial Statements” means (a) the Audited Financial Statements and
(b) the unaudited Consolidated financial statements of the Borrower and its
Consolidated Subsidiaries as of March 31, 2012 and June 30, 2012.

“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement, dated as of July 19, 2010, among the Borrower, the Collateral Agent
and any Hedging Party that is party to any Secured Hedge Agreement, as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date two weeks or one, two, three or
six months thereafter, as selected by the Borrower in its Committed Loan Notice
or, in the case of Eurodollar Rate Loans, such other period that is twelve
months or less requested by the Borrower and consented to by all the Lenders;
provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or

 

21



--------------------------------------------------------------------------------

(c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets that constitute a business unit, line of business or
division of another Person. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Loan Party) or in favor of the
L/C Issuer and relating to any such Letter of Credit.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Revolving
Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

22



--------------------------------------------------------------------------------

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is nine days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, the Amendment and Restatement Agreement,
each Note, each Issuer Document, any agreement creating or perfecting rights in
Cash Collateral pursuant to the provisions of Section 2.15 of this Agreement,
the Fee Letters, the Guaranty, the Security Documents, the Intercreditor
Agreement and all other agreements, certificates, documents, instruments and
writings at any time delivered in connection herewith or therewith (exclusive of
term sheets and commitment letters).

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Mark-to-Market” means the process of revaluing for trading purposes commodity
contracts held by any Person, whether in respect of physical inventory, futures,
forward exchanges, swaps or other derivatives, and which contracts may have a
fixed price, a floating price and fixed differential, or other pricing basis, to
the current market prices for such contracts, and determining the gain or loss
on such contracts, on an aggregate net trading basis for all such contracts of
such Person, by comparing the original prices of such contracts to the market
prices on the date of determination.

 

23



--------------------------------------------------------------------------------

“Material Acquisition or Disposition” means any of the following having a fair
market value in excess of $30,000,000: (a) any acquisition of any Acquired
Entity or Business, (b) the Disposition of any assets (including Equity
Interests) by the Borrower, any of its Restricted Subsidiaries, or any Included
Unrestricted Subsidiary, (c) all mergers and consolidations of the type referred
to in Sections 7.05(d) and (e) and (d) all mergers and consolidations involving
any Included Unrestricted Subsidiary.

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and its Restricted Subsidiaries, taken as a whole, (b) a material
adverse effect on the ability of the Borrower or the Loan Parties (taken as a
whole) to perform their respective payment obligations under any Loan Document
to which the Borrower or any of the other Loan Parties is a party or (c) a
material adverse effect on the rights and remedies of the Lenders under any Loan
Document.

“Material Project” has the meaning set forth in the definition of “Consolidated
Adjusted EBITDA”.

“Maturity Date” means (a) with respect to the Revolving Credit Facility,
October 3, 2017, and (b) with respect to the Term Facility, the maturity date
set forth in the Incremental Supplement establishing Term Loans under such Term
Facility; provided, however, that, in each case, if such date is not a Business
Day, the Maturity Date shall be the next preceding Business Day.

“Mortgage” has the meaning specified in Section 4.01(a)(iii).

“Mortgage Policy” has the meaning specified in Section 4.01(a)(iii)(B).

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Proceeds” means the remainder of (a) as applicable (i) the gross proceeds
received from a Disposition (excluding proceeds that constitute capital assets
used in the Present Line of Business), or (ii) the gross proceeds received by
any Loan Party from the issuance of Additional Debt, as applicable, less
(b) underwriter discounts and commissions, investment banking fees, legal,
accounting and other professional fees and expenses, amounts required to be
applied to the repayment of Indebtedness secured by a Lien permitted hereunder
on any asset which is the subject of such Disposition, and other usual and
customary transaction costs, net of taxes paid or reasonably estimated to be
payable as a result thereof within two years of the date of the relevant

 

24



--------------------------------------------------------------------------------

Disposition as a result of any gain recognized in connection therewith and
related to such Disposition or Additional Debt issuance, as applicable. To the
extent any such gross proceeds are received that are not cash or cash
equivalents or are not promptly converted to cash or cash equivalents, the value
of such proceeds shall be the fair market value thereof at the time of receipt.

“Note” means a Revolving Credit Note or a Term Note, as the context may require.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“Omnibus Agreement” means the Omnibus Agreement dated as of February 14, 2007
among Targa, General Partner and the Borrower, as amended from time to time.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (i) with respect to Revolving Credit Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans and Swing Line Loans, as the case may be, occurring on such date;
and (ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

 

25



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans or Multiemployer Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Code and
Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Sections 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” has the meaning set forth in Section 7.02(i).

“Permitted Receivables Financing” means a receivables securitization facility
the obligations of which are non-recourse (except for representations,
warranties, covenants, repurchase obligations and indemnities, in each case,
that are reasonably customary for a seller or servicer of assets transferred in
connection with such a facility) to the Borrower and the Restricted Subsidiaries
providing for the sale, conveyance or contribution to capital of Receivables
Facility Assets to a Person that is not the Borrower or a Restricted Subsidiary;
provided that the aggregate principal or similar amount of all Permitted
Receivables Financings shall not exceed $400,000,000.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA, maintained for employees of the Borrower or any ERISA Affiliate or any
such Plan to which the Borrower or any ERISA Affiliate is required to contribute
on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledge and Security Agreement” means that certain Amended and Restated Pledge
and Security Agreement, dated as of July 19, 2010, by and among the Borrower and
the Guarantors party thereto in favor of the Collateral Agent, as reaffirmed
pursuant to the Amendment and Restatement Agreement, and as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, including, without limitation, by any supplement thereto executed
and delivered prior to or after the date of this Agreement pursuant to
Section 6.12 in order to (a) effect the joinder of any additional Subsidiary or
(b) subject thereto any additional Equity Interests.

“Present Line of Business” means (i) the Loan Parties’ existing natural gas and
natural gas liquids gathering, treating, processing, terminalling, storage,
transporting and marketing operations, (ii) other oil, natural gas, natural gas
liquids and related products gathering, treating, processing, terminalling,
storage, transporting and marketing operations and (iii) any business that is
reasonably related, incidental or ancillary thereto.

 

26



--------------------------------------------------------------------------------

“Receivables Entity” means any Person formed solely for the purpose of effecting
a Permitted Receivables Financing and engaging in activities reasonably related
or incidental thereto.

“Receivables Facility Assets” means any accounts receivable owed to the Borrower
or any Restricted Subsidiary (whether now existing or arising or acquired in the
future) arising in the ordinary course of business from the sale of goods or
services, all collateral securing such accounts receivable, all contracts and
contract rights and all guarantees or other obligations owed to the Borrower or
a Restricted Subsidiary in respect of such accounts receivable, all proceeds of
such accounts receivable and other assets (including contract rights) related to
the foregoing which are of the type customarily transferred or in respect of
which security interests are customarily granted in connection with a
securitization, factoring or monetization of similar assets.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, (subject to the
Intercreditor Agreement with respect to those matters as to which Hedging
Parties are entitled to vote thereunder) Lenders having more than 50% of the
(a) Total Outstandings (with the aggregate amount of each Revolving Credit
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, (subject to
the Intercreditor Agreement with respect to those matters as to which Hedging
Parties are entitled to vote thereunder) Revolving Credit Lenders having more
than 50% of the sum of the (a) Total Revolving Credit Outstandings (with the
aggregate amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Revolving Credit Lender for purposes of this definition) and (b) aggregate
unused Revolving Credit Commitments; provided that the unused Revolving

 

27



--------------------------------------------------------------------------------

Credit Commitment of, and the portion of the Total Revolving Credit Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Revolving Lenders.

“Required Term Lenders” means, as of any date of determination (with respect to
a specified tranche, if applicable), Term Lenders (of a specified tranche, if
applicable) holding more than 50% of the Term Facility (of a specified tranche,
if applicable) on such date; provided that the portion of the Term Facility (of
a specified tranche, if applicable) held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Term Lenders.

“Responsible Officer” means the chief executive officer, chief accounting
officer, president, chief financial officer, treasurer, assistant treasurer or
controller of a Loan Party and, solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of a Loan Party, and solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to any Person’s stockholders, partners or members (or the equivalent of
any thereof), or any option, warrant or other right to acquire any such dividend
or other distribution or payment.

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment”, opposite such caption in any Incremental Supplement to which such
Lender is a party, or opposite such caption in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

 

28



--------------------------------------------------------------------------------

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-2.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract that (i) is permitted under
Article 7 and (ii) is by and between any Loan Party and any Hedging Party;
provided that such Swap Contract shall not constitute a Secured Hedge Agreement
unless the relevant Hedging Party is a Lender or an Affiliate of a Lender or
subject to the Intercreditor Agreement (a) on the Closing Date (in the case of
transactions under Swap Contracts in effect on the Closing Date) or (b) on the
date of an applicable transaction (in the case of transactions under Swap
Contracts entered into after the Closing Date).

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the L/C Issuer, the Lenders, any Hedging Party that is a party to a
Secured Hedge Agreement, and each co-agent or sub-agent appointed by the
Administrative Agent or Collateral Agent from time to time pursuant to
Section 9.05.

“Secured Swap Obligations” means all obligations arising from time to time under
Secured Hedge Agreements; provided that if such counterparty ceases to be a
Lender hereunder or an Affiliate of a Lender hereunder, or ceases to be a party
to the Intercreditor Agreement, Secured Swap Obligations shall only include such
obligations to the extent arising from transactions either (i) entered into on
or prior to the Closing Date if the counterparty was a Lender hereunder or an
Affiliate of a Lender hereunder or a party to the Intercreditor Agreement on the
Closing Date or (ii) entered into after the Closing Date if such counterparty
was a Lender hereunder or an Affiliate of a Lender hereunder or a party to the
Intercreditor Agreement at the time the transaction was entered into.

“Security Documents” means the instruments listed in Schedule 4.01 and all other
security agreements, deeds of trust, mortgages, chattel mortgages, pledges,
Guarantees, financing statements, continuation statements, extension agreements
and other agreements or instruments now, heretofore, or hereafter delivered by
any Loan Party to Administrative Agent in connection with this Agreement or any
transaction contemplated hereby to secure or Guarantee the payment of any part
of the Obligations, the Secured Swap Obligations or the Cash Management
Obligations or the performance of any Loan Party’s other duties and obligations
under the Loan Documents or the Secured Hedge Agreements.

 

29



--------------------------------------------------------------------------------

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, commodity futures contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement relating to transactions of the type described in clause (a) above
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
Mark-to-Market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

30



--------------------------------------------------------------------------------

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $100,000,000
and (b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and
not in addition to, the Revolving Credit Facility.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Targa” means Targa Resources Corp., a Delaware corporation.

“Targa Parents” means Targa and any of its Wholly Owned Subsidiaries and “Targa
Parent” means any of them, individually.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Facility” means, at any time, the aggregate principal amount of the Term
Loans of all Term Lenders outstanding at such time.

“Term Lender” means any Lender that holds Term Loans at such time.

“Term Loan” means an advance made by any Term Lender under the Term Facility.

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit C-1.

“Threshold Amount” means an amount equal to three percent (3%) of Consolidated
Net Tangible Assets of the Borrower as of the financial statements most recently
delivered pursuant to Section 4.01(a)(x), Section 6.01(a) or Section 6.01(b), as
applicable.

 

31



--------------------------------------------------------------------------------

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as the same may from time to time be in
effect in the State of New York or the Uniform Commercial Code (or similar code
or statute) of another jurisdiction, to the extent it may be required to apply
to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means any Subsidiary which the Borrower has designated
in writing to the Administrative Agent to be an Unrestricted Subsidiary pursuant
to Section 6.18 and which the Borrower has not designated to be a Restricted
Subsidiary pursuant to Section 6.18.

“Unsecured Note Indebtedness” means unsecured Indebtedness permitted under
Sections 7.03(f), (h), (o) or (q).

“Voting Stock” of any Person means Equity Interests of any class or classes
having ordinary voting power for the election of directors or the equivalent
governing body of such Person.

“Wholly Owned Subsidiary” means any Subsidiary of a Person, all of the issued
and outstanding Equity Interests are directly or indirectly (through one or more
Subsidiaries) owned by such Person, excluding directors’ qualifying shares if
applicable.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto”, “herein,”
“hereof” and “hereunder,” and words of similar import when used in any

 

32



--------------------------------------------------------------------------------

Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent and the Borrower shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

33



--------------------------------------------------------------------------------

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans.

(a) The Term Borrowing. Each Term Lender severally agrees to make Term Loans to
the Borrower on the terms and conditions set forth in the Incremental Supplement
establishing the Term Loans in an amount not to exceed the amount set forth
opposite such Term Lender’s name on the Incremental Supplement establishing such
Term Loans. Amounts of Term Loans repaid or prepaid may not be reborrowed.
Except as otherwise set forth in the Incremental Supplement establishing the
Term Loans, Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment. Within the limits of
each Revolving Credit Lender’s Revolving Credit Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

 

34



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
(i) noon three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans, and (ii) 11:00 a.m. on the requested
date of any Borrowing of Base Rate Loans; provided, however, that if the
Borrower wishes to request Eurodollar Rate Loans having an Interest Period other
than one, two, three or six months in duration as provided in the definition of
“Interest Period”, the applicable notice must be received by the Administrative
Agent not later than noon four Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the Appropriate Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them. Not later
than noon, three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of General Partner. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof or in
the amount of the unused Revolving Credit Commitments or outstanding Term Loans,
as applicable. Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or in the amount of
the unused Revolving Credit Commitments or outstanding Term Loans, as
applicable. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Term Borrowing, a Revolving
Credit Borrowing, a conversion of Term Loans or Revolving Credit Loans from one
Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Term
Loans or Revolving Credit Loans shall be made as, or converted to, Base Rate
Loans (unless the Loan being continued is a Eurodollar Rate Loan, in which case
it shall be continued as a Eurodollar Rate Loan with an Interest Period of one
month). Any such automatic conversion to Base Rate Loans or continuations as
Eurodollar Rate Loans shall be effective as of the last day of the Interest
Period then in effect with respect to the applicable Eurodollar Rate Loans. If
the Borrower requests a Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Term Loans or Revolving Credit Loans, and
if no timely notice of a

 

35



--------------------------------------------------------------------------------

conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuations as Eurodollar Rate Loans described in Section 2.02(a). In
the case of a Term Borrowing or Revolving Credit Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 1:00 p.m. on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing is given by the Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan unless the Borrower pays the amount due, if any, under Section 3.05 in
connection therewith. During the existence of an Event of Default, the
Administrative Agent or the Required Lenders may require that no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Revolving Credit Borrowings, all conversions of
Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than fifteen
Interest Periods in effect in respect of the Revolving Credit Facility. After
giving effect to all Term Borrowings, all conversions of Term Loans from one
Type to the other, and all continuations of Term Loans as the same Type, there
shall not be more than the maximum number of Interest Periods in effect provided
for in the Incremental Supplement establishing such Term Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit upon the

 

36



--------------------------------------------------------------------------------

request of the Borrower for the account of the Borrower or any Restricted
Subsidiary (or a Targa Parent, in the case of any Letter of Credit in respect of
general administrative obligations (including in respect of employee benefits
and insurance) and other company activities related to the Borrower and its
Subsidiaries in the ordinary course of business or any Unrestricted Subsidiaries
in respect of any obligation of such Unrestricted Subsidiary in the ordinary
course of business that is not Indebtedness of any Person), and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Revolving Credit Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower, any Subsidiary or Targa Parent and any
drawings thereunder; provided that after taking such Letter of Credit into
account, (x) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, (y) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Revolving Credit Lender, plus such Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Revolving Credit Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment and (z) the Outstanding Amount of all L/C Obligations in respect of
Letters of Credit issued for the account of Unrestricted Subsidiaries shall not
exceed $25,000,000 at any one time outstanding. Each request by the Borrower for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit for the account of the Borrower, any Subsidiary, or Targa Parent to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed. All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any

 

37



--------------------------------------------------------------------------------

request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate any Laws or one or more
policies of the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000.

(D) the Letter of Credit is to be denominated in a currency other than Dollars;

(E) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

 

38



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower for the account of the Borrower, any Subsidiary or
Targa Parent, as the case may be, delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of General Partner.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than noon at least one Business Day (or such
later date and time as the Administrative Agent and the L/C Issuer may agree in
a particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) with respect to any Letter of Credit issued for the account of
any Targa Parent or Unrestricted Subsidiary, the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Credit Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower, the applicable Subsidiary, or
Targa Parent, as the case may be, or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the L/C Issuer a risk participation
in such Letter of Credit in an amount equal to the product of such Revolving
Credit Lender’s Applicable Revolving Credit Percentage times the amount of such
Letter of Credit.

 

39



--------------------------------------------------------------------------------

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Credit Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than noon on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrower shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing. If the Borrower fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Credit Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof. In
such event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and

 

40



--------------------------------------------------------------------------------

multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (the Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

41



--------------------------------------------------------------------------------

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Revolving Credit Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Revolving Credit Lender’s Revolving
Credit Loan included in the relevant Revolving Credit Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be. A certificate of
the L/C Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Credit Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement regardless of any
circumstances, including any of the following:

 

42



--------------------------------------------------------------------------------

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower, any
Subsidiary or Targa Parent.

The Borrower or the applicable Restricted Subsidiary that is the account party
thereon, as the case may be, shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the Borrower’s or such Restricted Subsidiary’s
instructions or other irregularity, the Borrower or such Restricted Subsidiary
will immediately notify the L/C Issuer. The Borrower and any such Restricted
Subsidiary shall be conclusively deemed to have waived any such claim against
the L/C Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit

 

43



--------------------------------------------------------------------------------

Lenders or the Required Revolving Lenders, as applicable; (ii) any action taken
or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document. The
Borrower hereby agrees, for itself and each Loan Party, and by requesting any
Letter of Credit for the account of Targa Parent or any other Subsidiaries, that
Borrower, such Targa Parent and such Subsidiary hereby assume all risks of the
acts or omissions of any beneficiary or transferee with respect to its use of
any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude the Borrower, a Subsidiary, or a Targa Parent, as
the case may be, pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuer, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower on a Letter of Credit to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower, a Subsidiary, or a Targa Parent, as
the case may be, which the Borrower, such Subsidiary or such Targa Parent proves
were caused by the L/C Issuer’s willful misconduct or gross negligence or the
L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The L/C Issuer shall deliver to the Borrower, a Subsidiary or a Targa Parent, as
the case may be, copies of any documents purporting to assign or transfer a
Letter of Credit issued for the account of the Borrower, such Subsidiary or a
Targa Parent. The failure of L/C Issuer to deliver such documents will not
relieve the Borrower or any Loan Party of its obligations hereunder or under the
other Loan Documents.

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower, when a Letter of Credit is issued, (i) the Borrower may
specify that either the rules of the ISP or the rules of the Uniform Customs and
Practice for Documentary Credits (“UCP”), as most recently published by the
International Chamber of Commerce at the time of issuance, apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit issued hereunder equal to the Applicable
Rate with respect to Eurodollar Rate Loans times the daily amount available to
be drawn under such Letter of Credit on a quarterly basis in arrears; provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not

 

44



--------------------------------------------------------------------------------

provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Applicable Revolving Credit Percentages allocable to such Letter of
Credit pursuant to Section 2.16(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account; provided further, that if any
portion of L/C Issuer’s Fronting Exposure is Cash Collateralized by the Borrower
pursuant to the second sentence of Section 2.15(a), then the Borrower shall not
be required to pay a Letter of Credit Fee with respect to such Cash
Collateralized portion of such Fronting Exposure. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) computed on a quarterly basis in arrears and
(ii) due and payable on the tenth day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. If there is any change in the Applicable Rate during any
quarter, the daily maximum amount of each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of Administrative Agent or the
Required Revolving Lenders, while any Obligation bears interest at the Default
Rate pursuant to Section 2.08(b), all Letter of Credit Fees shall accrue at the
Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit issued hereunder equal to the greater
of (i) $125 or (ii) one-eighth percent (0.125%) per annum, computed on the daily
maximum amount available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit) and on a
quarterly basis in arrears, and due and payable on the tenth day after the end
of each March, June, September and December, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Affiliates. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary or Affiliate, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries and Targa Parents inures to
the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries and Targa Parent,
respectively.

 

45



--------------------------------------------------------------------------------

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Revolving Credit
Percentage of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility at such time, and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender
at such time, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations at such time, plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Lender’s Revolving Credit Commitment, and provided, further, that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
bear interest only at a rate based on the Base Rate. Immediately upon the making
of a Swing Line Loan, each Revolving Credit Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of General Partner. Promptly after receipt by the Swing Line Lender of
any telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with
the Administrative Agent (by telephone or in writing) that the Administrative
Agent has also received such Swing Line Loan Notice and, if not, the Swing Line
Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the

 

46



--------------------------------------------------------------------------------

borrowing date specified in such Swing Line Loan Notice, make the amount of its
Swing Line Loan available to the Borrower at its office by crediting the account
of the Borrower on the books of the Swing Line Lender in immediately available
funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Applicable
Revolving Credit Percentage of the amount of Swing Line Loans then outstanding.
Such request shall be made in writing (which written request shall be deemed to
be a Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Credit Facility and the conditions set
forth in Section 4.02. The Swing Line Lender shall furnish the Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Revolving Credit Lender shall make an
amount equal to its Applicable Revolving Credit Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest

 

47



--------------------------------------------------------------------------------

and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Credit Loan included in the relevant Revolving Credit Borrowing or
funded participation in the relevant Swing Line Loan, as the case may be. A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

 

48



--------------------------------------------------------------------------------

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments.

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term Loans (with respect to all or a
specified tranche, if applicable) and/or Revolving Credit Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the Administrative Agent not later than (A) noon three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) 11:00 a.m. on the date
of prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof or, if less, the outstanding amount of such Loans; and
(iii) any prepayment of Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice and the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s Applicable Percentage
in respect of the relevant Facility). If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.16, each prepayment of the outstanding Term
Loans pursuant to this Section 2.05(a) shall be applied to the principal
repayment installments thereof in direct order of maturity, and each such
prepayment shall be paid to the Lenders in accordance with their respective
Applicable Percentages in respect of the relevant facilities. Notwithstanding
anything herein to the contrary, the Borrower may rescind any notice of
prepayment under this Section 2.05(a) not later than 1:00 p.m. on the Business
Day before such prepayment was scheduled to take place if such prepayment would
have resulted from a refinancing of the Loans, which refinancing shall not be
consummated or shall otherwise be delayed.

(b) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000 or, if less, the
entire principal amount of Swing Line Loans then outstanding. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(c) If for any reason the Total Revolving Credit Outstandings at any time exceed
the Revolving Credit Facility at such time, the Borrower shall within one
Business Day following demand by the Administrative Agent prepay the Revolving
Credit Loans, Swing Line Loans and

 

49



--------------------------------------------------------------------------------

L/C Borrowings or Cash Collateralize the L/C Obligations (other than the L/C
Borrowings) in an aggregate amount equal to such excess; provided, however, that
the Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(c) unless after the prepayment in full of the
Revolving Credit Loans, Swing Line Loans and L/C Borrowings the Total Revolving
Credit Outstandings exceed the Revolving Credit Facility.

(d) On the date (or the next succeeding Business Day if such date is not a
Business Day) that any Net Proceeds become Excess Sale Proceeds (subject to
Section 2.05(h)), (i) the Borrower shall make a mandatory pro rata prepayment of
the principal of the Loans in the amount of the Excess Sale Proceeds, and
(ii) the Revolving Credit Facility shall be reduced, dollar for dollar, by the
amount of such Excess Sale Proceeds applied to repay Revolving Credit Loans
provided, however, that prepayments and the corresponding reduction in the
Revolving Credit Facility under this Section 2.05(d) shall not be required until
the aggregate amount of unapplied Net Proceeds and unapplied Extraordinary
Receipts exceeds $5,000,000.

(e) Any Extraordinary Receipts shall be immediately applied (subject to
Section 2.05(h)) as a mandatory pro rata prepayment on the principal of the
Loans; provided, however, that prepayments under this Section 2.05(e) shall not
be required until the aggregate amount of unapplied Extraordinary Receipts and
unapplied Net Proceeds exceeds $5,000,000.

(f) Immediately upon the consummation by any Loan Party of any issuance of
Additional Debt (but without waiving the requirements of Administrative Agent
and/or any Lender’s consent to any such issuance in violation of any Loan
Document), the Borrower shall make (subject to Section 2.05(h)) a mandatory pro
rata prepayment on the principal of the Loans in an amount equal to the Net
Proceeds from such issuance.

(g) Each prepayment under Section 2.05(d), (e) or (f) applied to outstanding
Term Loans shall be applied to the principal repayment installments thereof in
direct order of maturity.

(h) If any prepayment of Term Loans is required under Section 2.05(d), (e) or
(f), then the Borrower may, by notice to Administrative Agent and each Term
Lender, at least five Business Days prior to the date such prepayment would
otherwise become due, provide the Term Lenders with an option to waive their
respective Applicable Percentage of such prepayment. Any Term Lender electing to
waive such prepayment may do so by providing notice to the Borrower and
Administrative Agent of such election at least one Business Day prior to the
date upon which such prepayment would otherwise become due. To the extent that
any Term Lender elects to waive such prepayment, the Borrower may retain such
Term Lender’s Applicable Percentage of such prepayment, subject to other
covenants contained in this Agreement.

(i) Each prepayment of the Loans under Section 2.05(c), (d), (e) or (f) shall be
accompanied by all interest then accrued and unpaid on the principal so prepaid,
together with any additional amounts required pursuant to Section 3.05. Any
principal or interest prepaid pursuant to this Section shall be in addition to,
and not in lieu of, all payments otherwise required to be paid under the Loan
Documents at the time of such prepayment. Each such prepayment shall be applied
to the Term Loans, Revolving Credit Loans or Swing Line Loans, as applicable, of
the Appropriate Lenders in accordance with their respective Applicable
Percentage in respect of the relevant Facility.

 

50



--------------------------------------------------------------------------------

2.06 Termination or Reduction of Revolving Credit Commitments. (a) The Borrower
may, upon notice to the Administrative Agent, terminate the Revolving Credit
Facility or the Swing Line Sublimit, or from time to time permanently reduce the
Revolving Credit Facility or the Swing Line Sublimit; provided that (i) any such
notice shall be received by the Administrative Agent not later than noon five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof, and (iii) the Borrower shall not
terminate or reduce the (A) Revolving Credit Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Revolving Credit Facility, or (B) the Swing Line
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Swing Line Loans would exceed the Swing
Line Sublimit. If after giving effect to any reduction or termination of
Revolving Credit Commitments under this Section 2.06, the Swing Line Sublimit
exceeds the Revolving Credit Facility at such time, the Swing Line Sublimit
shall be automatically reduced by the amount of such excess.

(b) The Administrative Agent will promptly notify the Lenders of any termination
or reduction of the Swing Line Sublimit or the Revolving Credit Commitment under
this Section 2.06. Upon any reduction of the Revolving Credit Commitments, the
Revolving Credit Commitment of each Revolving Credit Lender shall be reduced by
such Lender’s Applicable Revolving Credit Percentage of such reduction amount.
All fees in respect of the Revolving Credit Facility accrued until the effective
date of any termination of the Revolving Credit Facility shall be paid on the
effective date of such termination. Notwithstanding anything herein to the
contrary, the Borrower may rescind any notice of termination of Revolving Credit
Commitments under this Section 2.06 not later than 1:00 p.m. on the Business Day
before such termination was scheduled to take place if such termination would
have resulted from a refinancing of the Revolving Credit Commitments, which
refinancing shall not be consummated or shall otherwise be delayed

2.07 Repayment of Loans.

(a) The Borrower shall repay to the Revolving Credit Lenders on the Maturity
Date of the Revolving Credit Facility the aggregate principal amount of
Revolving Credit Loans outstanding on such date.

(b) The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date for the Revolving Credit Facility.

(c) Subject to the requirements of Section 2.14(a), the Borrower shall repay the
Term Loans (i) in the installments and amounts and (ii) on the Maturity Date, in
each case as provided in the Incremental Supplement establishing such Term
Loans.

 

51



--------------------------------------------------------------------------------

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan under a Facility shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate for such Facility with
respect to Eurodollar Rate Loans; (ii) each Base Rate Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility with respect to Base Rate Loans; and (iii) each Swing Line Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for the Revolving Credit Facility with respect to Base Rate Loans.

(b) (i) If any amount of principal of any Loan is not paid when due (after
giving effect to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Administrative Agent or Required Lenders, after an
Event of Default under Section 8.01(a) shall have occurred and be continuing,
the Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws and
shall continue to pay interest at such rate until but excluding the date on
which such Event of Default is cured or waived (and thereafter the Pricing Level
otherwise applicable shall apply).

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees.

In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Commitment Fee. Subject to Section 2.16(a)(iii), the Borrower shall pay to
the Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Revolving Credit Percentage, a commitment fee
equal to the Applicable Rate with respect to Commitment Fees times the actual
daily amount by which the Revolving Credit Facility exceeds the sum of (i) the
Outstanding Amount of Revolving Credit Loans and (ii) the Outstanding Amount of
L/C Obligations, subject to adjustment as provided in Section 2.16 (but

 

52



--------------------------------------------------------------------------------

excluding, for the avoidance of doubt, the Swing Line Loans). The commitment
fees shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV are not met, and
shall be due and payable quarterly in arrears on the tenth day after each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the last day of the Availability Period. The commitment
fees shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(b) Other Fees.

(i) The Borrower shall pay to the Arrangers, the Administrative Agent and the
Co-Documentation Agents for their own respective accounts fees in the amounts
and at the times specified in the Fee Letters. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business in accordance with its usual practice. The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the

 

53



--------------------------------------------------------------------------------

Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage in respect of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; except that this sentence shall not apply to the Maturity Date.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to noon on the date of such Borrowing) that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.02 (or,
in the case of a Borrowing of Base Rate Loans, that such Lender has made such
share available in accordance with and at the time required by Section 2.02) and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in

 

54



--------------------------------------------------------------------------------

the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii) Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Term Loan or
Revolving Credit Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

55



--------------------------------------------------------------------------------

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its Applicable Percentage (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its Applicable Percentage (according to the proportion of
(i) the amount of such Obligations owing (but not due and payable) to such
Lender at such time to (ii) the aggregate amount of the Obligations in respect
of the Facilities owing (but not due and payable) to all Lenders hereunder and
under the other Loan Parties at such time) of payment on account of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all of the Lenders at such time then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).

 

56



--------------------------------------------------------------------------------

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Increase in Revolving Credit Commitments or Term Loans.

(a) Request for Increase. Provided there exists no Default, without the consent
of the Lenders and upon notice to the Administrative Agent (which shall promptly
notify the Lenders), the Borrower may from time to time, request an increase in
the Aggregate Credit Facility Amount (as determined by the Borrower but subject
to the approval of the Administrative Agent (such approval not to be
unreasonably withheld, delayed or conditioned)) by an amount that will not cause
the Aggregate Credit Facility Amount to be greater than the sum of (i) the
Aggregate Credit Facility Amount on the Closing Date, plus (ii) $300,000,000;
provided that any such request for an increase shall be in a minimum amount of
$25,000,000 (or such other amount as agreed to by the Administrative Agent).
Such increase in the Aggregate Credit Facility Amount may be utilized by
requesting either (i) additional Revolving Credit Commitments or (ii) the making
of additional Term Loans (in one or more tranches of Term Loans). At the time of
sending such notice, the Borrower shall specify the nature of such increase
(either as a Revolving Credit Commitment or as Term Loans (in one or more
tranches of Term Loans)) and may request all or part of such increase from the
existing Lenders and, if it does so, shall specify (in consultation with the
Administrative Agent) the time period within which each Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders). In the event that the Borrower elects
to request such increase as Term Loans, the Borrower (in consultation with the
Administrative Agent) shall notify the Lenders of the material terms of the Term
Loans, including the proposed pricing, maturity, amortization schedule, maximum
number of Interest Periods, permitted Types of Term Loans and other terms
customary for Term Loans, provided, however that (A) the maturity date for such
Term Loans shall not be prior to the Maturity Date with respect to the Revolving
Credit Facility and (B) such Term Loans not require prepayment other than (i) as
otherwise required pursuant to this Agreement and (ii) scheduled amortization in
excess of 5% of the aggregate initial principal amount of such Term Loans per
annum.

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its Revolving
Credit Commitment or make such Term Loans and, if so, whether by an amount equal
to, greater than, or less than its Applicable Percentage of such requested
increase or new Term Loans, respectively. Any Lender not responding within such
time period shall be deemed to have declined to increase its Revolving Credit
Commitment or to make Term Loans, respectively.

 

57



--------------------------------------------------------------------------------

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent, and, in the case of
increased Revolving Credit Commitments only, the L/C Issuer and the Swing Line
Lender (which approvals shall not be unreasonably withheld or delayed), the
Borrower may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel. It shall not be a condition to
obtaining an increase in the Aggregate Credit Facility Amount that the full
amount of such increase requested by the Borrower be approved by the Lenders or
any additional Eligible Assignees. If less than the full amount of the increase
requested by the Borrower is approved by the Lenders and any additional Eligible
Assignee, the Borrower may, at its option, accept the amount of the increase so
approved, or the Borrower may withdraw its request for such increase.

(d) Effective Date and Allocations. If the Aggregate Credit Facility Amount is
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final amount and allocation of such
increase and the Increase Effective Date.

(e) Incremental Supplement. Any increase in Revolving Credit Commitments or the
making of Term Loans pursuant to this Section shall become effective pursuant to
a supplement (an “Incremental Supplement”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Lender
(and, if applicable, each Eligible Assignee) agreeing to provide such increased
Revolving Credit Commitments or Term Loans, as applicable, and the
Administrative Agent.

(f) Conditions to Effectiveness of Increase. As a condition precedent to such
increase and any Incremental Supplement, the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (x) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (y) in the case
of the Borrower, certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects on and as of
the Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.14, the representations and warranties contained in subsection (a) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b) of Section 6.01, and (B) no Default exists. The
Borrower shall prepay any Revolving Credit Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Credit
Loans ratable with any revised Applicable Revolving Credit Percentages arising
from any nonratable increase in the Revolving Credit Commitments under this
Section.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

 

58



--------------------------------------------------------------------------------

2.15 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.15 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

59



--------------------------------------------------------------------------------

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in an
interest bearing deposit account and released in order to satisfy obligations of
that Defaulting Lender to fund Loans under this Agreement; sixth, to the payment
of any amounts then owing to the Lenders, the L/C Issuer or Swing Line Lender as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the L/C Issuer or Swing Line Lender against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts then owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

60



--------------------------------------------------------------------------------

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).

(iv) Reallocation of Applicable Revolving Credit Percentages to Reduce Fronting
Exposure. During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the “Applicable Revolving Credit
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Revolving Credit Commitment of that Defaulting Lender; provided,
that, (i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Event of Default exists; and
(ii) the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit and Swing Line Loans shall
not exceed the positive difference, if any, of (1) the Revolving Credit
Commitment of that non-Defaulting Lender minus (2) the aggregate Outstanding
Amount of the Revolving Credit Loans of that Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Credit Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Applicable
Revolving Credit Percentages (without giving effect to Section 2.16(a)(iv)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of any Loan
Party hereunder or under any other Loan Document shall to the extent permitted
by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however,

 

61



--------------------------------------------------------------------------------

applicable Laws require any Loan Party or the Administrative Agent to withhold
or deduct any Tax, such Tax shall be withheld or deducted in accordance with
such Laws as determined by the Loan Party or the Administrative Agent, as the
case may be, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below. For purposes of this Section 3.01, the term
“Laws” includes FATCA.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with applicable Laws, and (C) to the extent
that the withholding or deduction is made on account of Indemnified Taxes or
Other Taxes, the sum payable by the Borrower or any other Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The Borrower
shall also, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims,

 

62



--------------------------------------------------------------------------------

liabilities, penalties, interest and expenses (including the fees, charges and
disbursements of any counsel for the Borrower or the Administrative Agent)
incurred by or asserted against the Borrower or the Administrative Agent by any
Governmental Authority as a result of the failure by such Lender or the L/C
Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to the Borrower or the
Administrative Agent pursuant to subsection (e). Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Revolving Credit Facility and the repayment,
satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

(ii) Without limiting the generality of the foregoing, if the Borrower is a
resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

 

63



--------------------------------------------------------------------------------

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

 

64



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent, such Lender or the
L/C Issuer, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Borrower, upon the request of the Administrative Agent, such
Lender or the L/C Issuer, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or the L/C
Issuer in the event the Administrative Agent, such Lender or the L/C Issuer is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary, in no event will the Administrative Agent, any Lender
or the L/C Issuer be required to pay any amount to Borrower the payment of which
would place the Administrative Agent, such Lender or the L/C Issuer in a less
favorable net after-Tax position than the Administrative Agent, such Lender or
the L/C Issuer would have been in if the Taxes or Other Taxes subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Taxes or Other Taxes had never been paid. This subsection shall
not be construed to require the Administrative Agent, any Lender or the L/C
Issuer to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to the Borrower or any other Person.

(g) FATCA. If a payment made to a Lender under the Loan Documents would be
subject to United States federal withholding tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Laws (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 3.01(g), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate,

 

65



--------------------------------------------------------------------------------

or to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan, or (c) the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

 

66



--------------------------------------------------------------------------------

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Taxes described in clauses (c) through (e) of the definition of Excluded
Taxes, Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the L/C Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Revolving Credit Commitments of
such Lender or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the L/C Issuer, to a level
below that which such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the L/C Issuer’s policies and the policies
of such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

 

67



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least ten (10) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice ten (10) days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable ten (10) days
from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any calculated loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

 

68



--------------------------------------------------------------------------------

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Lender delivers to the Borrower a notice pursuant to
Section 3.02, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Revolving Credit Facility and repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions to the Closing Date. The effectiveness of this Agreement and the
obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or electronic copies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing

 

69



--------------------------------------------------------------------------------

Date (or, in the case of certificates of governmental officials, a recent date
before the Closing Date) and each in form and substance satisfactory to the
Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) deeds of trust, mortgages, leasehold deeds of trust and leasehold
mortgages (or amendments to existing deeds of trust, mortgages, leasehold deeds
of trust and leasehold mortgages) listed on Schedule 4.01 (together with each
other mortgage delivered pursuant to Section 6.13, in each case as amended, the
“Mortgages”), duly executed by the appropriate Loan Party, together with:

(A) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent and Collateral
Agent may deem necessary or desirable in order to create a valid first and
subsisting Lien on the property described therein in favor of the Collateral
Agent for the benefit of the Secured Parties and that all filing, documentary,
stamp, intangible and recording taxes and fees have been or will be paid upon
recording, and

(B) evidence that all other action that the Administrative Agent and Collateral
Agent may deem necessary or desirable in order to create valid first and
subsisting Liens on the property described in the Mortgages has been taken;

(iv) proper Financing Statements in form appropriate for filing under the UCC of
all jurisdictions that the Administrative Agent and Collateral Agent may deem
necessary in order to perfect the Liens created under the Pledge and Security
Agreement, covering the Collateral described in the Pledge and Security
Agreement;

(v) evidence of the completion of all other actions, recordings and filings of
or with respect to the Pledge and Security Agreement that the Administrative
Agent or Collateral Agent may deem necessary in order to perfect (or maintain
the perfection of) the Liens created thereby;

(vi) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(vii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification;

 

70



--------------------------------------------------------------------------------

(viii) a favorable opinion of Bracewell & Giuliani LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit F and such other matters concerning the Loan
Parties and the Loan Documents as the Administrative Agent may reasonably
request;

(ix) the Initial Financial Statements;

(x) certificates or binders evidencing Loan Parties’ insurance in effect on the
date hereof naming the Collateral Agent as loss payee and additional insured;

(xi) a certificate signed by a Responsible Officer of General Partner certifying
(A) the representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith, are
true and correct in all material respects on and as of the Closing Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date; (B) no Default exists on the Closing Date and (C) that there has been no
event or circumstance since December 31, 2011 that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect;

(xii) a certificate attesting to the Solvency of the Loan Parties (taken as a
whole) after giving effect to the initial Credit Extension hereunder, from the
chief financial officer, chief accounting officer, treasurer or controller of
General Partner;

(xiii) all documentation and other information required by each Lender with
respect to the Borrower under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the U.S. PATRIOT
Act, that has been reasonably requested by any Lender or the Administrative
Agent in advance of the Closing Date; and

(xiv) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

(b) (i) All fees required to be paid to the Administrative Agent, the
Co-Documentation Agents and the Arrangers on or before the Closing Date shall
have been paid and (ii) all fees required to be paid to the Lenders on or before
the Closing Date shall have been paid.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).

 

71



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received evidence satisfactory to it
that (A) all Loans (as defined in the Existing Credit Agreement) of the Lenders
(as defined in the Existing Credit Agreement) which will not execute and deliver
this Agreement (and will not have a Revolving Credit Commitment hereunder)
(“Exiting Lenders”) shall have been or shall concurrently with the initial
Credit Extension hereunder be repaid in full, together with any accrued interest
thereon and any accrued fees payable to such Exiting Lenders under the Existing
Credit Agreement to but excluding the Closing Date.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsection (a) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b) of Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

72



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
and each Subsidiary thereof (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party,
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license, and (d) is in compliance with all Laws (excluding Environmental Laws
that are the subject of Section 5.09, federal, state and local income tax Laws
that are the subject of Section 5.11 and ERISA that is the subject of
Section 5.12); except in each case referred to in clause (b)(i), (c) or (d), to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than Liens permitted
by the Loan Documents), or require any payment to be made under (i) any
Contractual Obligation (other than the Loan Documents) to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any material Law. Each Loan Party is in
compliance with all Contractual Obligations referred to in clause (b)(i), except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Security
Documents, (c) the perfection or maintenance of the Liens created under the
Security Documents (including the first priority nature thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the Security
Documents, except for (i) filings necessary to perfect and maintain the
perfection of the Liens on the Collateral granted by the Loan Parties in favor
of the Lenders, (ii) the authorizations, approvals, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect and (iii) those approvals, consents, exemptions, authorizations or other
action, notices or filings, the failure of which to obtain or make could not
reasonably be expected to have a Material Adverse Effect.

 

73



--------------------------------------------------------------------------------

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the predecessor business of the
Borrower and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness that would be required to be
disclosed in Consolidated financial statements of the Borrower or the footnotes
thereto prepared in accordance with GAAP.

(b) The unaudited Consolidated financial statements of the Borrower and its
Consolidated Subsidiaries as of March 31, 2012 and June 30, 2012 (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present in all material respects the Consolidated financial condition of the
Borrower and its Consolidated Subsidiaries as of the date thereof and their
Consolidated results of operations for the period covered thereby, subject, in
the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments. As of the Closing Date, all material indebtedness
and other liabilities, direct or contingent, of the Borrower and its
Consolidated Subsidiaries as of the date of such financial statements, including
liabilities for taxes, material commitments and Indebtedness, are disclosed in
the Initial Financial Statements.

(c) Since December 31, 2011, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, against any Loan
Party or any Subsidiary thereof or against any of their properties or revenues,
or that is contemplated by any Loan Party against any other Person that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) either individually or in
the aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

5.07 No Default. Neither any Loan Party nor any Restricted Subsidiary thereof is
in default under or with respect to any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

74



--------------------------------------------------------------------------------

5.08 Ownership of Property; Liens. (a) Each Loan Party and each Restricted
Subsidiary thereof has (or on the Closing Date, will have) good and defensible
fee simple title to or valid leasehold interests, or valid easements or other
property interests in, all of its real property and good and valid title to all
of its personal property necessary in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No material default
exists under (i) any lease on any property on which a Mortgage is granted, or
(ii) any other lease, to the extent such default would reasonably be expected to
have a Material Adverse Effect. All of the plants, offices, or facilities and
other tangible assets owned, leased or used by any Loan Party or any Restricted
Subsidiary thereof in the conduct of their respective businesses are (i) insured
to the extent and in a manner required by Section 6.07, (ii) structurally sound
with no known defects which have or could reasonably be expected to have a
Material Adverse Effect, (iii) in good operating condition and repair, subject
to ordinary wear and tear and except to the extent failure could not reasonably
be expected to have a Material Adverse Effect, (iv) not in need of maintenance
or repair except for ordinary, routine maintenance and repair the cost of which
is immaterial and except to the extent failure to so maintain and repair could
not reasonably be expected to have a Material Adverse Effect, (v) sufficient for
the operation of the businesses of such Loan Party and its Restricted
Subsidiaries as currently conducted, except to the extent failure to be so
sufficient could not reasonably be expected to have a Material Adverse Effect
and (vi) in conformity with all applicable laws, ordinances, orders, regulations
and other requirements (including applicable zoning, environmental, motor
vehicle safety, occupational safety and health laws and regulations) relating
thereto, except where the failure to conform could not reasonably be expected to
have a Material Adverse Effect.

(b) The property of the Loan Parties and their Restricted Subsidiaries is
subject to no Liens other than Liens permitted under Section 7.01.

5.09 Environmental Compliance. The Borrower and its Restricted Subsidiaries
periodically conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrower has
reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.10 Insurance. The properties of each Loan Party and each Subsidiary thereof
are insured with financially sound and reputable insurance companies not
Affiliates of any Loan Party, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the applicable Loan
Party or Subsidiary operates.

5.11 Taxes. Except as could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, each Loan Party
and each Restricted Subsidiary thereof has filed all federal, state and other
tax returns and reports required to be filed, and have paid all federal, state
and other taxes, assessments, fees and other governmental charges levied or

 

75



--------------------------------------------------------------------------------

imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
any Loan Party or any Subsidiary thereof that would, if made, have a Material
Adverse Effect. No Loan Party nor any Subsidiary thereof is party to any tax
sharing agreement, except as provided in the Borrower’s Partnership Agreement or
in the Omnibus Agreement.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Borrower, nothing has occurred
that would prevent, or cause the loss of such tax-qualified status.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event; (ii) the Borrower and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan, and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained;
(iii) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
60% or higher and neither the Borrower nor any ERISA Affiliate knows of any
facts or circumstances that could reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below 60% as of the most
recent valuation date; (iv) neither the Borrower nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid; (v) neither
the Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan or Multiemployer Plan.

(d) Neither the Borrower or any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than (A) on the Closing Date, those listed on
Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not otherwise
prohibited by this Agreement.

 

76



--------------------------------------------------------------------------------

5.13 Subsidiaries; Equity Interests; Taxpayer Identification Number. Other than
those specifically disclosed in Part (a) of Schedule 5.13 or as disclosed from
time to time pursuant to Sections 6.12, the Borrower has no Subsidiaries and all
of the outstanding Equity Interests in the Borrower’s Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned in the amounts so
disclosed free and clear of all Liens other than the Liens created pursuant to
the Loan Documents. Set forth on Part (b) of Schedule 5.13, as of the Closing
Date, as supplemented by each report required to be delivered pursuant to
Section 6.02(k), as of the date of such report is: (i) a complete and accurate
list of all Loan Parties showing as of such date the jurisdiction of its
formation, the address of its principal place of business, its U.S. taxpayer
identification number or, in the case of any non-U.S. Loan Party that does not
have a U.S. taxpayer identification number, its unique identification number
issued to it by the jurisdiction of its incorporation, and, for the preceding 5
years, any other jurisdiction of organization and any other name (including any
trade or fictitious name) used by such Loan Party, and (ii) a complete and
accurate list of the Investments of the type permitted by Sections 7.02(d),
(i) or (j). All of the outstanding Equity Interests in the Borrower have been
validly issued, are fully paid and nonassessable, except with respect to
additional contributions required to be made by General Partner pursuant to the
Borrower’s Partnership Agreement or applicable Law.

5.14 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) No Loan Party nor any Person Controlling any Loan Party nor any Subsidiary
thereof is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15 Disclosure. Each Loan Party has disclosed to the Administrative Agent and
the Lenders all matters required to be disclosed pursuant to Section 6.03. No
report, financial statement, certificate or other written information furnished
by or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation; provided, further, that, with respect to
pro forma financial information, the Borrower represents only that such
information was prepared in good faith and reflects, in all material respects,
such pro forma financial information is in accordance with assumptions and
requirements of GAAP for pro forma presentation and based upon such other
assumptions that are believed to be reasonable at the time of preparation and,
to the extent material, are disclosed as part of such pro forma financial
information.

 

77



--------------------------------------------------------------------------------

5.16 Compliance with Laws. Each Loan Party and each Restricted Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws (except for Environmental Laws that are the subject of Section 5.09,
federal and state income tax Laws that are the subject of Section 5.11 and ERISA
that is the subject of Section 5.12) and all orders, writs, injunctions and
decrees applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

5.17 Intellectual Property; Licenses, Etc. Each Loan Party and each Restricted
Subsidiary thereof owns, or possesses the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of its business as currently
conducted, and, without conflict with the rights of any other Person, except to
the extent such conflict, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. To the best knowledge
of the Borrower, no slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by any Loan Party or any Restricted Subsidiary thereof infringes
upon any rights held by any other Person, except to the extent such conflicts,
either individually or in the aggregate, which could not reasonably be expected
to have a Material Adverse Effect. No claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

5.18 Labor Disputes and Acts of God. Neither the business nor the properties of
any Loan Party or any Restricted Subsidiary thereof has been affected by any
fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance), that either individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.

5.19 Solvency. Upon giving effect to the execution of this Agreement and the
other Loan Documents by each Loan Party and the consummation of the transactions
contemplated hereby and thereby, each Loan Party will be Solvent.

5.20 Credit Arrangements. No Affiliate of any Loan Party is party to or subject
to any credit agreement, loan agreement, indenture, purchase agreement, guaranty
or other arrangement providing for or otherwise relating to any Indebtedness or
any extension of credit (or commitment for any extension of credit) that creates
by a covenant of such Affiliate or otherwise, any limitation or restriction of
any action of any Loan Party or any obligation that any Loan Party be caused to
take any action.

5.21 Real Property. As of the Closing Date, Schedule 5.21(a) sets forth a
description of each material fee owned property owned by any Loan Party and each
material parcel of real property leased by any Loan Party (other than the realty
associated with the pipelines and gathering systems and other than immaterial
real property including, but not limited to, compressor sites, pump stations and
meter sites). As of the Closing Date, Schedule 5.21(b) sets

 

78



--------------------------------------------------------------------------------

forth a general description of all material pipelines, gathering systems and the
realty associated therewith owned by the Loan Parties. The Borrower shall
provide updates to Schedule 5.21(a) and (b) upon the reasonable request of the
Administrative Agent.

5.22 Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of any Loan Party or any Restricted
Subsidiary thereof as of the Closing Date and except as could not reasonably be
expected to have a Material Adverse Effect, no Loan Party nor any Subsidiary
thereof has suffered any strikes, walkouts, work stoppages or other material
labor difficulty within the last five years.

5.23 Security Documents. The provisions of the Security Documents are effective
to create in favor of the Collateral Agent for the benefit of the Secured
Parties a legal, valid and enforceable first priority Lien (subject to Liens
permitted by Section 7.01) on all right, title and interest of the respective
Loan Parties in the Collateral described therein. Except for filings completed
prior to the Closing Date and as contemplated hereby and by the Collateral
Documents from time to time, no filing or other action will be necessary to
perfect or protect such Liens.

5.24 Foreign Assets Control Regulations. Neither of the advance of the Loans nor
the use of the proceeds thereof violates the Trading With the Enemy Act (50
U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”) or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets Control
Regulations”) or any enabling legislation or executive order relating thereto
(which for the avoidance of doubt shall include, but shall not be limited to
(a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the Act
(as defined in Section 10.18). None of the Borrower or its Subsidiaries or, to
the Borrower’s knowledge, any of its Affiliates (a) is a “blocked person” as
described in the Executive Order, the Trading With the Enemy Act or the Foreign
Assets Control Regulations or (b) engages in any dealings or transactions, or be
otherwise associated, with any such “blocked person” or in any manner violative
of any such order.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding, the Borrower shall, and shall (except
in the case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause
each Restricted Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent for further
distribution to each Lender:

(a) as soon as available, but in any event within 30 days after the date on
which the Borrower is required under Securities Laws to file a Form 10-K annual
report (without giving effect to any extension permitted by the SEC) for each
fiscal year of the Borrower, a Consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year,

 

79



--------------------------------------------------------------------------------

and the related Consolidated statements of income or operations, partners’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP and such Consolidated statements to
be audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and applicable Securities Laws and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; and

(b) as soon as available, but in any event within 30 days after the date on
which the Borrower is required under Securities Laws to file a Form 10-Q
quarterly reports (without giving effect to any extension permitted by the SEC)
for each of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended September 30, 2012), a Consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related Consolidated statements of income or operations for
such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, and the related Consolidated statements of
cash flows and partners’ equity for the portion of the Borrower’s fiscal year
then ended, all in reasonable detail and prepared in accordance with GAAP and
such Consolidated statements to be certified by the chief financial officer,
chief accounting officer, treasurer or controller of the Borrower as fairly
presenting the financial condition, results of operations, partners’ equity and
cash flows of the Borrower and its Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes.

6.02 Certificates; Other Information. Deliver to the Administrative Agent for
further distribution to each Lender:

(a) no later than three (3) days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of General Partner and stating that such officer
has caused this Agreement to be reviewed and has no knowledge of any Default by
the Borrower in the performance or observance of any of the provisions of this
Agreement, during, or at the end of, as applicable, such fiscal year or fiscal
quarter, or, if such officer has such knowledge, specifying each Default and the
nature thereof, showing compliance by the Borrower as of the date of such
statement with the financial covenants set forth in Article VII, and
calculations for such financial covenants shall be included, and the other
applicable covenants set forth in Exhibit D (which delivery may, unless the
Administrative Agent or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Borrower by independent accountants in connection with the accounts or books
of the Borrower or any Subsidiary, or any audit of any of them;

 

80



--------------------------------------------------------------------------------

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the partners of
the Borrower (other than reports and registration statements which the Borrower
files with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, or with any national securities exchange) not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(d) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(f) within five Business Days after (i) a Responsible Officer’s receipt of any
written notice of any violation by any Loan Party of any Environmental Law,
(ii) a Responsible Officer’s obtaining knowledge that any Governmental Authority
has asserted that any Loan Party is not in compliance with any Environmental Law
or that any Governmental Authority is investigating any Loan Party’s compliance
therewith, (iii) a Responsible Officer’s receipt of any written notice from any
Governmental Authority or other Person or otherwise obtaining knowledge that any
Loan Party is or may be liable to any Person as a result of the Release or
threatened Release of any Contaminant or that any Loan Party is subject to
investigation by any Governmental Authority evaluating whether any remedial
action is needed to respond to the Release or threatened Release of any
Contaminant, or (iv) a Responsible Officer’s receipt of any written notice of
the imposition of any Environmental Lien against any property of any Loan Party
which in any event under clause (i), (ii), (iii) or (iv) preceding could
reasonably be expected to result in, or has resulted in, liability, either
individually or in the aggregate, in excess of $10,000,000 or otherwise could
reasonably be expected to have, or has resulted in, a Material Adverse Effect,
copies of such notice or a written notice setting forth the matters in
(ii) above;

(g) not less than three Business Days prior to any change in any Loan Party’s
(i) name as it appears in the jurisdiction of its formation, incorporation, or
organization, (ii) type of entity, or (iii) organizational identification
number, written notice thereof;

(h) upon the Administrative Agent’s request, or, in the event that such filing
reflects a significant material adverse change with respect to the matters
covered thereby, within three Business Days after the filing thereof with the
PBGC, the DOL, or the IRS, as applicable, copies of the following: (i) each
annual report (form 5500 series), including Schedule B thereto, filed with the
PBGC, the DOL, or the IRS with respect to each Plan; (ii) a copy of each funding
waiver request filed with the PBGC, the DOL, or the IRS with respect to any Plan
and all communications received by any Loan Party or any ERISA Affiliate from
the PBGC, the DOL, or the IRS with respect to such request; and (iii) a copy of
each other filing or notice filed with the PBGC, the DOL, or the IRS, with
respect to each Plan by any Loan Party or any ERISA Affiliate;

 

81



--------------------------------------------------------------------------------

(i) as soon as available, but in any event within 90 days after the end of each
fiscal year, a business and financial plan for the Borrower (in form reasonably
satisfactory to Administrative Agent and based on assumptions believed to be
reasonable in light of the circumstances at the time when made), prepared or
caused to be prepared by a Responsible Officer of General Partner, setting forth
for the then calendar year, financial projections, budgets and hedging schedules
for the Borrower and its Consolidated Subsidiaries;

(j) not less than one Business Day prior to, and as a condition to each
Compliance Event constituting an acquisition (whether in one transaction or in a
series of transactions without duplication) for which the aggregate
consideration is at least $75,000,000, a certificate from a Responsible Officer
of General Partner (A) demonstrating pro forma compliance with the provisions of
Section 7.14(b) and Section 7.15(b) and containing calculations in such detail
as may be reasonably required by the Administrative Agent and (B) certifying
that no Default shall have occurred and be continuing after giving effect to
such acquisition;

(k) at the time of the delivery of each Compliance Certificate under
Section 6.02(a), a report containing a description of all changes in the
information included in Part (b) of Schedule 5.13 as may be necessary for Part
(b) of Schedule 5.13 to be accurate and complete as of the date of such report;
and

(l) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(a) or (c) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (I) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies and (II) the Borrower shall
arrange for the notification of the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents. The Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent, the
Co-Syndication Agents and/or the Arrangers will make available to the Lenders
and the L/C Issuer materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders

 

82



--------------------------------------------------------------------------------

(i.e., Lenders that do not wish to receive material non-public information with
respect to the Borrower or its securities) (each, a “Public Lender”). The
Borrower hereby agrees that so long as the Borrower is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or is actively contemplating issuing any such securities
(w) all the Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking the Borrower Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Administrative Agent, the Co-Syndication Agents, the
Arrangers, the L/C Issuer and the Lenders to treat such Borrower Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws; (y) all the Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent, the
Co-Syndication Agents and the Arrangers shall be entitled to treat any the
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.” Each
Public Lender is subject to the notice requirements of Section 10.02(e).

6.03 Notices. Promptly notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) to the extent not otherwise disclosed pursuant to Section 6.02(c), of any
matter that has resulted or could reasonably be expected to result in a Material
Adverse Effect, including (i) breach or non-performance of, or any default
under, a Contractual Obligation of the Borrower or any Subsidiary; (ii) any
dispute, litigation, investigation, proceeding or suspension, or any material
development therein, between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding by any Person not a Governmental Authority affecting
the Borrower or any Subsidiary;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary; and

(e) of the occurrence of any Disposition of property or assets, any sale of
Equity Interests, any incurrence or issuance of any Indebtedness or receipt of
any Extraordinary Receipt, in each case with respect to which the Borrower is
required to make a mandatory prepayment pursuant to Section 2.05.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of General Partner setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached, if any.

 

83



--------------------------------------------------------------------------------

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities (including all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets and all lawful claims which, if unpaid, would by law become a Lien upon
its property) except in each case, to the extent the failure to pay or discharge
the same could not reasonably be expected to have a Material Adverse Effect.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.05 or 7.06; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06 Maintenance of Properties. Except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, (a) maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted; (b) make all necessary repairs thereto and renewals and
replacements thereof; and (c) use the standard of care typical in the industry
in the operation and maintenance of its facilities.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of any Loan Party, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business of such types
and in such amounts as are customarily carried under similar circumstances by
such other Persons, including, without limitation, insurance against business
interruption and its liability for injury to persons or property, and providing
(a) for payment of losses to the Collateral Agent as its interests may appear,
(b) that such policies may not be canceled or reduced or affected in any
material manner for any reason without 30 days prior notice to the Collateral
Agent (or 10 days prior notice in the case of a failure to pay premiums), and
(c) to provide for any other matters specified in any applicable Security
Document or which the Administrative Agent may reasonably require. Each Loan
Party will maintain any additional insurance coverage as described in the
respective Security Documents. The Borrower shall maintain, or cause to be
maintained, with an insurer reasonably acceptable to the Administrative Agent,
flood insurance sufficient for Lenders to comply with Regulation H of the Board
of Governors of the Federal Reserve System.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

 

84



--------------------------------------------------------------------------------

6.09 Books and Records. Maintain proper books of record and account, in which
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower and such Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, and
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that, excluding any such visits and inspections during the continuation
of an Event of Default, only the Administrative Agent on behalf of the Lenders
may exercise rights of the Administrative Agent and the Lenders under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than one (1) time during any calendar year absent the existence of an
Event of Default and only one (1) such time shall be at the Borrower’s expense;
provided, further that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.

6.11 Use of Proceeds. The proceeds of this Agreement shall be used for working
capital of the Loan Parties including the issuance of Letters of Credit (which
may also be issued for the account of a Targa Parent or an Unrestricted
Subsidiary for the purposes and subject to the limitations set forth in
Section 2.03(a)), capital expenditures, and for general corporate purposes of
the Loan Parties not in contravention of any Law or of any Loan Document.

6.12 Additional Subsidiaries and Guarantors. Notify the Administrative Agent and
the Collateral Agent not later than three Business days after any Person becomes
a Subsidiary, which notice shall provide the information included in Schedule
5.13 as may be necessary for Schedule 5.13 to be accurate and complete as of the
date of such notice and shall specify whether such Person is a Domestic
Restricted Subsidiary (and if it is or is to be treated as an Immaterial
Subsidiary information demonstrating to the reasonable satisfaction of the
Administrative Agent that such treatment is permitted), a Foreign Subsidiary or
an Unrestricted Subsidiary (and shall include compliance with the requirements
of Section 6.18 for designation as an Unrestricted Subsidiary) and (a) in the
case of any Person that becomes a Domestic Restricted Subsidiary (other than an
Immaterial Subsidiary) of the Borrower, and promptly thereafter (and in any
event within 30 days (or such longer period as the Administrative Agent may
agree in its discretion)), cause such Person, to (i) become a Guarantor by
executing and delivering to the Administrative Agent a counterpart of the
Guaranty or such other document as the Administrative Agent shall deem
appropriate for such purpose, and (ii) deliver to the Administrative Agent
documents of the types referred to in clauses (vi) and (vii) of Section 4.01(a)
and, if requested by the Administrative Agent, favorable opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(i)), all in form, content and scope reasonably satisfactory to the
Administrative Agent and (b) at the time that any Person becomes a Restricted
Subsidiary of the Borrower, and promptly thereafter (and in any event within 30
days (or such longer period as the Administrative Agent may agree in its
discretion)), (w) cause all of the Equity Interests, or

 

85



--------------------------------------------------------------------------------

Eligible Equity Interests in the case of a First-Tier Foreign Subsidiary, of
such Person owned by a Loan Party to be pledged to the Collateral Agent to
secure the Obligations, the Cash Management Obligations and the Secured Swap
Obligations by executing and delivering the Pledge and Security Agreement or a
joinder thereto, (x) pursuant to the Pledge and Security Agreement, deliver or
cause to be delivered to the Collateral Agent all certificates, stock powers and
other documents required by the Pledge and Security Agreement with respect to
all such Equity Interests or Eligible Equity Interests, as applicable, in any
such Person, (y) take or cause to be taken such other actions, all as may be
necessary to provide the Collateral Agent with a first priority perfected pledge
on and security interest in such Equity Interests or Eligible Equity Interests,
as applicable, in such Subsidiary, and (z) deliver to the Collateral Agent
documents of the types referred to in clauses (vi) and (vii) of Section 4.01(a)
and, if requested by the Collateral Agent, favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (w)), all
in form, content and scope reasonably satisfactory to the Administrative Agent.

6.13 Agreement to Deliver Security Documents. Deliver and to cause each
Guarantor and any other Person required by the Administrative Agent or the
Collateral Agent to deliver, to further secure the Obligations, the Secured Swap
Obligations, and the Cash Management Obligations, whenever requested by the
Administrative Agent or Collateral Agent in their sole and absolute discretion,
deeds of trust, mortgages, chattel mortgages, security agreements, flood hazard
certification, evidence of title, financing statements and other Security
Documents in form and substance satisfactory to the Administrative Agent and
Collateral Agent for the purpose of granting, confirming, and perfecting first
and prior liens or security interests, subject only to Liens permitted under the
Loan Documents, on any real or personal property now owned or hereafter acquired
by such Persons, excluding real property that, taken together with all property
reasonably related thereto or used in connection therewith that does not then
constitute Collateral, has a fair market value of less than $30,000,000.
Notwithstanding the foregoing, (a) Equity Interests of a Person that is not a
Subsidiary shall not be required to be Collateral to the extent prohibited by a
provision that is permitted by clause (II) of the proviso in Section 7.10 and
(b) Equity Interests of an Unrestricted Subsidiary shall not be required to be
Collateral except to the extent necessary in order for such Unrestricted
Subsidiary to be designated as an Included Unrestricted Subsidiary pursuant to
the definition thereof.

6.14 Perfection and Protection of Security Interests and Liens. Deliver and to
cause each Guarantor and any other Person required by the Administrative Agent
or Collateral Agent to deliver Security Documents pursuant to Section 6.13, to
deliver from time to time to the Collateral Agent any financing statements,
continuation statements, extension agreements and other documents, properly
completed and executed (and acknowledged when required) by such Persons in form
and substance reasonably satisfactory to the Collateral Agent, which the
Collateral Agent requests for the purpose of perfecting, confirming, or
protecting any Liens or other rights in any property securing any Obligations,
Secured Swap Obligations and Cash Management Obligations. The Borrower further
agrees to promptly, upon request by the Administrative Agent or Collateral
Agent, or any Lender through the Administrative Agent, correct any material
defect or error that may be discovered in any Security Document or in the
execution, acknowledgment, filing or recordation thereof.

 

86



--------------------------------------------------------------------------------

6.15 Performance on the Borrower’s Behalf. If any Loan Party fails to pay any
taxes, insurance premiums, expenses, attorneys’ fees or other amounts it is
required to pay under any Loan Document, the Administrative Agent may pay the
same after notice of such payment by the Administrative Agent is given to the
Borrower. The Borrower shall promptly reimburse the Administrative Agent for any
such payments and each amount paid by the Administrative Agent shall constitute
an Obligation owed hereunder which is due and payable on the date such amount is
paid by the Administrative Agent.

6.16 Environmental Matters; Environmental Reviews. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) comply in all
material respects with all Environmental Laws now or hereafter applicable to
such Loan Party as well as all contractual obligations and agreements with
respect to environmental remediation or other environmental matters, (b) obtain,
at or prior to the time required by applicable Environmental Laws, all
environmental, health and safety permits, licenses and other authorizations
necessary for its operations and will maintain such authorizations in full force
and effect, (c) conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws, and (d) promptly pay and discharge
when due all Environmental Liabilities and debts, claims, liabilities and
obligations with respect to any clean-up or remediation measures necessary to
comply with Environmental Laws unless, in each case, the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the applicable
Loan Party.

6.17 Compliance with Agreements. Observe, perform or comply with any agreement
with any Person or any term or condition of any instrument, if such agreement or
instrument is materially significant to such Loan Party or to Loan Parties on a
Consolidated basis or materially significant to any Guarantor, unless any such
failure to so observe, perform or comply is remedied within the applicable
period of grace (if any) provided in such agreement or instrument or unless such
failure to so observe, perform or comply would not reasonably be expected to
have a Material Adverse Effect.

6.18 Designation and Conversion of Restricted and Unrestricted Subsidiaries.

(a) Unless designated after the Closing Date in writing to the Administrative
Agent pursuant to this Section, any Person that becomes a Subsidiary of the
Borrower or any of its Restricted Subsidiaries shall be classified as a
Restricted Subsidiary.

(b) The Borrower may designate any Subsidiary (including a newly formed or newly
acquired Subsidiary) as an Unrestricted Subsidiary if (i) the representations
and warranties of the Loan Parties contained in each of the Loan Documents are
true and correct on and as of such date as if made on and as of the date of such
designation (or, if stated to have been made expressly as of an earlier date,
were true and correct as of such date), (ii) after giving effect to such
designation, no Default or Event of Default would exist, (iii) immediately after
giving effect to such designation, the Borrower and its Restricted Subsidiaries
shall be in pro forma compliance with all of the covenants set forth in Sections
7.14(b) and 7.15(b), (iv) no Subsidiary may be designated as an Unrestricted
Subsidiary if it will be treated as a

 

87



--------------------------------------------------------------------------------

“restricted subsidiary” for purposes of any indenture or agreement governing
Unsecured Note Indebtedness and (v) in the case of a Subsidiary which is already
classified as a Restricted Subsidiary (other than an Immaterial Subsidiary), the
Borrower has obtained the prior written consent of the Administrative Agent and
the Required Lenders. Except as provided in this Section, no Restricted
Subsidiary may be redesignated as an Unrestricted Subsidiary.

(c) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation, (i) the representations
and warranties of the Loan Parties contained in each of the Loan Documents are
true and correct in all material respects on and as of such date as if made on
and as of the date of such redesignation (or, if stated to have been made
expressly as of an earlier date, were true and correct as of such date),
(ii) after giving effect to such designation, no Default or Event of Default
would exist and (iii) immediately after giving effect to such designation, the
Borrower and its Restricted Subsidiaries shall be in pro forma compliance with
all of the covenants set forth in Sections 7.14(b) and 7.15(b).

(d) The Borrower will not, and will not permit any of the Restricted
Subsidiaries to, Guarantee any Indebtedness or other obligations of any
Unrestricted Subsidiary, other than (i) Letters of Credit issued hereunder for
the account of an Unrestricted Subsidiary subject to the limitations contained
in Section 2.03(a) and (ii) Guarantees of performance obligations of any
Unrestricted Subsidiary arising in the ordinary course of business and related
to the operation of such Unrestricted Subsidiary’s business; provided that, for
the avoidance of doubt, no such Guarantee under the forgoing clause (ii) shall,
directly or indirectly, (A) benefit the holder of Indebtedness of such
Unrestricted Subsidiary or (B) Guarantee payment obligations of an Unrestricted
Subsidiary, including accounts payable and capital expenditures, or payment
obligations related to the purchase, construction or development of property.

(e) The Borrower will not permit any Unrestricted Subsidiary to hold any Equity
Interests in, or any Indebtedness of, any Restricted Subsidiary or any Included
Unrestricted Subsidiary, except that an Included Unrestricted Subsidiary may
hold Equity Interests in another Included Unrestricted Subsidiary.

6.19 Maintenance of Corporate Separateness. Satisfy customary corporate or
limited liability company formalities and other requirements necessary to
preserve the separate existence of each Unrestricted Subsidiary from the
Borrower and each Restricted Subsidiary.

6.20 Post-Closing Requirements. On or prior to the date that is forty-five
(45) days following the Closing Date (as such period may be extended by the
Administrative Agent in its sole discretion), deliver to the Administrative
Agent and the Collateral Agent evidence that arrangements reasonably
satisfactory to the Administrative Agent have been made for the issuance of a
fully paid title insurance policy (or endorsements to existing title policies)
in respect of the properties subject to Mortgages listed on Schedule 4.01 as
being subject to title insurance, in form and substance, with endorsements and
in amounts reasonably acceptable to the Administrative Agent and Collateral
Agent, issued, coinsured and reinsured by title insurers reasonably acceptable
to the Administrative Agent and Collateral Agent, insuring the Mortgage in
respect of such property to be valid first and subsisting Liens on the property
described therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s

 

88



--------------------------------------------------------------------------------

Liens) and encumbrances, excepting only Liens permitted under the Loan
Documents, and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents and for mechanics’ and
materialmen’s Liens) and such coinsurance and direct access reinsurance as the
Administrative Agent may deem necessary or desirable.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding, the Borrower shall not, nor shall it
permit any Restricted Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) [Reserved];

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or if more than sixty (60) days overdue, are
unfiled and no other action has been take to enforce such Lien or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA and (ii) pledges and deposits
in the ordinary course of business securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to such Person and (iii) Liens on
proceeds of insurance policies securing Indebtedness permitted under
Section 7.03(m)(i);

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

89



--------------------------------------------------------------------------------

(g) easements, rights-of-way, servitudes, permits, reservations, exceptions,
covenants and other restrictions as to the use of real property, and other
similar encumbrances incurred in the ordinary course of business which, with
respect to all of the foregoing, do not secure the payment of Indebtedness
(other than pursuant to the Loan Documents) and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;

(i) Liens securing Capital Leases and purchase money Indebtedness permitted
under Section 7.03(e); provided that (i) such Liens securing purchase money
Indebtedness do not at any time encumber any property other than the property
financed by such Indebtedness and the proceeds and products thereof and (ii) the
Indebtedness secured thereby does not exceed as of the date such Indebtedness is
incurred the cost or fair market value, whichever is lower, of the property
being acquired on the date of acquisition;

(j) Subject to the consent of Administrative Agent, Liens existing upon property
acquired in an acquisition or of any Person that becomes a Restricted
Subsidiary, existing at the time of such acquisition and not incurred in
contemplation thereof, and not upon any other property, securing only
Indebtedness permitted by Section 7.03(i);

(k) Liens reserved in leases of business premises entered into in the ordinary
course of business for rent and for compliance with the terms of the lease
limited to equipment and fixtures on the leased premises;

(l) Liens (i) of a collection bank arising under Section 4.210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodities brokerage accounts incurred in the ordinary course of
business (iii) in favor of a banking institution arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry; or (iv) in connection with
Cash Management Obligations and other obligations in respect of netting
services, overdraft protections and similar arrangements, in each case in
connection with deposit accounts in the ordinary course of business and that are
limited to Liens customary in such arrangements;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02(i) and (j), to be
applied against the purchase price for such Investment, and (ii) consisting of
an agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(n) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens (in each case limited to the cash, commodity contracts or
other Investments in such account) attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

90



--------------------------------------------------------------------------------

(o) Liens that constitute Guarantees of Indebtedness to the extent such
Guarantees are permitted by Section 7.03;

(p) Liens on Property not constituting Collateral for the Obligations, the Cash
Management Obligations or the Secured Swap Obligations and not otherwise
permitted by the foregoing clauses of this Section 7.01; provided that the
aggregate principal or face amount of all Indebtedness secured by Liens under
this Section 7.01(p) shall not exceed $50,000,000 at any time; and

(q) Liens on Receivables Facility Assets or accounts into which solely
collections or proceeds of Receivables Facility Assets are deposited, in each
case arising in connection with a Permitted Receivables Financing;

provided, however, nothing in this Section 7.01 shall in and of itself
constitute or be deemed to constitute an agreement or acknowledgment by the
Administrative Agent or any Lender that any Indebtedness subject to or secured
by any Lien, right or other interest permitted under subsections (a) through
(o) above ranks in priority to any Obligation.

7.02 Investments. Make any Investments, except:

(a) Investments held by the Borrower or such Subsidiary in the form of cash
equivalents;

(b) Investments of the Borrower in any Restricted Subsidiary and Investments of
any Restricted Subsidiary in the Borrower or in another Restricted Subsidiary;

(c) Investments representing non-cash consideration of Dispositions permitted
under Section 7.05;

(d) the acquisition of or other Investments (other than Investments consisting
of Guarantees) in any Unrestricted Subsidiary so long as (i) immediately before
and immediately after giving pro forma effect to any such acquisition or
Investment, no Default shall have occurred and be continuing, and
(ii) immediately after giving effect to such acquisition or Investment, the
Borrower and its Restricted Subsidiaries shall be in pro forma compliance with
all of the covenants set forth in Sections 7.14(b) and 7.15(b); provided,
however that if such acquisition or Investment relates to an Included
Unrestricted Subsidiary, solely for purposes of calculating the Consolidated
Senior Leverage Ratio (but not for purposes of calculating the interest coverage
ratio or the Consolidated Leverage Ratio), the contribution to Consolidated
EBITDA in respect of the net income of Included Unrestricted Subsidiaries shall
be limited to 35% of Consolidated EBITDA for purposes of giving pro forma effect
to such acquisition or Investment;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

91



--------------------------------------------------------------------------------

(f) Guarantees permitted by Section 7.03;

(g) Investments in Swap Contracts permitted by Section 7.03(d);

(h) Loans or advances to any officer, director or employee of any Loan Party for
travel and related expenses consistent with the policies and procedures of such
Loan Party and not to exceed $2,500,000 at any one time outstanding;

(i) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a wholly owned Restricted Subsidiary of the
Borrower (including as a result of a merger or consolidation); provided that,
with respect to each purchase or other acquisition made pursuant to this
Section 7.02(i) (each, a “Permitted Acquisition”):

(i) to the extent required by Section 6.12, each applicable Loan Party and any
such newly created or acquired Restricted Subsidiary (and, to the extent
required by this Agreement, the Restricted Subsidiaries of such created or
acquired Restricted Subsidiary) shall be a Guarantor and shall have complied
with the requirements of Sections 6.12 and 6.13, within the times specified
therein;

(ii) the acquired property, assets, business or Person is in the Present Line of
Business; and

(iii) (A) immediately before and immediately after giving pro forma effect to
any such purchase or other acquisition, no Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, the Borrower and its Restricted Subsidiaries shall be in pro forma
compliance with all of the covenants set forth in Sections 7.14(b) and 7.15(b);

(j) Investments (other than Investments consisting of Guarantees) in Persons
(other than a Person that is or becomes a Subsidiary of the Borrower) in the
Present Line of Business to the extent not otherwise permitted by the foregoing
clauses of this Section, so long as, immediately after giving effect to any such
Investment, no Default has occurred and is continuing and the Borrower and its
Restricted Subsidiaries shall be in pro forma compliance with all of the
covenants set forth in Sections 7.14(b) and 7.15(b);

(k) from and after the time that a Targa Parent has no material assets other
than direct or indirect ownership interests in the Borrower, the acquisition of
all of the Equity Interests of such Targa Parent, so long as (i) immediately
before and immediately after giving pro forma effect to any such acquisition or
Investment, no Default shall have occurred and be continuing and
(ii) immediately after giving effect to such acquisition or Investment, the
Borrower and its Restricted Subsidiaries shall be in pro forma compliance with
all of the covenants set forth in Sections 7.14(b) and 7.15(b); and

(l) Investments in any Receivables Entity consisting of (i) capital
contributions of Receivables Facility Assets to such Receivables Entity,
(ii) capital contributions of cash to such Receivables Entity to the extent
necessary to enable such Receivables Entity to (x)

 

92



--------------------------------------------------------------------------------

purchase Receivables Facility Assets at fair market value and (y) comply with
any Contractual Obligations imposing minimum capitalization requirements on such
Receivables Entity and (ii) promissory notes issued by such Receivables Entity
payable to the Borrower or a Restricted Subsidiary representing the noncash
portion of the purchase price for Receivables Facility Assets sold to such
Receivables Entity, in each case in connection with any Permitted Receivables
Financing.

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) [intentionally omitted];

(c) Guarantees of the Borrower or any Guarantor in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any Restricted Subsidiary;

(d) obligations (contingent or otherwise) of the Borrower or any Restricted
Subsidiary existing or arising under any Swap Contract with a Hedging Party
designed to hedge against interest rates, foreign exchange rates or commodities
pricing risks incurred in the ordinary course of business and not for
speculative purposes;

(e) Indebtedness in respect of Capital Lease Obligations, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the requirements set forth in Section 7.01(i); provided that the aggregate
amount of all such Indebtedness under this Section 7.03(e) at any one time
outstanding shall not exceed an amount equal to five percent (5%) of
Consolidated Net Tangible Assets;

(f) unsecured Indebtedness in respect of a private placement or a public sale of
unsecured senior or subordinated notes by the Borrower and unsecured guarantees
of such notes by one or more of the Guarantors; provided that no principal of
such Indebtedness is scheduled to mature earlier than the Maturity Date;

(g) Indebtedness of any Restricted Subsidiary owing to the Borrower or another
Restricted Subsidiary subordinated to the Obligations, the Cash Management
Obligations and the Secured Swap Obligations on terms satisfactory to the
Administrative Agent;

(h) Unsecured Indebtedness owed to either Targa Parent or any of its
Subsidiaries; provided that (i) such Indebtedness is subordinated to the
Obligations, the Cash Management Obligations and the Secured Swap Obligations on
terms reasonably satisfactory to the Administrative Agent and (ii) no principal
of such Indebtedness is scheduled to mature earlier than the Maturity Date or
can be subject to prepayment except as permitted under Section 7.04;

(i) Subject to the consent of Administrative Agent, Indebtedness acquired in an
acquisition, existing at the time of such acquisition and not incurred in
contemplation thereof; provided that such Indebtedness shall not be secured
except to the extent such Indebtedness is secured by Liens permitted by
Section 7.01(j); provided further, that no Person, other than the obligor or
obligors thereon at the time of such acquisition shall become liable for such
Indebtedness;

 

93



--------------------------------------------------------------------------------

(j) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements, in each case in
connection with deposit accounts in the ordinary course of business and
discharged within two Business Days of its incurrence;

(k) Indebtedness representing deferred compensation to employees of the Borrower
and its Restricted Subsidiaries incurred in the ordinary course of business;

(l) Customary indemnification obligations or customary obligations in respect of
purchase price or other similar adjustments, in each case incurred by the
Borrower or any Restricted Subsidiary in connection with the Disposition of any
assets permitted hereby, or any Investment permitted hereby or any Permitted
Acquisition, but excluding Guarantees of Indebtedness; provided that (i) such
obligations are not required to be reflected on the balance sheet of the
Borrower or any Restricted Subsidiary (contingent obligations referred to in a
footnote to financial statements and not otherwise reflected on the balance
sheet will not be deemed to be reflected on such balance sheet for purposes of
this clause (l)(i)) and (ii) the maximum liability in respect of all such
obligations incurred in connection with any Disposition shall at no time exceed
the gross proceeds, including noncash proceeds (the fair market value of such
noncash proceeds being measured at the time received and without giving effect
to any subsequent changes in value), actually received by the Borrower and its
Restricted Subsidiaries in connection with such Disposition;

(m) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) customary take-or-pay obligations contained in supply or service
agreements, in each case, in the ordinary course of business;

(n) Obligations in respect of performance, bid, appeal and surety bonds and
similar obligations provided by the Borrower or any of its Restricted
Subsidiaries, in each case in the ordinary course of business;

(o) Indebtedness for borrowed money of the Borrower and Guaranties thereof by
one or more of the Guarantors; provided that (i) such Indebtedness and
guaranties are unsecured and are subordinated to the Obligations, the Cash
Management Obligations and the Secured Swap Obligations on terms reasonably
satisfactory to the Administrative Agent and (ii) no principal of such
Indebtedness is scheduled to mature earlier than the Maturity Date or can be
subject to prepayment except as permitted under Section 7.04;

(p) Indebtedness in respect of a Permitted Receivables Financing; and

(q) Indebtedness not otherwise permitted by the foregoing clauses of this
Section 7.03; provided that the aggregate principal or face amount of all such
Indebtedness under this Section 7.03(q) shall not exceed 10% of Consolidated Net
Tangible Assets;

provided, however, no Indebtedness may be created, incurred, assumed or suffered
to exist pursuant to Section 7.03(f), (h), or (o) unless, both before and after
such Indebtedness is created, incurred, assumed or suffered to exist and after
giving effect to the application of any of the proceeds thereof on the
incurrence date, no Default or Event of Default shall exist and the Borrower
shall comply with the covenants contained in Sections 7.14(b) and 7.15(b);

 

94



--------------------------------------------------------------------------------

7.04 Subordinated Indebtedness.

(a) Pay the principal of any Indebtedness that is subordinated to the
Obligations, other than principal payments (i) with the proceeds of unsecured
Indebtedness permitted under Section 7.03 that is subordinated on terms at least
as favorable to the Administrative Agent and the Lenders as the Indebtedness
being so repaid or (ii) not exceeding $150,000,000 in the aggregate during the
course of this Agreement in respect of Indebtedness permitted under
Section 7.03(h); provided that no such principal payments may be made unless,
before and after giving effect thereto, no Default or Event of Default shall
exist and the Borrower shall comply with the covenants contained in Sections
7.14(b) and 7.15(b).

7.05 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Restricted Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Restricted Subsidiaries, provided that when any Wholly Owned Subsidiary is
merging with another Restricted Subsidiary, a Wholly Owned Subsidiary shall be
the continuing or surviving Person;

(b) any Restricted Subsidiary may liquidate or dissolve or change its legal form
if the Borrower determines in good faith that such action is in the best
interests of the Borrower and its Restricted Subsidiaries and is not materially
disadvantageous to the Lenders;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Wholly Owned Subsidiary, then the transferee must either be the Borrower or a
Wholly Owned Subsidiary; provided, further that if the transferor in any such a
transaction is a Guarantor, then the transferee must either be the Borrower or
Guarantor;

(d) any Restricted Subsidiary may merge with any other Person in order to effect
an Investment permitted pursuant to Section 7.02; provided that the continuing
or surviving Person shall be a Restricted Subsidiary, which together with each
of its Subsidiaries, shall have complied with the requirements of Section 6.12;

(e) each of the Borrower and any of its Restricted Subsidiaries may merge into
or consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided that in each case, immediately after giving effect
thereto (i) in the case of any such merger to which the Borrower is a party, the
Borrower is the surviving entity and (ii) in the case of any such merger to
which any Loan Party (other than the Borrower) is a party, such Loan Party is
the surviving entity;

(f) a merger, dissolution, liquidation, consolidation or Disposition, the
purpose and effect of which is to consummate a Disposition permitted pursuant to
Section 7.06; and

(g) the sale of Receivables Facility Assets in connection with Permitted
Receivables Financings.

 

95



--------------------------------------------------------------------------------

7.06 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, and Dispositions in the ordinary course of business of
property no longer used or useful in the conduct of the business of the Borrower
and its Restricted Subsidiaries;

(b) Dispositions of inventory or cash equivalents or immaterial assets in the
ordinary course of business;

(c) Dispositions of fixtures or equipment to the extent that (i) such property
is exchanged for credit against the purchase price of similar replacement
fixtures or equipment or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement fixtures or equipment;

(d) Restricted Payments permitted by Section 7.07 and Liens permitted by
Section 7.01;

(e) Dispositions of property acquired by the Borrower or any Subsidiary after
the Closing Date pursuant to sale-leaseback transactions; provided that the
applicable sale-leaseback transaction (i) occurs within ninety (90) days after
the acquisition or construction (as applicable) of such property and (ii) is
made for cash consideration not less than the cost of acquisition or
construction of such property;

(f) Dispositions of accounts receivables in connection with the collection or
compromise thereof in the ordinary course of business;

(g) Leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), easements, rights of way or similar
rights or encumbrances in each case in the ordinary course of business and which
do not materially interfere with the business of the Borrower and its Restricted
Subsidiaries;

(h) transfers of property that has suffered a casualty (constituting a total
loss or constructive total loss of such property) upon receipt of the
Extraordinary Receipts of such casualty;

(i) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(j) Dispositions of property, subject to the Security Documents, by the Borrower
or any Subsidiary to the Borrower or to a Wholly Owned Subsidiary of the
Borrower; provided that if the transferor of such property is the Borrower or a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;

(k) Dispositions permitted under Section 7.05;

 

96



--------------------------------------------------------------------------------

(l) Dispositions by the Borrower and its Restricted Subsidiaries not otherwise
permitted under clauses (a) through (k) or (m) of this Section 7.06; provided
that (i) at the time of such Disposition, no Default shall exist or would result
from such Disposition, (ii) the aggregate book value of all property Disposed of
in reliance on this clause (l) since the Closing Date shall not exceed ten
percent (10%) of Consolidated Net Tangible Assets on the first day of the fiscal
year most recently ended at the time of such determination and (iii) no
Disposition of less than all of the Equity Interests of any Restricted
Subsidiary shall be permitted under this clause (l);

(m) Dispositions by the Borrower and its Restricted Subsidiaries not otherwise
permitted under clauses (a) through (l) of this Section 7.06; provided that
(i) at the time of such Disposition, no Default shall exist or would result from
such Disposition, (ii) the Disposition is for 75% cash or cash equivalents,
(iii) the Borrower shall make the prepayment or reinvestment of proceeds of such
Disposition as required by Section 2.05(d), and (iv) no Disposition of less than
all of the Equity Interests of any Subsidiary shall be permitted under this
clause (m); and

(n) Dispositions of Receivables Facility Assets in connection with a Permitted
Receivables Financing; provided that this clause (n) shall be the exclusive
clause of this Section 7.06 that permits Dispositions in connection with a
Permitted Receivables Financing.

provided, however, that any Disposition pursuant to clauses (a), (b), (c), (e),
(f), (i), (j), (k), (l) or (m) shall be for fair market value.

No Loan Party will discount, sell, pledge or assign any notes payable to it,
accounts receivable or future income except for Dispositions permitted by clause
(f) and (n). So long as no Event of Default then exists, the Administrative
Agent will, at the Borrower’s request and expense, execute a release,
satisfactory to the Borrower and the Administrative Agent, of any Collateral so
sold, transferred, leased, exchanged, alienated or disposed of pursuant to this
Section.

7.07 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

(a) each Subsidiary may make Restricted Payments to the Borrower, the Guarantors
and any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions (i) in respect of common Equity Interests, payable solely in
common Equity Interests of such Person or (ii) in respect of Equity Interests
other than common Equity Interests, payable solely in such Equity Interests that
are not common Equity Interests;

 

97



--------------------------------------------------------------------------------

(c) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests; and

(d) the Borrower may make cash distributions in an amount not to exceed
“Available Cash” (as such term is defined in the Borrower’s Partnership
Agreement) to the holders of its Equity Interest.

7.08 Change in Nature of Business. Engage in any material line of business other
than the Present Line of Business.

7.09 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to (a) transactions between or among the Borrower and any of its Wholly Owned
Subsidiaries or between and among any Wholly Owned Subsidiaries, (b) Restricted
Payments permitted under Section 7.07, (c) transactions with Receivables
Entities in connection with any Permitted Receivables Financings and
(d) transactions pursuant to agreements, instruments or arrangements in
existence on the Closing Date and set forth on Schedule 7.09 or any amendment
thereto to the extent such an amendment is not adverse to the Lenders in any
material respect.

7.10 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Subsidiary to (A) make Restricted Payments to the Borrower or any Guarantor,
(B) redeem Equity Interests held in it by the Borrower or any Guarantor,
(C) otherwise transfer property to the Borrower or any Guarantor or (D) to repay
loans and other indebtedness owing by it to the Borrower or any Guarantor,
(ii) of any Restricted Subsidiary to Guarantee the Indebtedness of the Borrower
or (iii) of the Borrower or any Restricted Subsidiary to create, incur, assume
or suffer to exist Liens on property of such Person; provided, however, that the
foregoing clauses shall not prohibit (I) any negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under Section 7.03
solely to the extent any such negative pledge relates to the property financed
by or the subject of such Indebtedness, (II) provisions in Organizational
Documents and other similar agreements applicable to joint ventures or to other
Persons that are not Restricted Subsidiaries (to the extent Investment in such
joint venture or other Person is permitted under Section 7.02)) entered into in
the ordinary course of business, (III) customary restrictions in leases,
subleases, licenses, or asset sale agreements otherwise permitted hereby (or in
easements, rights of way or similar rights or encumbrances, in each case granted
to the Borrower or a Restricted Subsidiary by a third party in respect of real
property owned by such third party) so long as such restrictions relate only to
the assets (or the Borrower’s or such Restricted Subsidiary’s rights under such
easement, right of way or similar right or encumbrance, as applicable) subject
thereto, (IV) restrictions on any Receivables Entity pursuant to a Permitted
Receivables Financing and (V) restrictions contained in the Borrower’s Unsecured
Note Indebtedness issued as of the Closing Date (the “Existing Notes”) and any
additional Unsecured Note Indebtedness issued after the Closing Date with
restrictions that are not more restrictive in any material respect than the
restrictions in the Existing Notes or (b) requires the grant of a Lien to secure
an obligation of

 

98



--------------------------------------------------------------------------------

such Person if a Lien is granted to secure another obligation of such Person
other than requirements contained in the Existing Notes and any additional
Unsecured Note Indebtedness issued after the Closing Date with requirements that
are not more restrictive in any material respect than the requirements in the
Existing Notes.

7.11 Prohibited Contracts.

(a) Enter into any “take-or-pay” contract or other contract or arrangement for
the purchase of goods or services which obligates it to pay for such goods or
service regardless of whether they are delivered or furnished to it, other than
contracts for pipeline capacity or for services in either case reasonably
anticipated to be utilized in the ordinary course of business or as otherwise
permitted by Section 7.03(m)(ii); or

(b) Incur any obligation to contribute to any Multiemployer Plan.

7.12 Limitation on Credit Extensions. Except for Investments permitted under
Section 7.02, extend credit, make advances or make loans other than normal and
prudent extensions of credit to customers buying goods and services in the
ordinary course of business or to another Loan Party in the ordinary course of
business, which extensions shall not be for longer periods than those extended
by similar businesses operated in a normal and prudent manner.

7.13 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.14 Interest Coverage Ratio.

(a) At the end of each fiscal quarter ending on or after September 30, 2012,
permit the ratio of (a) Consolidated Adjusted EBITDA for the four consecutive
fiscal quarter period then ended to (b) Consolidated Interest Expense for such
period (excluding all premiums or make-whole amounts paid and unamortized
original issue discount expensed in connection with the repayment of debt in
such period) to be less than 2.25 to 1.0.

(b) On each date of, and as a condition to, any Compliance Event, permit the
ratio of (a) Consolidated Adjusted EBITDA for the four consecutive fiscal
quarter period most recently ended for which financial statements required to be
furnished pursuant to Section 6.01(a) or (b) are available to the Borrower to
(b) Consolidated Interest Expense for such period (excluding all premiums or
make-whole amounts paid and unamortized original issue discount expensed in
connection with the repayment of debt in such period) to be less than 2.25 to
1.0 giving effect to such Compliance Event on a pro forma basis as though such
Compliance Event had occurred as of the first day of such four fiscal quarter
period.

7.15 Leverage Ratios.

(a) At the end of each fiscal quarter ending on or after September 30, 2012,
permit the Consolidated Leverage Ratio to be greater than 5.50 to 1.0 or permit
the Consolidated Senior Leverage Ratio to be greater than 4.00 to 1.0, in each
case using Consolidated Adjusted EBITDA for the four consecutive fiscal quarter
period ended on such date of determination.

 

99



--------------------------------------------------------------------------------

(b) On each date of, and as a condition to, any Compliance Event, permit the
Consolidated Leverage Ratio to be greater than 5.50 to 1.0 or permit the
Consolidated Senior Leverage Ratio to be greater than 4.00 to 1.0, in each case
using Consolidated Adjusted EBITDA for the four consecutive fiscal quarter
period most recently ended for which financial statements required to be
furnished pursuant to Section 6.01(a) or (b) are available to the Borrower and
giving effect to such Compliance Event on a pro forma basis as though such
Compliance Event had occurred as of the first day of such four fiscal quarter
period.

(c) Notwithstanding anything to the contrary, and for the avoidance of doubt,
any failure by the Borrower to be in compliance with any requirement of this
Section 7.15 shall not be remedied by a change in the Consolidated Leverage
Ratio upon the incurrence of any Unsecured Note Indebtedness.

7.16 Negative Pledge. Allow any Person, other than the Administrative Agent, L/C
Issuer or any Lender or any other Secured Party, to create or otherwise cause or
suffer to exist or become effective, or permit any of the Subsidiaries to create
or otherwise cause or suffer to exist or become effective, directly or
indirectly, any Lien (other than Liens permitted by Section 7.01) upon the
assets of the Borrower or any of its Subsidiaries (other than any Receivables
Entity) without the prior express written consent of the Required Lenders.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within five days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.11
or 6.12 or Article VII; provided, however that if the Borrower fails to deliver
any financial statements, certificates or other information required by
Section 6.01, 6.02, 6.03 or 6.12 and subsequently delivers such financial
statements, certificates or other information as required by such Sections, then
such Event of Default shall be deemed to have been cured and/or waived; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after notice thereof by the Administrative Agent; or

 

100



--------------------------------------------------------------------------------

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) The Borrower or any Restricted Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including the undrawn face amount of any
outstanding Letter of Credit, surety bonds and other similar contingent
obligations outstanding under any agreement relating to such Indebtedness or
Guarantee and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; provided that this clause (e)(B) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder; (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower or any
Restricted Subsidiary is the Defaulting Party (as defined in such Swap Contract)
or (B) any Termination Event (as so defined) under such Swap Contract as to
which the Borrower or any Restricted Subsidiary is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by the Borrower
or such Restricted Subsidiary as a result thereof is greater than the Threshold
Amount; or (iii) there occurs any default or termination event (however
denominated) that results in the termination of the obligations of a Receivables
Entity to purchase Receivables Facility Assets from the Borrower or any
Restricted Subsidiary (or gives such Receivables Entity the right to terminate
such obligations) in connection with Permitted Receivables Financings having an
aggregate principal or similar amount greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. The Borrower, any of its Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

101



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. (i) The Borrower, any of its Restricted
Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 60 days after its issue or levy; or

(h) Judgments. There is entered against the Borrower, any of its Restricted
Subsidiaries (i) a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, the same shall remain undischarged
and either (A) enforcement proceedings are commenced by any creditor upon such
judgment or order which have not been stayed by reason of a pending appeal or
otherwise, or (B) there is a period of thirty (30) consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
material provision of any Loan Document; or any Loan Party denies that it has
any or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Security Documents. Any Security Document shall for any reason (other than
pursuant to the terms hereof and thereof) cease to create a valid and perfected
first priority Lien in any asset having a value in excess of the Threshold
Amount, except to the extent that any such loss of perfection or priority
results from the failure of the Administrative Agent or the Collateral Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Security Documents or to file Uniform Commercial
Code continuation statements and except as to Collateral consisting of real
property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied coverage.

 

102



--------------------------------------------------------------------------------

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the Revolving Credit Commitment of each Revolving Credit Lender to
make Revolving Credit Loans and any obligation of the L/C Issuer to make L/C
Credit Extensions to be terminated, whereupon such Revolving Credit Commitment
and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations, the Cash Management Obligations and the
Secured Swap Obligations shall, subject to the provisions of Sections 2.15 and
2.16, be applied by the Administrative Agent and the Collateral Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of external counsel to the Administrative Agent and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such and payable to the Collateral Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of external counsel to the respective Lenders and the L/C
Issuer and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

103



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, the Secured Swap Obligations and the
Cash Management Obligations, ratably among the Lenders, the Hedging Parties and
the L/C Issuer in proportion to the respective amounts described in this clause
Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.15; and

Last, the balance, if any, after all of the Obligations, the Cash Management
Obligations and the Secured Swap Obligations have been indefeasibly paid in
full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, Cash Management Obligations and Secured Swap
Obligations, if any, in the order set forth above.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Agents, the Lenders and the L/C Issuer, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

(b) Each of the Lenders (in its capacities as a Lender, Swing Line Lender (if
applicable), L/C Issuer (if applicable) and a potential Hedging Party) hereby
irrevocably appoints and authorizes the Collateral Agent to act as the agent of
(and to hold any security interest created by the Security Documents for and on
behalf of or on trust for) such Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of

 

104



--------------------------------------------------------------------------------

the Loan Parties to secure any of the Obligations, the Secured Swap Obligations
or the Cash Management Obligations together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Collateral Agent (and
any co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent or the Collateral Agent pursuant to Section 9.05 for purposes of holding
or enforcing any Lien on the Collateral (or any portion thereof) granted under
the Collateral Documents, or for exercising any rights and remedies thereunder
at the direction of the Administrative Agent), shall be entitled to the benefits
of all provisions of this Article IX (including, Section 9.11, as though such
co-agents, sub-agents and attorneys-in-fact were the Collateral Agent) as if set
forth in full herein with respect thereto. Without limiting the generality of
the foregoing, the Lenders hereby expressly authorize the Collateral Agent to
execute any and all documents (including releases) with respect to the
Collateral and the rights of the Secured Parties with respect thereto (including
the Intercreditor Agreement), as contemplated by and in accordance with the
provisions of this Agreement and the Security Documents and acknowledge and
agree that any such action by any Agent shall bind the Lenders.

9.02 Rights as a Lender. Any Person serving an Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not such Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include such Person serving as an Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Loan Party or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. No Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, Agents:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as Agent or any of its
Affiliates in any capacity.

 

105



--------------------------------------------------------------------------------

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct. No Agent shall be deemed to have knowledge of any Default
unless and until notice describing such Default is given to such Agent by the
Borrower, a Lender or the L/C Issuer.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

9.04 Reliance by Agent. Each Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Each Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, such Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless such Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties. Each of the Administrative Agent and the Collateral
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent or the Collateral Agent,
respectively. Each of the Administrative Agent and the Collateral Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and the Collateral Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
of the Administrative Agent and the Collateral Agent.

 

106



--------------------------------------------------------------------------------

9.06 Resignation of Agent. The Administrative Agent or the Collateral Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuer and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
or Collateral Agent gives notice of its resignation, then such retiring
Administrative Agent or Collateral Agent may on behalf of the Lenders and the
L/C Issuer, appoint a successor Administrative Agent or Collateral Agent meeting
the qualifications set forth above; provided that if the Administrative Agent or
Collateral Agent shall notify the Borrower and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring
Administrative Agent or Collateral Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any Collateral held by the Administrative Agent or Collateral Agent on
behalf of the Lenders or the L/C Issuer under any of the Loan Documents, the
retiring Administrative Agent or Collateral Agent shall continue to hold such
Collateral until such time as a successor Administrative Agent or Collateral
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent or Collateral
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time as the Required Lenders appoint a successor Administrative Agent
or Collateral Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent or Collateral Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent or Collateral Agent, and the retiring Administrative Agent
or Collateral Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent or Collateral Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s or Collateral Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring Administrative Agent or Collateral Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent or Collateral Agent
was acting as the Administrative Agent.

Any resignation by Bank of America as the Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as the Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 

107



--------------------------------------------------------------------------------

9.07 Non-Reliance on Agent and Other Lenders. Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon any Agent, any
Agent-Related Person or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon any Agent, any Agent-Related Person or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the agents listed on the cover page hereof shall have any powers, duties,
liabilities or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and external
counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
external counsel, and any other amounts due the Administrative Agent under
Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

108



--------------------------------------------------------------------------------

9.10 Collateral and Guaranty Matters. The Lenders, the L/C Issuer and the
Hedging Parties irrevocably authorize the Collateral Agent, at its option and in
its discretion,

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Revolving Credit
Facility and payment in full of all Obligations, the Cash Management Obligations
and the Secured Swap Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit,
(ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document (including, for the
avoidance of doubt, Receivables Facility Assets sold in connection with a
Permitted Receivables Financing), (iii) subject to Section 10.01, if approved,
authorized or ratified in writing by the Required Lenders or, except to the
extent that any such loss of perfection or priority results from the failure of
the Administrative Agent or the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Security Documents or to file Uniform Commercial Code continuation statements
and except as to Collateral consisting of real property to the extent that such
losses are covered by a lender’s title insurance policy and such insurer has not
denied coverage or (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to clause (c) below; and

(b) to subordinate any Lien on any Property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(i); and

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted hereunder.

Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent or the Collateral Agent will (and each Lender irrevocably authorizes such
Agent to), at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release or subordination of such item of Collateral from the assignment and
security interest granted under the Security Documents, or to evidence the
release of such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 9.10.

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any withholding
tax applicable to such payment. If the IRS or any other Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender for any other reason, or the
Administrative Agent has paid over to the IRS applicable withholding tax
relating to a payment to a Lender but no deduction has been made from such
payment, such

 

109



--------------------------------------------------------------------------------

Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent in connection with such tax,
including any penalties or interest and together with any all expenses incurred.

9.11 Indemnification of Agents. Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify upon demand each Agent and
Agent-Related Person (to the extent not reimbursed by or on behalf of any Loan
Party and without limiting the obligation of any Loan Party to do so), pro rata,
and hold harmless each Agent and Agent-Related Person from and against any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any external counsel for any Agent) incurred
by it; provided that no Lender shall be liable for the payment to any Agent or
Agent-Related Person of any portion of such losses, claims, damages, liabilities
and related expenses resulting from such Agent’s or Agent-Related Person’s own
gross negligence or willful misconduct, as determined by the final judgment of a
court of competent jurisdiction; provided that no action taken in accordance
with the directions of the Required Lenders (or such other number or percentage
of the Lenders as shall be required by the Loan Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 9.11. In the case of any investigation, litigation or proceeding giving
rise to any loss, claim, damage, liability and related expense this Section 9.11
applies whether any such investigation, litigation or proceeding is brought by
any Lender or any other Person. Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent or Collateral Agent upon demand for its
ratable share of any costs or out-of-pocket expenses (including attorney costs)
incurred by such Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that such
Agent is not reimbursed for such expenses by or on behalf of the Borrower. The
undertaking in this Section 9.11 shall survive termination of the Revolving
Credit Facility, the payment of all other Obligations, Secured Swap Obligations
and Cash Management Obligations, and the resignation of such Agent.

9.12 Intercreditor Agreement. The Collateral Agent is authorized to enter into
the Intercreditor Agreement, and the parties hereto acknowledge, on behalf of
themselves and their Affiliates, that the Intercreditor Agreement is binding
upon them and their Affiliates without execution thereof.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. Subject to the Intercreditor Agreement with respect to
those matters as to which Hedging Parties are entitled to vote thereunder, no
amendment or waiver of any provision of this Agreement or any other Loan
Document (other than the Intercreditor Agreement), and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

 

110



--------------------------------------------------------------------------------

(a) waive any condition set forth in Section 4.01(a), or in the case of the
initial Credit Extension, Section 4.02, without the written consent of each
Lender;

(b) without limiting the generality of clause (a) above, waive any condition set
forth in Section 4.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Revolving Lenders or the Required
Term Lenders (of a specified tranche, if applicable), as the case may be;

(c) (i) extend or increase the Revolving Credit Commitment of any Revolving
Credit Lender (or reinstate any Commitment terminated pursuant to Section 8.02)
without the written consent of such Revolving Credit Lender or (ii) extend or
increase the Term Loans of any Term Lender without the written consent of such
Term Lender;

(d) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) or any scheduled or mandatory reduction of
any Facility hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby, it being understood that the
waiver of (or amendment to the terms of) any mandatory prepayment of Loans shall
not constitute a postponement of any date scheduled for the payment of principal
or interest;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate and (ii) to change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder;

(f) change (i) Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender or (ii) the order of application of any reduction in the Revolving Credit
Commitments or any prepayment of Loans among the Facilities from the application
thereof set forth in the applicable provisions of Section 2.05(b) or 2.06(b),
respectively, in any manner that materially and adversely affects the Lenders
under a Facility without the written consent of (A) if such Facility is the Term
Facility (of a specified tranche, if applicable), each Term Lender (of a
specified tranche, if applicable) and (B) if such Facility is the Revolving
Credit Facility, each Revolving Lender;

(g) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this

 

111



--------------------------------------------------------------------------------

Section 10.01(g)), without the written consent of each Lender or (ii) the
definition of “Required Revolving Lenders,” or “Required Term Lenders” without
the written consent of each Lender under the applicable Facility (of a specified
tranche, if applicable);

(h) except as otherwise permitted herein, release any Guarantor from the
Guaranty without the written consent of each Lender;

(i) release of all or substantially all of the Collateral hereunder without the
written consent of each Lender; or

(j) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term Facility (of a specified tranche, if
applicable), the Required Term Lenders (of a specified tranche, if applicable),
and (ii) if such Facility is the Revolving Credit Facility, the Required
Revolving Lenders;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent or
the Collateral Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent or the Collateral Agent under this
Agreement or any other Loan Document; (iv) the Fee Letters may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto and (v) except as otherwise provided in clauses (a) through
(j) above, provisions of this Agreement or any other Loan Document established
pursuant to an Incremental Supplement may be amended, or rights or privileges
thereunder waived, in a writing executed only by the Required Term Lenders (of a
specified tranche, if applicable) and the Borrower and acknowledged by the
Administrative Agent. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (w) the Revolving Credit Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Defaulting
Lender, (x) the principal of any Loan of any Defaulting Lender may not be
reduced or the final maturity thereof extended without the consent of such
Defaulting Lender, (y) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender and (z) this sentence may not be changed
without the consent of each Defaulting Lender.

No amendment or waiver of any provision of the Intercreditor Agreement shall be
effective unless consented to in writing by the Required Lenders (and as
otherwise required in the Intercreditor Agreement), and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

112



--------------------------------------------------------------------------------

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier, or email as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i) if to the Borrower, the Administrative Agent, the Collateral Agent, the L/C
Issuer or the Swing Line Lender, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 10.02;
and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

113



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of the Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on all Loan Parties, the
Administrative Agent, the Collateral Agent, the L/C Issuer and the Lenders. The
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

(e) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make

 

114



--------------------------------------------------------------------------------

reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(f) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Person. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

115



--------------------------------------------------------------------------------

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of external counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any external
counsel for the Administrative Agent, any Lender or the L/C Issuer), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonably out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each other Agent, each Lender
and the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any external counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by any Loan Party or any Subsidiary thereof
arising out of, in connection with, as a result of or in any other way
associated with (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, and the
performance by the parties hereto of their respective obligations hereunder or
thereunder, (ii) the Collateral, the Loan Documents and consummation of the
transactions or events (including the enforcement or defense thereof and any
occupation, operation, use or maintenance of Collateral or other property of a
Loan Party) at any time associated therewith or contemplated therein, (iii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iv) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by any Loan Party or any Subsidiary thereof, or any Environmental
Liability related in any way to any Loan Party or any Subsidiary thereof, or
(v) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Loan Party or any Subsidiary
thereof, and regardless of whether any Indemnitee is a party thereto, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or

 

116



--------------------------------------------------------------------------------

sole negligence of the Indemnitee; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), each other Agent, the L/C Issuer or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the L/C Issuer or such Related Party, as the case may be,
an amount equal to (A) the percentage (carried out to the ninth decimal place)
of the Aggregate Credit Facility Amount represented by (i) in the case of a
Revolving Credit Lender, an amount equal to such Lender’s Applicable Revolving
Credit Percentage of the Revolving Credit Commitment or (ii) in the case of a
Term Lender, the amount of such Term Lender’s Term Loan (in each case as
determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) multiplied by (B) such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or L/C Issuer in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

 

117



--------------------------------------------------------------------------------

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Revolving Credit Facility and
the repayment, satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 

118



--------------------------------------------------------------------------------

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment under the Revolving Credit Facility and the
Loans at the time owing to it under such Facility or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Revolving Credit Commitment is
not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 in the case
of any assignment in respect of the Revolving Credit Facility or, $1,000,000 in
the case of any assignment in respect of the Term Facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolving
Credit Commitment assigned, except that this clause (ii) shall not apply to the
Swing Line Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Revolving Credit Commitment if such assignment is to a Person that is not a
Lender with a Revolving Credit Commitment in respect of the applicable Facility,
an Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund;

 

119



--------------------------------------------------------------------------------

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility unless such assignment is to a Revolving Credit
Lender, an Affiliate of a Revolving Credit Lender or an Approved Fund.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500 for each assignment;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v) No Assignment to the Borrower. No such assignment shall be made (A) to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Revolving
Credit Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

120



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Credit Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and/or the Loans
(including such Lender’s participations in L/C Obligations and/or Swing Line
Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders and the L/C Issuer
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the

 

121



--------------------------------------------------------------------------------

Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 10.01 that affects such Participant. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.13 as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it records the name and address of each Participant and the principal
amounts of each Participant’s participating interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”), which entries
shall be conclusive absent manifest error; provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person except to the extent that such disclosure is necessary to establish that
such Loan or other obligation is in registered form under Section 5f.103-1(c) of
the regulations of the United States Treasury Department.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon 30 days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice
to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders (subject to acceptance of such appointment by
such Lender in its sole discretion) a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations

 

122



--------------------------------------------------------------------------------

in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of America resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) or in
connection with any pledges or assignments permitted under Section 10.06(f),
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.14(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

123



--------------------------------------------------------------------------------

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

10.08 Deposit Accounts; Right of Setoff. Each Loan Party hereby grants to L/C
Issuer and each Lender a security interest, a Lien, and a right of offset, each
of which shall be in addition to all other interests, Liens, and rights of L/C
Issuer or any Lender at common Law, under the Loan Documents, or otherwise, to
secure the repayment of the Obligations, the Cash Management Obligations and the
Secured Swap Obligations upon and against (a) any and all moneys, securities or
other property (and the proceeds therefrom) of such Loan Party now or hereafter
held or received by or in transit to L/C Issuer or any Lender from or for the
account of such Loan Party, whether for safekeeping, custody, pledge,
transmission, collection or otherwise, (b) any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) of such
Loan Party with L/C Issuer or any Lender, and (c) any other credits and claims
of such Loan Party at any time existing against L/C Issuer or any Lender,
including claims under certificates of deposit. If an Event of Default shall
have occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to foreclose upon such Lien
and/or to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the Obligations, the Cash
Management Obligations and the Secured Swap Obligations to such Lender or the
L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such foreclosure or such setoff and application, provided that the failure
to give such notice shall not affect the validity of such foreclosure or such
setoff and application. The remedies of foreclosure and offset are separate and
cumulative, and either may be exercised independently of the other without
regard to procedures or restrictions applicable to the other.

 

124



--------------------------------------------------------------------------------

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic transmission
(including .pdf format) shall be effective as delivery of a manually executed
counterpart of this Agreement.

10.11 Survival of Representations and Warranties . All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

125



--------------------------------------------------------------------------------

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or in connection with any
proposed amendment, modification, termination, waiver or consent with respect to
any of the provisions hereof as contemplated by Section 10.01, the consent of
Required Lenders, Required Revolving Lenders or Required Term Lenders (of a
specified tranche, if applicable), as applicable, shall have been obtained but
the consent of one or more of such other Lenders whose consent is required shall
not have been obtained, if any other circumstance exists hereunder that gives
the Borrower the right to replace a Lender as a party hereto, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF

 

126



--------------------------------------------------------------------------------

THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY AGREES THAT SECTIONS 5-1401 AND 4-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK SHALL APPLY TO THE LOAN DOCUMENTS AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. IN FURTHERANCE OF THE FOREGOING, BORROWER AND EACH
GUARANTOR HEREBY IRREVOCABLY DESIGNATES AND APPOINTS CT CORPORATION SYSTEM, 111
EIGHTH AVENUE , NEW YORK, NEW YORK 10011, AS AGENT OF BORROWER AND EACH
GUARANTOR TO RECEIVE SERVICE OF ALL PROCESS BROUGHT AGAINST BORROWER OR SUCH
GUARANTOR WITH RESPECT TO ANY SUCH PROCEEDING IN ANY SUCH COURT IN NEW YORK,
SUCH SERVICE BEING HEREBY ACKNOWLEDGED BY BORROWER AND EACH GUARANTOR TO BE
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT. COPIES OF ANY SUCH PROCESS SO
SERVED SHALL ALSO BE SENT BY REGISTERED MAIL TO BORROWER OR SUCH GUARANTOR AT
ITS ADDRESS SET FORTH BELOW, BUT THE FAILURE OF BORROWER OR SUCH GUARANTOR TO
RECEIVE SUCH COPIES SHALL NOT AFFECT IN ANY WAY THE SERVICE OF SUCH PROCESS AS
AFORESAID. BORROWER AND EACH GUARANTOR SHALL FURNISH TO ADMINISTRATIVE AGENT,
L/C ISSUER AND LENDERS A CONSENT OF CT CORPORATION SYSTEM AGREEING TO ACT
HEREUNDER PRIOR TO THE

 

127



--------------------------------------------------------------------------------

EFFECTIVE DATE OF THIS AGREEMENT. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
ADMINISTRATIVE AGENT, L/C ISSUER AND LENDERS TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF ADMINISTRATIVE AGENT, L/C
ISSUER AND LENDERS TO BRING PROCEEDINGS AGAINST BORROWER OR EACH GUARANTOR IN
THE COURTS OF ANY OTHER JURISDICTION. IF FOR ANY REASON CT CORPORATION SYSTEM
SHALL RESIGN OR OTHERWISE CEASE TO ACT AS BORROWER’S OR EACH GUARANTOR’S AGENT,
BORROWER AND SUCH GUARANTOR HEREBY IRREVOCABLY AGREES TO (A) IMMEDIATELY
DESIGNATE AND APPOINT A NEW AGENT REASONABLY ACCEPTABLE TO ADMINISTRATIVE AGENT
TO SERVE IN SUCH CAPACITY AND, IN SUCH EVENT, SUCH NEW AGENT SHALL BE DEEMED TO
BE SUBSTITUTED FOR CT CORPORATION SYSTEM FOR ALL PURPOSES HEREOF AND
(B) PROMPTLY DELIVER TO ADMINISTRATIVE AGENT THE WRITTEN CONSENT (IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT) OF SUCH NEW AGENT
AGREEING TO SERVE IN SUCH CAPACITY.

10.15 Waiver of Jury Trial and Special Damages. EACH PARTY HERETO AND EACH OTHER
LOAN PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO AND EACH OTHER LOAN
PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. EACH LOAN PARTY AND EACH
LENDER HEREBY FURTHER (A) IRREVOCABLY WAIVE, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY “SPECIAL DAMAGES,” AS DEFINED BELOW, (B) CERTIFY THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(C) ACKNOWLEDGE THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION.
AS USED IN THIS SECTION, “SPECIAL DAMAGES” INCLUDES ALL SPECIAL, CONSEQUENTIAL,
EXEMPLARY, OR PUNITIVE DAMAGES (REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE
ANY PAYMENTS OR FUNDS WHICH ANY PARTY HERETO HAS EXPRESSLY PROMISED TO PAY OR
DELIVER TO ANY OTHER PARTY HERETO.

 

128



--------------------------------------------------------------------------------

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Agents, the Arrangers and the Lenders
are arm’s-length commercial transactions between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Agents, the
Arrangers and the Lenders, on the other hand, (B) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each Agent, each Arranger and each Lender is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person and (B) neither the Agents nor
any Arranger or Lender has any obligation to the Borrower, any other Loan Party
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Agents, the Arrangers and the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower, the other Loan
Parties and their respective Affiliates, and neither the Agents nor any Arranger
or Lender has any obligation to disclose any of such interests to the Borrower,
any other Loan Party or any of their respective Affiliates. To the fullest
extent permitted by law, each of the Borrower and the other Loan Parties hereby
waives and releases any claims that it may have against the Agents, the
Arrangers and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

 

129



--------------------------------------------------------------------------------

10.19 No General Partner’s Liability. The Administrative Agent and the Lenders
agree for themselves and their respective successors and assigns, including any
subsequent holder of any Note, that no claim under this Agreement or under any
other Loan Document shall be made against General Partner, and that no judgment,
order or execution entered in any suit, action or proceeding, whether legal or
equitable, hereunder or on any other Loan Document shall be obtained or
enforced, against General Partner or its assets for the purpose of obtaining
satisfaction and payment of amounts owed under this Agreement or any other Loan
Document.

10.20 Time of the Essence. Time is of the essence of the Loan Documents.

10.21 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.22 Special Provisions.

(a) From and after the Closing Date, (i) each Exiting Lender shall cease to be a
party to this Agreement, (ii) no Exiting Lender shall have any obligations or
liabilities under this Agreement with respect to the period from and after the
Closing Date and, without limiting the foregoing, no Exiting Lender shall have
any Revolving Credit Commitment under this Agreement or any L/C Obligations
outstanding hereunder, (iii) all Existing Letters of Credit will be deemed
issued and outstanding under this Agreement and will be governed as if issued
under this Agreement and (iv) no Exiting Lender shall have any rights under the
Existing Credit Agreement, this Agreement or any other Loan Document (other than
rights under the Existing Credit Agreement expressly stated to survive the
termination of the Existing Credit Agreement and the repayment of amounts
outstanding thereunder).

(b) The Lenders that are lenders under the Existing Credit Agreement hereby
waive any requirements for notice of prepayment, minimum amounts of prepayments
of Loans (as defined in the Existing Credit Agreement), ratable reductions of
the commitments of the Lenders under the Existing Credit Agreement and ratable
payments on account of the principal or interest of any Loan (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement to the extent
such prepayment, reductions or payments are required under the Existing Credit
Agreement.

(c) To the extent that any Revolving Credit Loans are outstanding under the
Existing Credit Agreement on the Restatement Date, subject to the satisfaction
of the conditions precedent set forth in Article IV, to the extent necessary to
allocate the Revolving Credit Loans ratably in accordance with the allocation of
Revolving Credit Commitments after giving effect to this Agreement, (a) each of
the Lenders with a Revolving Credit Commitment shall be deemed to have assigned
to each other Lender with Revolving Credit Commitment, and each of such Lenders
shall be deemed to have purchased from each of such other Lenders, at the
principal amount thereof (together with accrued interest, if any), such
interests in the

 

130



--------------------------------------------------------------------------------

Revolving Credit Loans outstanding on the Restatement Date as shall be necessary
in order that, after giving effect to all such assignments and purchases, such
Revolving Credit Loans will be held by Lenders with Revolving Credit Commitments
ratably in accordance with their Revolving Credit Commitments set forth on
Schedule 2.01. The Lenders hereby confirm that, from and after the Closing Date,
all participations of the Lenders in respect of Letters of Credit outstanding
hereunder pursuant to Section 2.03(c) shall be based upon the Applicable
Revolving Credit Percentages of the Lenders (after giving effect to this
Agreement).

(d) The Borrower hereby terminates, effective as of the Closing Date, in full
the commitments under the Existing Credit Agreement of the Exiting Lenders.

(e) The parties hereto have agreed that this Agreement is an amendment and
restatement of the Existing Credit Agreement in its entirety and the terms and
provisions hereof supersede the terms and provisions thereof, and this Agreement
is not a new or substitute credit agreement or novation of the Existing Credit
Agreement.

[Remainder of page intentionally left blank.]

 

131



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

TARGA RESOURCES PARTNERS LP By:  

Targa Resources GP LLC, its general

partner

By:   /s/ Matthew J. Meloy   Matthew J. Meloy   Vice President – Finance and
Treasurer

 

[SECOND AMENDED AND RESTATED CREDIT AGREEMENT SIGNATURE PAGE]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Don B. Pinzon   Name:
Don B. Pinzon   Title: Vice President

 

[SECOND AMENDED AND RESTATED CREDIT AGREEMENT SIGNATURE PAGE]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:   /s/
Adam H. Fey   Name: Adam H. Fey   Title: Director

 

[SECOND AMENDED AND RESTATED CREDIT AGREEMENT SIGNATURE PAGE]



--------------------------------------------------------------------------------

SCHEDULE 1.01

CERTAIN PERMITTED HEDGING PARTIES

Barclays Bank PLC

BNP Paribas

BP Corporation North America Inc.

Citigroup Energy Inc.

Compass Bank, Birmingham, AL

ConocoPhillips Company

Credit Suisse Energy LLC

Deutsche Bank AG

J. Aron & Company

J.P.Morgan Ventures Energy Corporation

Merrill Lynch Commodities, Inc.

Merrill Lynch Capital Services, Inc.

Morgan Stanley Capital Group Inc.

Natixis

The Bank of Nova Scotia

The Royal Bank of Scotland PLC

Wells Fargo Bank, National Association

Bank of America, N.A.

Royal Bank of Canada

 

* In each case, the Hedging Party shall be the Affiliate which is trading entity
of the counterparties specified above.



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

   Commitment      Applicable Percentage  

Bank of America, N.A.

   $ 77,000,000         6.416666667 % 

Wells Fargo Bank, N.A.

   $ 77,000,000         6.416666667 % 

The Royal Bank of Scotland plc

   $ 77,000,000         6.416666667 % 

Deutsche Bank Trust Company Americas

   $ 70,000,000         5.833333333 % 

Barclays Bank PLC

   $ 70,000,000         5.833333333 % 

Compass Bank

   $ 60,000,000         5.000000000 % 

Citibank, N.A.

   $ 60,000,000         5.000000000 % 

Goldman Sachs Bank USA

   $ 60,000,000         5.000000000 % 

JPMorgan Chase Bank, N.A.

   $ 60,000,000         5.000000000 % 

Morgan Stanley Bank, N.A.

   $ 60,000,000         5.000000000 % 

Royal Bank of Canada

   $ 60,000,000         5.000000000 % 

UBS Loan Finance LLC

   $ 60,000,000         5.000000000 % 

ABN AMRO Capital USA LLC

   $ 42,000,000         3.500000000 % 

Capital One, National Association

   $ 42,000,000         3.500000000 % 

Comerica Bank

   $ 42,000,000         3.500000000 % 

PNC Bank National Association

   $ 42,000,000         3.500000000 % 

Sumitomo Mitsui Banking Corporation

   $ 42,000,000         3.500000000 % 

U.S. Bank National Association

   $ 42,000,000         3.500000000 % 

ING Capital LLC

   $ 40,000,000         3.333333333 % 

HSBC Bank USA, N.A.

   $ 35,000,000         2.916666667 % 

Natixis

   $ 35,000,000         2.916666667 % 

Amegy Bank N.A.

   $ 25,000,000         2.083333333 % 

Raymond James Bank, N.A.

   $ 22,000,000         1.833333333 % 

Total

   $ 1,200,000,000         100.000000000 % 



--------------------------------------------------------------------------------

SCHEDULE 4.01

SECURITY DOCUMENTS

 

1. Amended and Restated Continuing Guaranty dated as of July 19, 2010, as
supplemented by the following:

 

  a. Guaranty Supplement dated as of September 20, 2010;

 

  b. Guaranty Supplement dated as of October 25, 2010;

 

  c. Guaranty Supplement dated as of April 8, 2011;

 

  d. Guaranty Supplement dated as of October 26, 2011; and

 

  e. Guaranty Supplement dated as of April 13, 2012.

 

2. Amended and Restated Pledge and Security Agreement dated as of July 19, 2010,
as supplemented by the following:

 

  a. Pledge & Security Agreement Supplement dated as of September 20, 2010;

 

  b. Pledge & Security Agreement Supplement dated as of October 25, 2010;

 

  c. Pledge & Security Agreement Supplement dated as of October 25, 2010;

 

  d. Pledge & Security Agreement Supplement dated as of April 8, 2011;

 

  e. Pledge & Security Agreement Supplement dated as of October 26, 2011; and

 

  f. Pledge & Security Agreement Supplement dated as of April 13, 2012.

 

3. Amendment and Restatement Agreement dated as of October 3, 2012

 

4. The following Mortgages:

 

  (a) Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement from Targa Midstream Services LLC (successor in interest
to Targa North Texas LP) to PRLAP, Inc., Trustee, and Bank of America, N.A.,
Collateral Agent, dated effective February 14, 2007, as amended by (i) that
certain First Amendment to Deed of Trust, Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement between Targa Midstream
Services LLC (successor in interest to Targa North Texas LP) and Bank of
America, N.A., Collateral Agent, effective July 19, 2010, (ii) that certain
Modification of Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated effective August 1, 2011 between Targa
Midstream Services LLC (successor in interest to Targa North Texas LP) and Bank
of America, N.A., Collateral Agent, and (iii) that certain Third Amendment to
Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated October 3, 2012 between Targa Midstream Services LLC
and Bank of America, N.A., Collateral Agent, recorded in Archer, Clay, Denton,
Eastland, Haskell, Jack, Montague, Palo Pinto, Parker, Shackelford, Stephens,
Throckmorton, Wise and Young Counties, TX with respect to the following
properties:

Chico Gathering System

Shackelford Gathering System



--------------------------------------------------------------------------------

  (b) Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement from Targa Midstream Services LLC (successor in interest
to Targa North Texas LP) to PRLAP, Inc. Trustee, and Bank of America, N.A.,
Collateral Agent, dated effective February 14, 2007, as amended by (i) that
certain First Amendment to Deed of Trust, Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement between Targa Midstream
Services LLC (successor in interest to Targa North Texas LP) and Bank of
America, N.A., Collateral Agent effective July 19, 2010, (ii) that certain
Modification of Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated August 1, 2011 between Targa Midstream
Services LLC (successor in interest to Targa North Texas LP) and Bank of
America, N.A., Collateral Agent and (iii) that certain Third Amendment to Deed
of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated October 3, 2012 between Targa Midstream Services LLC and Bank of
America, N.A., Collateral Agent, recorded in Wise County, TX with respect to the
following properties:

Chico Processing Plant (subject to title insurance)

 

  (c) Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement from Targa Intrastate Pipeline LLC to PRLAP, Inc.,
Trustee, and Bank of America, N.A., Collateral Agent, dated effective
February 14, 2007, as amended by (i) that certain First Amendment to Deed of
Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement effective July 19, 2010 between Targa Intrastate Pipeline LLC and Bank
of America, N.A., Collateral Agent and (ii) that certain Second Amendment to
Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated October 3, 2012 between Targa Intrastate Pipeline LLC
and Bank of America, N.A., Collateral Agent, recorded in Haskell, Shackelford,
Throckmorton, Wise and Young Counties, TX with respect to the following
property:

Shackelford, Chico and Sand Hills Gathering Systems

 

  (d)

Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
from Targa Midstream Services LLC (successor in interest to Targa Louisiana
Field Services LLC) to Bank of America, N.A., Collateral Agent, dated effective
October 24, 2007, as amended by (i) that certain First Amendment to and Notice
of Reinscription of Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement effective July 19, 2010 between Targa Midstream Services LLC
(successor in interest to Targa Louisiana Field Services LLC) and Bank of
America, N.A., Collateral Agent, (ii) that certain Modification of Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement dated
effective as of August 1, 2011 betweenTarga Midstream Services LLC (successor in
interest to Targa Louisiana Field Services LLC) and Bank of America, N.A.,
Collateral Agent and (iii) that



--------------------------------------------------------------------------------

  certain Third Amendment to and Notice of Reinscription of Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement dated
October 3, 2012 between Targa Midstream Services LLC and Bank of America, N.A.,
Collateral Agent, recorded in Acadia, Allen, Beauregard, Calcasieu, Cameron,
Evangeline, Jefferson Davis, Lafayette, Rapides, St. Martin and Vermilion
Parishes, LA with respect to the following properties:

Acadia and Gillis Gathering Systems

 

  (e) Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement from Targa Midstream Services LLC (successor in interest to Targa
Louisiana Field Services LLC) to Bank of America, N.A., Collateral Agent, dated
effective October 24, 2007, as amended by (i) that certain First Amendment to
and Notice of Reinscription of Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement effective July 19, 2010 between Targa Midstream
Services LLC (successor in interest to Targa Louisiana Field Services LLC) and
Bank of America, N.A., Collateral Agent, (ii) that certain Modification of
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated August 1, 2011 between Targa Midstream Services LLC (successor in interest
to Targa Louisiana Field Services LLC) and Bank of America, N.A., Collateral
Agent and (iii) that certain Third Amendment to and Notice of Reinscription of
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated October 3, 2012 between Targa Midstream Services LLC and Bank of America,
N.A., Collateral Agent, recorded in Acadia and Calcasieu Parishes, LA with
respect to the following properties:

Acadia Plant (subject to title insurance)

Gillis Plant (subject to title insurance)

 

  (f) Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement from Targa Louisiana Intrastate LLC to Bank of America, N.A.,
Collateral Agent, dated effective October 24, 2007, as amended by (i) that
certain First Amendment to and Notice of Reinscription of Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement effective July 19,
2010 between Targa Louisiana Intrastate LLC and Bank of America, N.A.,
Collateral Agent and (ii) that certain Second Amendment to and Notice of
Reinscription of Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated October 3, 2012 between Targa Louisiana Intrastate LLC
and Bank of America, N.A., Collateral Agent, recorded in Acadia, Beauregard and
Calcasieu Parishes, LA with respect to the following properties:

Acadia and Gillis Gathering Systems

 

  (g)

Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement from Targa Midstream Services LLC (successor in interest to
Targa Texas Field Services LP) to PRLAP, Inc. Trustee, and Bank of America,
N.A., Collateral Agent, effective October 24, 2007 as amended by (i) that
certain First



--------------------------------------------------------------------------------

  Amendment to Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement effective July 19, 2010 between Targa Midstream
Services LLC (successor in interest to Targa Texas Field Services LP) and Bank
of America, N.A., Collateral Agent, (ii) that certain Modification of Deed of
Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated August 1, 2011 betweenTarga Midstream Services LLC (successor in
interest to Targa Texas Field Services LP) and Bank of America, N.A., Collateral
Agent, and (iii) that certain Third Amendment to Deed of Trust, Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement dated
October 3, 2012 between Targa Midstream Services LLC and Bank of America, N.A.,
Collateral Agent recorded in Coke, Glasscock, Howard, Irion, Midland, Mitchell,
Reagan, Schleicher, Sterling and Tom Green Counties, TX with respect to the
following property:

San Angelo Gathering System

 

  (h) Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement from Targa Midstream Services LLC (successor in interest
to Targa Texas Field Services LP) to PRLAP, Inc. Trustee, and Bank of America,
N.A., Collateral Agent, effective October 24, 2007, as amended by (i) that
certain First Amendment to Deed of Trust, Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement effective July 19, 2010
between Targa Midstream Services LLC (successor in interest to Targa Texas Field
Services LP) and Bank of America, N.A., Collateral Agent, (ii) that certain
Modification of Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated August 1, 2011 between Targa Midstream
Services LLC (successor in interest to Targa Texas Field Services LP) and Bank
of America, N.A., Collateral Agent, and (iii) that certain Third Amendment to
Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated October 3, 2012 between Targa Midstream Services LLC
and Bank of America, N.A., Collateral Agent recorded in Irion and Sterling
Counties, TX with respect to the following properties:

Mertzon Plant (subject to title insurance)

Sterling Plant (subject to title insurance)

 

  (i)

Act of Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement from Targa Downstream LLC (f/k/a Targa Downstream LP) to Bank of
America, N.A., as Collateral Agent, dated September 24, 2009, as amended by
(i) that certain First Amendment to and Notice of Reinscription of Act of
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
effective July 19, 2010 between Targa Downstream LLC (f/k/a Targa Downstream LP)
and Bank of America, N.A., as Collateral Agent, (ii) that certain Modification
of Act of Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated effective as of August 1, 2011 between Targa Downstream LLC
(f/k/a Targa Downstream LP) and Bank of America, N.A., as Collateral Agent, and
(iii) that certain Third Amendment to and Notice of Reinscription of Act of
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated effective as of



--------------------------------------------------------------------------------

  October 3, 2012 between Targa Downstream LLC and Bank of America, N.A., as
Collateral Agent, recorded in Acadia, Calcasieu, Cameron, Jefferson Davis and
Tangipahoa Parishes, LA with respect to the following properties:

Hackberry Underground Storage Facility (subject to title insurance)

Lake Charles Fractionator (subject to title insurance)

Hammond Truck Terminal

Lake Charles Gathering System

 

  (j) Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement from Targa Downstream LLC (f/k/a Targa Downstream LP) to
James McKellar, as Trustee, for the benefit of Bank of America, N.A., as
Collateral Agent, dated September 24, 2009, as amended by (i) that certain First
Amendment to Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement effective July 19, 2010 between Targa Downstream
LLC (f/k/a Targa Downstream LP) and Bank of America, N.A., as Collateral Agent,
(ii) that certain Modification of Deed of Trust, Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement dated effective as of
August 1, 2011 between Targa Downstream LLC (f/k/a Targa Downstream LP) and Bank
of America, N.A., as Collateral Agent, and (iii) that certain Third Amendment to
Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated effective October 3, 2012 between Targa Downstream LLC
and Bank of America, N.A., as Collateral Agent, recorded in Forrest and
Washington Counties, MS with respect to the following properties:

Greenville Propane Terminal (subject to title insurance)

Hattiesburg Terminal



--------------------------------------------------------------------------------

  (k) Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement from Targa Downstream LLC (f/k/a Targa Downstream LP) to
PRLAP, Inc., as Trustee, for the benefit of Bank of America, N.A., as Collateral
Agent, dated September 24, 2009, as amended by (i) that certain First Amendment
to Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement effective July 19, 2010 between Targa Downstream LLC (f/k/a
Targa Downstream LP) and Bank of America, N.A., as Collateral Agent, (ii) that
certain Modification of Deed of Trust, Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated August 1, 2011 between Targa
Downstream LLC (f/k/a Targa Downstream LP) and Bank of America, N.A., as
Collateral Agent and (iii) that certain Third Amendment to Deed of Trust,
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated October 3, 2012 between Targa Downstream LLC and Bank of America, N.A.,
Collateral Agent, recorded in Chambers, Gregg, Harris, Jefferson, Orange, Smith,
Taylor and Wise Counties, TX with respect to the following properties:

Abilene Injection Terminal

Galena Park Terminal (subject to title insurance)

Gladewater Injection Terminal (subject to title insurance)

Mont Belvieu Terminal (subject to title insurance)

Bridgeport Transport Facility

Tyler Propane Terminal

Houston Gathering System

Lake Charles Gathering System

 

  (l) Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated September 24, 2009 from Targa Downstream LLC (f/k/a Targa
Downstream LP) for the benefit of Bank of America, N.A., as Collateral Agent, as
amended by (i) that certain First Amendment to Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement effective July 19, 2010
between Targa Downstream LLC (f/k/a Targa Downstream LP) and Bank of America,
N.A., as Collateral Agent, (ii) that certain Modification of Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement dated
August 1, 2011 between Targa Downstream LLC (f/k/a Targa Downstream LP) and Bank
of America, N.A., as Collateral Agent, and (iii) that certain Third Amendment to
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated October 3, 2012 between Targa Downstream LLC and Bank of America, N.A., as
Collateral Agent, recorded in Broward County, FL with respect to the following
property:

Port Everglades Propane Terminal (subject to title insurance)

 

  (m) Act of Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement from Targa NGL Pipeline Company LLC to Bank of America,
N.A., as Collateral Agent, dated September 24, 2009, as amended by (i) that
certain First Amendment to and Notice of Reinscription of Act of Mortgage,
Assignment,



--------------------------------------------------------------------------------

  Security Agreement, Fixture Filing and Financing Statement between Targa NGL
Pipeline Company LLC and Bank of America, N.A., as Collateral Agent, effective
July 19, 2010 and (ii) that certain Second Amendment to and Notice of
Reinscription of Act of Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement dated October 3, 2012 between Targa NGL Pipeline Company
LLC and Bank of America, N.A., Collateral Agent, recorded in Calcesieu Parish,
LA with respect to the following property:

12” Lake Charles to Mont Belvieu Pipeline

 

  (n) Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement from Targa NGL Pipeline Company LLC to PRLAP, Inc., as
Trustee, for the benefit of Bank of America, N.A., as Collateral Agent dated
September 24, 2009, as amended by (i) that certain First Amendment to Deed of
Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement between Targa NGL Pipeline Company LLC and Bank of America, N.A., as
Collateral Agent effective July 19, 2010 and (ii) that certain Second Amendment
to Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated October 3, 2012 between Targa NGL Pipeline Company LLC
and Bank of America, N.A., Collateral Agent recorded in Chambers, Hardin,
Harris, Jefferson, Liberty and Orange Counties, TX with respect to the following
property:

12” Lake Charles to Mont Belvieu Pipeline

 

  (o) Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement from Targa Downstream LLC (successor in interest to
Targa LSNG LP) to PRLAP, Inc., as Trustee, for the benefit of Bank of America,
N.A., as Collateral Agent dated September 24, 2009, as amended by (i) that
certain First Amendment to Deed of Trust, Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement effective July 19, 2010
between Targa Downstream LLC (successor in interest to Targa LSNG LP) and Bank
of America, N.A., as Collateral Agent, (ii) that certain Modification of Deed of
Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated August 1, 2011 between Targa Downstream LLC (successor in
interest to Targa LSNG LP) and Bank of America, N.A., as Collateral Agent and
(iii) that certain Third Amendment to Deed of Trust, Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement dated October 3, 2012
between Targa Downstream LLC and Bank of America, N.A., as Collateral Agent,
recorded in Chambers County, TX with respect to the following property:

LSNG Facility (subject to title insurance)

 

  (p)

Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated July 19, 2010 from Targa Midstream Services LLC
(successor in interest to Targa Permian LP) to PRLAP, Inc., as Trustee, for the
benefit of Bank of America, N.A., as Collateral Agent, as amended by (i) that
certain Modification of Deed of Trust, Mortgage, Assignment, Security Agreement,
Fixture Filing and



--------------------------------------------------------------------------------

  Financing Statement dated August 1, 2011 between Targa Midstream Services LLC
(successor in interest to Targa Permian LP) and Bank of America, N.A., as
Collateral Agent and (ii) that certain Second Amendment to Deed of Trust,
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated as of October 3, 2012 between Targa Midstream Services LLC and Bank of
America, N.A., as Collateral Agent, recorded in Andrews, Crane, Ector, Loving,
Midland, Pecos, Reeves, Upton, Ward and Winkler Counties, TX with respect to the
following properties:

Sand Hills Processing Plant (subject to title insurance)

Sand Hills Gathering System

 

  (q) Act of Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated July 19, 2010 from Targa Midstream Services LLC (f/k/a
Targa Midstream Services Limited Partnership) to Bank of America, N.A., as
Collateral Agent, as amended by (i) that certain Modification of Act of
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated effective as of August 1, 2011 betweenTarga Midstream Services LLC (f/k/a
Targa Midstream Services Limited Partnership) and Bank of America, N.A., as
Collateral Agent and (ii) that certain Second Amendment to and Notice of
Reinscription of Act of Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement dated as of October 3, 2012 between Targa Midstream
Services LLC and Bank of America, N.A., as Collateral Agent, recorded in Cameron
and Jefferson Davis Parishes, LA and with the Bureau of Ocean Energy Management,
Regulation and Enforcement with respect to the following properties:

Stingray Straddle Plant (subject to title insurance)

Barracuda Straddle Plant (subject to title insurance)

Lowry Straddle Plant (subject to title insurance)

Pelican Gathering System

Seahawk Gathering System

 

  (r) Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement effective April 12, 2011 from Targa Terminals LLC, to
PRLAP, Inc., Trustee, and Bank of America, N.A., as Collateral Agent, as amended
by that certain First Amendment to Deed of Trust, Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement dated October 3, 2012 between
Targa Terminals LLC and Bank of America, N.A., as Collateral Agent and recorded
in Harris County, TX with respect to the following properties:

Channelview Terminal (subject to title insurance)

 

  (s) Purchase Money Deed of Trust, Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement effective September 30, 2011 from Targa
Terminals LLC to James McKellar, Trustee, and Bank of America, N.A., as
Collateral Agent, as amended by that certain First Amendment to Purchase Money
Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated October 3, 2012 between Targa Terminals LLC and Bank
of America, N.A., as Collateral Agent and recorded in Baltimore City, MD with
respect to the following properties:

Baltimore Terminal (subject to title insurance)



--------------------------------------------------------------------------------

  (t) Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement dated November 10, 2011 from Targa Sound Terminal LLC,
as Grantor, to James McKellar, Trustee, and Bank of America, N.A., as
Beneficiary, as amended by that certain First Amendment to Deed of Trust,
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated October 3, 2012 between Targa Sound Terminal LLC and Bank of America,
N.A., as Collateral Agent, and recorded in Pierce County, WA with respect to the
following property:

Sound Terminal (subject to title insurance)

 

4. UCC-1 Financing Statements related to all of the foregoing



--------------------------------------------------------------------------------

SCHEDULE 5.13

SUBSIDIARIES; OTHER EQUITY INVESTMENTS;

TAXPAYER IDENTIFICATION NUMBER

 

Part (a). Subsidiaries.

Cedar Bayou Fractionators, L.P., a Delaware limited partnership (Unrestricted
Subsidiary)

DEVCO Holdings LLC, a Delaware limited liability company (Unrestricted
Subsidiary)

Downstream Energy Ventures Co., L.L.C., a Delaware limited liability company
(Unrestricted Subsidiary)

Sound Pipeline Company, LLC, a Washington limited liability company

Targa Canada Liquids Inc., a British Columbia corporation (First-Tier Foreign
Subsidiary)

Targa Capital LLC, a Delaware limited liability company

Targa Cogen LLC, a Delaware limited liability company*

Targa Downstream LLC, a Delaware limited liability company

Targa Gas Marketing LLC, a Delaware limited liability company

Targa Gas Pipeline LLC, a Delaware limited liability company

Targa Gas Processing LLC, a Delaware limited liability company

Targa Intrastate Pipeline LLC, a Delaware limited liability company

Targa Liquids Marketing and Trade LLC, a Delaware limited liability company

Targa Louisiana Intrastate LLC, a Delaware limited liability company

Targa Midstream Services LLC, a Delaware limited liability company

Targa MLP Capital LLC, a Delaware limited liability company

Targa NGL Pipeline Company LLC, a Delaware limited liability company

Targa Resources Operating GP LLC, a Delaware limited liability company



--------------------------------------------------------------------------------

Targa Resources Operating LLC, a Delaware limited liability company

Targa Resources Partners Finance Corporation, a Delaware corporation (Immaterial
Subsidiary)

Targa Sound Terminal LLC, a Delaware limited liability company

Targa Terminals LLC, a Delaware limited liability company

Targa Transport LLC, a Delaware limited liability company

Venice Energy Services Company, L.L.C., a Delaware limited liability company
(Unrestricted Subsidiary)

Venice Gathering System, L.L.C., a Delaware limited liability company
(Unrestricted Subsidiary)

Versado Gas Processors, L.L.C., a Delaware limited liability company
(Unrestricted Subsidiary)

Warren Petroleum Company LLC, a Delaware limited liability company (Immaterial
Subsidiary)

 

Part (b). Other Equity Investments.

 

Part (b)(i). Loan Party Information.

 

NAME

 

JURISDICTION
OF

FORMATION

 

ADDRESS

OF

PRINCIPAL
PLACE OF
BUSINESS

 

FEIN

 

ORGANIZATIONAL
ID NUMBER

 

PRIOR NAMES

 

PRIOR
JURISDICTION

OF

FORMATION

Sound

Pipeline

Company

LLC

  Washington  

1000

Louisiana,

Ste. 4300

Houston, TX

77002

  60-3078047   603-078-047   None   None

Targa Capital

LLC

  Delaware  

1000

Louisiana,

Ste. 4300

Houston, TX

77002

  None.   4581884   None.   None

Targa Cogen

LLC

  Delaware  

1000

Louisiana,

Ste. 4300

Houston, TX

77002

  None   5129031   None   None



--------------------------------------------------------------------------------

NAME

 

JURISDICTION
OF

FORMATION

 

ADDRESS

OF

PRINCIPAL
PLACE OF
BUSINESS

 

FEIN

 

ORGANIZATIONAL
ID NUMBER

 

PRIOR NAMES

 

PRIOR
JURISDICTION

OF

FORMATION

Targa Downstream LLC   Delaware  

1000

Louisiana,

Ste. 4300

Houston, TX

77002

  20-4036406   4067414   Targa Downstream LP   None

Targa Gas Marketing

LLC

  Delaware  

1000

Louisiana,

Ste. 4300

Houston, TX 77002

  11-3762680   4056851   None   None Targa Gas Pipeline LLC   Delaware  

1000

Louisiana,

Ste. 4300

Houston, TX

77002

  None   4595562   Targa Permian Intrastate LLC   None

Targa Gas Processing

LLC

  Delaware  

1000

Louisiana,

Ste. 4300

Houston, TX

77002

  None   5045125   None   None

Targa

Intrastate Pipeline LLC

  Delaware  

1000

Louisiana,

Ste. 4300

Houston, TX

77002

  76-0634836   3173058  

Dynegy Intrastate Pipeline, LLC;

Dynegy Intrastate Pipeline, Inc.

  None

Targa

Liquids

Marketing

and Trade

LLC

  Delaware  

1000

Louisiana,

Ste. 4300

Houston, TX

77002

  76-0507891   4733764   Dynegy Liquids Marketing and Trade; Targa Liquids
Marketing and Trade   None

Targa

Louisiana

Intrastate

LLC

  Delaware  

1000

Louisiana,

Ste. 4300

Houston, TX

77002

  02-0719902   3770340   None   None

Targa

Midstream Services LLC

  Delaware  

1000

Louisiana,

Ste. 4300

Houston, TX

77002

  76-0507891   2641691   WPC-NGC, Limited Partnership; Warren Petroleum Company
Limited Partnership; Warren Petroleum Company, Limited Partnership; Dynegy
Midstream Services, Limited Partnership; Targa Midstream Services Limited
Partnership   None



--------------------------------------------------------------------------------

NAME

 

JURISDICTION
OF

FORMATION

 

ADDRESS

OF

PRINCIPAL
PLACE OF
BUSINESS

 

FEIN

 

ORGANIZATIONAL
ID NUMBER

 

PRIOR NAMES

 

PRIOR
JURISDICTION

OF

FORMATION

Targa MLP Capital LLC   Delaware  

1000

Louisiana,

Ste. 4300

Houston, TX

77002

  None   4708201   None   None

Targa NGL

Pipeline

Company

LLC

  Delaware  

1000

Louisiana,

Ste. 4300

Houston, TX

77002

  73-1175068   2003234  

Dynegy NGL Pipeline Company, LLC;

Dynegy NGL Pipeline Company;

Warren NGL Pipeline Company;

Trident NGL Pipeline Company;

Oxy NGL Pipeline Company;

Cities Service NGL Pipeline Company

  None

Targa

Resources

Operating GP

LLC

  Delaware  

1000

Louisiana,

Ste. 4300

Houston, TX

77002

  64-0949235   4292540   None   None

Targa

Resources

Operating

LLC

  Delaware  

1000

Louisiana,

Ste. 4300

Houston, TX

77002

  65-1295427   4292546  

Targa

Resources

Operating LP

  None



--------------------------------------------------------------------------------

NAME

 

JURISDICTION
OF

FORMATION

 

ADDRESS

OF

PRINCIPAL
PLACE OF
BUSINESS

 

FEIN

 

ORGANIZATIONAL
ID NUMBER

 

PRIOR NAMES

 

PRIOR
JURISDICTION

OF

FORMATION

Targa

Resources

Partners LP

  Delaware  

1000

Louisiana,

Ste. 4300

Houston, TX

77002

  65-1295427   4239562   None   None

Targa Sound

Terminal

LLC

  Delaware  

1000

Louisiana,

Ste. 4300

Houston, TX

77002

  37-1647519   5037488   None   None

Targa

Terminals

LLC

  Delaware  

1000

Louisiana,

Ste. 4300

Houston, TX

77002

  65-1295427   4704278   Coast Energy Group LLC   None

Targa

Transport

LLC

  Delaware  

1000

Louisiana,

Ste. 4300

Houston, TX

77002

  37-1589340   2497451  

Targa OPI

LLC;

Dynegy OPI, LLC;

Dynegy OPI, Inc.;

Ozark Pipeline, Inc.

  None

 

  Part (b)(ii). Other Equity Investments.

Gulf Coast Fractionators, a Texas general partnership.



--------------------------------------------------------------------------------

SCHEDULE 5.21(a)

Material Fee Owned and Leased Properties

 

Facility

  

Current Titleholder/ Lessee

  

Ownership Interest

  

County/ Parish

  

State

Acadia Plant    Targa Midstream Services LLC    Fee owned    Acadia    LA Gillis
Plant    Targa Midstream Services LLC    Fee owned    Calcasieu    LA Sterling
Plant    Targa Midstream Services LLC    Fee owned    Sterling    TX Mertzon
Plant    Targa Midstream Services LLC    Fee owned    Irion    TX Abilene
Injection Terminal    Targa Downstream LLC    Ground lease    Taylor    TX
Barracuda Straddle Plant    Targa Midstream Services LLC    Ground lease   
Cameron    LA Galena Park Terminal    Targa Downstream LLC    Fee owned   
Harris    TX Gladewater Injection Terminal    Targa Downstream LLC    Fee owned
   Gregg    TX Greenville Propane Terminal    Targa Downstream LLC    Fee owned
   Washington    MS Hattiesburg Terminal    Targa Downstream LLC    Fee owned
and jointly owned    Forrest    MS Hackberry Underground Storage    Targa
Downstream LLC    Fee owned    Cameron    LA Lake Charles Fractionator    Targa
Downstream LLC    Fee owned    Calcasieu    LA Lowry Straddle Plant    Targa
Midstream Services LLC    Ground lease    Cameron    LA Mont Belvieu Terminal   
Targa Downstream LLC    Fee owned    Chambers    TX Port Everglades Propane
Terminal    Targa Downstream LLC    Fee owned    Broward    FL Sand Hills
Processing Plant    Targa Midstream Services LLC    Fee owned    Crane    TX
Stingray Straddle Plant    Targa Midstream Services LLC    Ground lease   
Cameron    LA LSNG Facility    Targa Downstream LLC    Fee owned    Chambers   
TX Chico Processing Plant    Targa Midstream Services LLC    Fee owned    Wise
   TX Bridgeport Transport Facility    Targa Downstream LLC    Ground lease   
Wise    TX Tyler Propane Terminal    Targa Downstream LLC    Fee owned    Smith
   TX Hammond Truck Terminal    Targa Downstream LLC    Fee owned    Tangipahoa
   LA Channelview Terminal    Targa Terminals LLC    Fee owned    Harris    TX
Baltimore Terminal    Targa Terminals LLC    Fee owned    Baltimore City    MD
Sound Terminal    Targa Sound Terminal LLC    Fee Owned    Pierce    WA



--------------------------------------------------------------------------------

SCHEDULE 5.21(b)

Material Pipelines/Gathering Systems

 

Grantor

  

Facility

  

County/ Parish

  

State

Targa Downstream LLC    Houston Gathering System    Chambers, Harris, Jefferson
   TX   

 

Lake Charles Gathering System

  

 

Orange (TX)

 

Acadia, Calcasieu, Cameron, Jefferson Davis (LA)

  

 

TX, LA

Targa NGL Pipeline Company    12” Lake Charles to Mont Belvieu Pipeline   

Chambers, Hardin, Jefferson, Liberty, Orange (TX)

 

Calcesieu (LA)

   TX, LA Targa Midstream Services LLC and Targa Louisiana Intrastate LLC   
Acadia and Gillis Gathering Systems    Acadia, Allen, Calcasieu, Cameron,
Beauregard, Evangeline, Jefferson Davis, Lafayette, Vermilion, Rapides, St.
Martin    LA Targa Midstream Services LLC    Pelican Gathering System    Cameron
and offshore    LA Targa Midstream Services LLC    Seahawk Gathering System   
Cameron, Jefferson Davis, and offshore    LA Targa Midstream Services LLC   
Cameron Gathering System    Cameron, Jefferson Davis    LA Targa Midstream
Services LLC    San Angelo Gathering System    Coke, Glassock, Howard, Irion,
Midland, Mitchell, Reagan, Sterling, Schliecher, Tom Green    TX Targa Midstream
Services LLC    Sand Hills and Monahans Gathering Systems    Andrews, Crane,
Ector, Loving, Midland, Pecos, Reeves, Upton, Ward, Winkler    TX Targa
Midstream Servics LLC    Chico Gathering System    Archer, Clay, Denton, Jack,
Montague, Palo Pinto, Parker, Stephens, Throckmorton, Wise, Young    TX Targa
Midstream Servics LLC    Shackelford Gathering System    Eastland, Haskell,
Shackelford, Stephens, Throckmorton, Young    TX Targa Intrastate Pipeline LLC
   Shackelford Gathering System    Haskell, Shackelford, Throckmorton, Wise,
Young    TX



--------------------------------------------------------------------------------

SCHEDULE 7.09

AFFILIATE TRANSACTIONS

 

1. First Amended and Restated Agreement of Limited Partnership of Targa
Resources Partners LP

 

2. Amendment No. 1 to the First Amended and Restated Agreement of Limited
Partnership of Targa Resources Partners LP

 

3. Amendment No. 2 to the First Amended and Restated Agreement of Limited
Partnership of Targa Resources Parnters LP

 

4. Contribution Agreement dated as of December 1, 2005 among Targa Midstream
Services Limited Partnership, Targa GP Inc., Targa LP Inc., Targa Downstream GP
LLC, Targa North Texas GP LLC, Targa Straddle GP LLC, Targa Permian GP LLC,
Targa Versado GP LLC, Targa Downstream LP, Targa North Texas, Targa Straddle LP,
Targa Permian LP and Targa Versado LP (the “2005 Contribution Agreement”)

 

5. Amendment to 2005 Contribution Agreement dated as of January 1, 2007

 

6. Amendment to 2005 Contribution Agreement dated as of January 1, 2009

 

7. Contribution, Conveyance and Assumption Agreement dated as of February 14,
2007 among the Borrower, Targa Operating LP, General Partner, Targa Operating GP
LLC, Targa GP, Inc., Targa LP, Inc., Targa Regulated Holdings LLC, Targa North
Texas LP, and Targa North Texas GP LLC

 

8. Contribution, Conveyance and Assumption Agreement, dated October 24, 2007, by
and among Targa Resources Partners LP, Targa Resources Holdings LP, Targa TX
LLC, Targa TX PS LP, Targa LA LLC, Targa LA PS LP and Targa North Texas GP LLC

 

9. Contribution, Conveyance and Assumption Agreement, dated September 24, 2009,
by and among Targa Resources Partners LP, Targa GP Inc., Targa LP Inc., Targa
Resources Operating LP and Targa North Texas GP LLC

 

10. Contribution, Conveyance and Assumption Agreement, dated April 27, 2010, by
and among Targa Resources Partners LP, Targa LP Inc., Targa Permian GP LLC,
Targa Midstream Holdings LLC, Targa Resources Operating LP, Targa North Texas GP
LLC and Targa Resources Texas GP LLC

 

11. Contribution, Conveyance and Assumption Agreement, dated August 25, 2010, by
and among Targa Resources Partners LP, Targa Versado Holdings LP and Targa North
Texas GP LLC

 

12. Contribution, Conveyance and Assumption Agreement, dated August 25, 2010, by
and among Targa Resources Partners LP, Targa Versado Holdings LP and Targa North
Texas GP LLC



--------------------------------------------------------------------------------

13. Second Amended and Restated Omnibus Agreement, dated September 24, 2009, by
and among Targa Resources Partners LP, Targa Resources, Inc., Targa Resources
LLC and Targa Resources GP LLC

 

14. First Amendment to Second Amended and Restated Omnibus Agreement, dated
April 27, 2010, by and among Targa Resources Partners LP, Targa Resources, Inc.,
Targa Resources LLC and Targa Resources GP LLC

 

15. Purchase and Sale Agreement, dated as of September 18, 2007, by and between
Targa Resources Holdings LP and Targa Resources Partners LP

 

16. Amendment to Purchase and Sale Agreement, dated October 1, 2007, by and
between Targa Resources Holdings LP and Targa Resources Partners LP

 

17. Purchase Agreement dated June 12, 2008, among Targa Resources Partners LP,
Targa Resources Partners Finance Corporation, the Guarantors named therein and
the initial purchasers named therein

 

18. Purchase Agreement dated as of June 30, 2009 among Targa Resources Partners
LP, Targa Resources Partners Finance Corporation, the Guarantors named therein
and Barclays Capital Inc., as representative of the several initial purchasers

 

19. Purchase Agreement dated August 10, 2010 among the Issuers, the Guarantors
and Banc of America Securities LLC, as representative of the several initial
purchasers

 

20. Purchase Agreement dated January 19, 2011 by and among the Issuers, the
Guarantors and Deutsche Bank Securities Inc., as representative of the several
Initial Purchasers

 

21. Purchase Agreement dated January 26, 2012 by and among the Issuers, the
Guarantors, and Deutsche Bank Securities Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Barclays Capital Inc., Citigroup Global Markets Inc. and RBS
Securities Inc., as representatives of the several initial purchasers

 

22. Equity Distribution Agreement, dated October 21, 2011 by and among Targa
Resources Partners LP and Citigroup Global Markets Inc.

 

23. Purchase and Sale Agreement dated July 27, 2009, by and between Targa
Resources Partners LP, Targa GP Inc. and Targa LP Inc.

 

24. Purchase and Sale Agreement, dated March 31, 2010, by and among Targa
Resources Partners LP, Targa LP Inc., Targa Permian GP LLC and Targa Midstream
Holdings LLC

 

25. Purchase and Sale Agreement, dated August 6, 2010, by and between Targa
Resources Partners LP and Targa Versado Holdings LP

 

26. Purchase and Sale Agreement, dated September 13, 2010, by and between Targa
Resources Partners LP and Targa Versado Holdings LP



--------------------------------------------------------------------------------

27. Registration Rights Agremeent dated as of June 18, 2008 among the Issuers,
the Guarantors and Deutsche Bank Securities Inc., as representative of the
several initial purchasers

 

28. Registration Rights Agreement dated as of July 6, 2009, among Targa
Resources Partners LP, Targa Resources Partners Finance Corporation, the
Guarantors named therein and the initial purchasers named therein

 

29. Registration Rights Agreement dated August 13, 2010 among the Issuers, the
Guarantors and Banc of America Securities LLC, as representative of the several
initial purchasers

 

30. Registration Rights Agreement dated February 2, 2011 among the Issuers, the
Guarantors, Deutsche Bank Securities INc., as representative of the several
initial purchasers, and the Dealer Managers

 

31. Registration Rights Agreement dated as of January 31, 2012 among Targa
Resources Partners LP, Targa Resources Partners Finance Corporation, the
Guarantors named therein and the initial purchasers named therein

 

32. Purchase and Sale Agreement, dated as of March 31, 2010, by and among Targa
Resources Partners LP, Targa LP Inc., Targa Permian GP LLC and Targa Midstream
Holdings LLC



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE; CERTAIN ADDRESSES FOR NOTICES

BORROWER:

Targa Resources Partners LP

1000 Louisiana, Suite 4300

Houston, Texas 77002

Attention:     Senior Vice President, Chief Financial Officer and Treasurer

Telephone:   713.584.1092

Telecopier:   713.584.1523

Electronic Mail:     mmeloy@targaresources.com

Website Address:     www.targaresources.com

U.S. Taxpayer Identification Number: 65-1295427

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

901 Main St

Mail Code: TX1-492-14-04

Dallas, TX 75202

Attention: Betty Coleman

Telephone: 214.209.0993

Telecopier: 214.290.9419

Electronic Mail: betty.coleman@baml.com

Wiring Instructions: Bank of America, N.A. New York, NY

ABA# 026009593

Account No.: 1292000883

Ref: Targa Resources



--------------------------------------------------------------------------------

Other Notices as Administrative Agent:

Bank of America, N.A.

335 Madison Avenue

Mail Code: NY1-503-04-03

New York, NY 10017

Attention: Paley Chen

Telephone: 646.556.0753

Telecopier: 212.548.8944

Electronic Mail: paley.chen@baml.com

L/C ISSUER:

Bank of America, N.A. Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention: Michael Grizzanti

Telephone: 570.330.4214

Telecopier: 800.755.8743

Electronic Mail: michael.a. grizzanti@baml.com

SWING LINE LENDER:

Bank of America, N.A.

901 Main St

Mail Code: TX1-492-14-04

Dallas, TX 75202

Attention: Betty Coleman

Telephone: 214.209.0993

Telecopier: 214.290.9419

Electronic Mail: betty.coleman@baml.com